UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09463 Nuveen Ohio Dividend Advantage Municipal Fund (Exact name of registrant as specified in charter) Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Address of principal executive offices) (Zip code) Kevin J. McCarthy Nuveen Investments 333 West Wacker Drive Chicago, IL 60606 (Name and address of agent for service) Registrant's telephone number, including area code: (312) 917-7700 Date of fiscal year end:February 28 Date of reporting period: August 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. REPORTS TO STOCKHOLDERS. LIFE IS COMPLEX. Nuveen makes things e-simple. It only takes a minute to sign up for e-Reports. Once enrolled, you’ll receive an e-mail as soon as your Nuveen Fund information is ready. No more waiting for delivery by regular mail. Just click on the link within the e-mail to see the report and save it on your computer if you wish. Free e-Reports right to your e-mail! www.investordelivery.com If you receive your Nuveen Fund distributions and statements from your financial advisor or brokerage account. OR www.nuveen.com/accountaccess If you receive your Nuveen Fund distributions and statements directly from Nuveen. Table of Contents Chairman’s Letter to Shareholders 4 Portfolio Manager’s Comments 5 Fund Leverage and Other Information 10 Common Share Dividend and Price Information 12 Performance Overviews 14 Shareholder Meeting Report 21 Portfolios of Investments 22 Statement of Assets and Liabilities 61 Statement of Operations 63 Statement of Changes in Net Assets 65 Statement of Cash Flows 68 Financial Highlights 70 Notes to Financial Statements 82 Annual Investment Management Agreement Approval Process 96 Reinvest Automatically, Easily and Conveniently Glossary of Terms Used in this Report Additional Fund Information Chairman’s Letter to Shareholders Dear Shareholders, Investors have many reasons to remain cautious. The challenges in the Euro area are casting a shadow over global economies and financial markets. The political support for addressing fiscal issues is eroding as the economic and social impacts become more visible. At the same time, member nations appear unwilling to provide adequate financial support or to surrender sufficient sovereignty to strengthen the banks or unify the Euro area financial system. The gains made in reducing deficits, and the hard-won progress on winning popular acceptance of the need for economic austerity, are at risk. To their credit, European political leaders press on to find compromise solutions, but there is increasing concern that time will begin to run out. In the U.S., strong corporate earnings have enabled the equity markets to withstand much of the downward pressures coming from weakening job creation, slower economic growth and political uncertainty. The Fed remains committed to low interest rates and announced on September 13, 2012 (after the close of this reporting period) another program of quantitative easing (QE3) to continue until mid-2015. Pre-election maneuvering has added to the already highly partisan atmosphere in Congress. The end of the Bush-era tax cuts and implementation of the spending restrictions of the Budget Control Act of 2011, both scheduled to take place at year-end, loom closer. During the last year, U.S. based investors have experienced a sharp decline and a strong recovery in the equity markets. The experienced investment teams at Nuveen keep their eye on a longer time horizon and use their practiced investment disciplines to negotiate through market peaks and valleys to achieve long-term goals for investors. Experienced professionals pursue investments that will weather short-term volatility and at the same time, seek opportunities that are created by markets that overreact to negative developments. Monitoring this process is an important consideration for the Fund Board as it oversees your Nuveen Fund on your behalf. As always, I encourage you to contact your financial consultant if you have any questions about your investment in a Nuveen Fund. On behalf of the other members of your Fund Board, we look forward to continuing to earn your trust in the months and years ahead. Sincerely, Robert P. Bremner Chairman of the Board October 22, 2012 4 Nuveen Investments Portfolio Manager’s Comments Nuveen Michigan Quality Income Municipal Fund, Inc. (NUM) Nuveen Michigan Premium Income Municipal Fund, Inc. (NMP) Nuveen Michigan Dividend Advantage Municipal Fund (NZW) Nuveen Ohio Quality Income Municipal Fund, Inc. (NUO) Nuveen Ohio Dividend Advantage Municipal Fund (NXI) Nuveen Ohio Dividend Advantage Municipal Fund 2 (NBJ) Nuveen Ohio Dividend Advantage Municipal Fund 3 (NVJ) Portfolio manager Daniel Close reviews key investment strategies and the six-month performance of the Nuveen Michigan and Ohio Funds. Dan, who joined Nuveen in 2000, assumed portfolio management responsibility for these seven Funds in 2007. What key strategies were used to manage the Michigan and Ohio Funds during the six-month reporting period ended August 31, 2012? During this reporting period, municipal bond prices generally rallied, as strong demand and tight supply combined to create favorable market conditions for municipal bonds. Although the availability of tax-exempt supply improved over that of the same six-month period a year earlier, the pattern of new issuance remained light compared with long-term historical trends. This supply/demand dynamic served as a key driver of performance. Concurrent with rising prices, yields continued to decline across most maturities, especially at the longer end of the municipal yield curve, and the yield curve flattened. During this period, we saw an increasing number of borrowers come to market seeking to take advantage of the low rate environment, with approximately 60% of new municipal paper issued by borrowers that were calling existing debt and refinancing at lower rates. In this environment, we continued to take a bottom-up approach to discovering sectors that appeared undervalued as well as individual credits that had the potential to perform well over the long term and helped us keep the Funds fully invested. During this period, the Michigan Funds found value in several areas of the market, including water and sewer, health care, local general obligation (GO) bonds, Michigan tobacco credits, and, in NUM, a higher education issue. We also added Michigan unemployment obligation assessment revenue bonds issued in June 2012 by the Michigan Finance Authority as a successor to short-term financing completed in December 2011. The new bonds, which were rated AAA by all three national rating agencies, were part of a $3 billion issue backed by a special tax on employers, with the proceeds used to eliminate the debt incurred when the state borrowed money from the federal government to pay unemployment benefits beginning in 2007. Certain statements in this report are forward-looking statements. Discussions of specific investments are for illustration only and are not intended as recommendations of individual investments. The forward-looking statements and other views expressed herein are those of the portfolio manager as of the date of this report. Actual future results or occurrences may differ significantly from those anticipated in any forward-looking statements, and the views expressed herein are subject to change at any time, due to numerous market and other factors. The Funds disclaim any obligation to update publicly or revise any forward-looking statements or views expressed herein. Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. Nuveen Investments 5 In the Ohio Funds, we also purchased water and sewer credits and local GOs as well as appropriation and dedicated tax issues. In addition, based on recent tobacco consumption data, NUO swapped some of its higher dollar-priced Buckeye tobacco holdings for tobacco bonds with lower dollar prices. In general during this period, we focused on bonds with long intermediate to longer maturities. This enabled us to take advantage of attractive yields at the longer end of the municipal yield curve and also provided some protection for the Funds’ duration and yield curve positioning. We also purchased lower-rated bonds when we found attractive opportunities, as we believed these bonds continued to offer relative value. Cash for new purchases during this period was generated primarily by the proceeds from a meaningful number of bond calls resulting from the increase in refinancings. During this period, we worked to redeploy these proceeds to keep the Funds as fully invested as possible. Overall, selling was minimal because the bonds in our portfolios generally offered higher yields than those available in the current marketplace. The Michigan Funds sold selected pre-refunded bonds to help finance the purchase of the Michigan unemployment bonds, while the Ohio Funds had only two sales of pre-refunded bonds during this period. As of August 31, 2012, all seven of these Funds continued to use inverse floating rate securities. We employ inverse floaters for a variety of reasons, including duration management, income enhancement and total return enhancement. How did the Funds perform? Individual results for the Nuveen Michigan and Ohio Funds, as well as relevant index and peer group information, are presented in the accompanying table. Average Annual Total Returns on Common Share Net Asset Value* For periods ended 8/31/12 6-Month 1-Year 5-Year 10-Year Michigan Funds NUM 4.48% 13.71% 7.55% 6.27% NMP 5.12% 13.38% 7.34% 6.04% NZW 4.68% 13.91% 7.15% 6.28% S&P Michigan Municipal Bond Index** 3.56% 9.87% 5.93% 5.23% S&P Municipal Bond Index** 3.24% 9.35% 6.00% 5.28% Lipper Michigan Municipal Debt Funds Classification Average** 4.81% 14.99% 7.18% 6.12% Ohio Funds NUO 4.37% 13.42% 7.81% 6.30% NXI 4.27% 13.61% 7.51% 6.57% NBJ 3.84% 13.14% 7.45% 6.41% NVJ 4.43% 13.60% 7.51% 6.39% S&P Ohio Municipal Bond Index** 4.42% 10.45% 5.50% 4.98% S&P Municipal Bond Index** 3.24% 9.35% 6.00% 5.28% Lipper Other States Municipal Debt Funds Classification Average** 4.63% 14.84% 7.25% 6.24% Past performance is not predictive of future results. Current performance may be higher or lower than the data shown. Returns do not reflect the deduction of taxes that shareholders may have to pay on Fund distributions or upon the sale of Fund shares. For additional information, see the Performance Overview for your Fund in this report. * Six-month returns are cumulative; all other returns are annualized. ** Refer to Glossary of Terms Used in this Report for definitions. Indexes and Lipper averages are not available for direct investment. 6 Nuveen Investments For the six months ended August 31, 2012, the cumulative returns on common share net asset value (NAV) for the three Michigan Funds exceeded the return for the S&P Michigan Municipal Bond Index. Among the Ohio Funds, NVJ, NUO and NXI performed in line with the S&P Ohio Municipal Bond Index, and NBJ trailed the S&P Ohio return. All seven Funds outperformed the S&P Municipal Bond Index. For the same period, NMP exceeded the average return for the Lipper Michigan Municipal Debt Funds Classification Average, NZW performed in line with this classification and NUM underperformed the Lipper Michigan average, while the Ohio Funds trailed the average return for the Lipper Other States Municipal Debt Funds Classification Average. Shareholders of the Ohio Funds should note that the performance of the Lipper Other States Classification represents the overall average of returns for funds from ten different states with a wide variety of municipal market conditions, which may make direct comparisons less meaningful. Key management factors that influenced the Funds’ returns during this period included duration and yield curve positioning, credit exposure and sector allocation. The use of regulatory leverage also was an important positive factor affecting the Funds’ performance. Leverage is discussed in more detail later in this report. In an environment of declining rates and flattening yield curve, municipal bonds with longer maturities generally outperformed those with shorter maturities during this period. Overall, credits at the longest end of the municipal yield curve posted the strongest returns, while bonds at the shortest end produced the weakest results. For the period, duration and yield curve positioning was a positive contributor to the performance of all of these Funds, which had heavier exposures to the outperforming longer segments of the yield curve and correspondingly smaller weightings in the shorter parts of the curve that produced weaker returns. All of the Funds also benefited from their holdings of zero coupon bonds, which generally outperformed the market during this period due to their longer durations. Credit exposure was another important factor in the Funds’ performance during these six months, as lower quality bonds generally outperformed higher quality bonds. This outperformance was due in part to the greater demand for lower rated bonds as investors looked for investment vehicles offering higher yields. As investors became more comfortable taking on additional investment risk, credit spreads, or the difference in yield spreads between U.S. Treasury securities and comparable investments such as municipal bonds, narrowed through a variety of rating categories. As a result of this spread compression, the Funds generally benefited from their holdings of lower rated credits. Among the Michigan Funds, this was especially true in NMP, which had the highest allocation of bonds rated BBB, while NUM’s heavier weighting in AAA bonds detracted from its performance. During this period, revenue bonds as a whole outperformed the general municipal market. Holdings that generally made positive contributions to the Funds’ returns included health care (together with hospitals), education, housing and transportation credits. Tobacco credits backed by the 1998 master tobacco settlement agreement also performed very well, as these bonds benefited from several market developments, including increased demand for higher yielding investments by investors who had become less risk-averse. In addition, based on recent data showing that cigarette sales Nuveen Investments 7 had fallen less steeply than anticipated, the 46 states participating in the agreement, including Michigan and Ohio, stand to receive increased payments from the tobacco companies. As of August 31, 2012, all three of the Michigan Funds were overweight in tobacco bonds relative to the S&P Michigan Index, which benefited their performance as these bonds rallied. Although the Ohio Funds’ participation in this rally was restrained by their underweight relative to the S&P Ohio Index’s weighting in tobacco bonds, NUO benefited from having the largest allocation of tobacco credits among these Funds, while NBJ held the fewest of these bonds. In contrast, pre-refunded bonds, which are often backed by U.S. Treasury securities, were the poorest performing market segment during this period. The underperformance of these bonds can be attributed primarily to their shorter effective maturities and higher credit quality. On the whole, the Ohio Funds held heavier weightings of pre-refunded bonds than the Michigan Funds, with NUO having the largest allocation of these bonds as of August 31, 2012, while NMP held the fewest pre-refunded bonds overall. General obligation (GO) bonds and utilities credits also lagged the performance of the general municipal market for this period. APPROVED FUND REORGANIZATIONS On April 18, 2012, the Funds’ Board of Directors/Trustees approved a series of reorganizations for all the Michigan and Ohio Funds included in this report. The reorganizations are intended to create a single larger state Fund, which would potentially offer shareholders the following benefits: • Lower Fund expense ratios (excluding the effects of leverage), as fixed costs are spread over a larger asset base; • Enhanced secondary market trading, as larger Funds potentially make it easier for investors to buy and sell Fund shares; • Lower per share trading costs through reduced bid/ask spreads due to a larger common share float; and • Increased Fund flexibility in managing the structure and cost of leverage over time. The approved reorganizations are as follows: Acquired Fund Symbol Acquiring Fund Symbol • Nuveen Michigan Premium NMP Nuveen Michigan Quality NUM Income Municipal Fund, Inc. Income Municipal Fund, Inc. • Nuveen Michigan3 Dividend NZW Advantage Municipal Fund • Nuveen Ohio Dividend NXI Advantage Municipal Fund Nuveen Ohio Quality • Nuveen Ohio Dividend NBJ Income Municipal Fund, Inc. NUO Advantage Municipal Fund 2 • Nuveen Ohio Dividend NVJ Advantage Municipal Fund 3 8 Nuveen Investments If shareholders approve the reorganizations, and upon the closing of the reorganizations, the Acquired Funds will transfer their assets to the Acquiring Funds in exchange for common and preferred shares of the Acquiring Funds, and the assumption by the Acquiring Funds of the liabilities of the Acquired Funds. The Acquired Funds will then be liquidated, dissolved and terminated in accordance with their Declaration of Trust.In addition, shareholders of the Acquired Funds will become shareholders of the Acquiring Funds. Holders of common shares will receive newly issued common shares of the Acquiring Funds, the aggregate net asset value of which will be equal to the aggregate net asset value of the common shares of the Acquired Funds held immediately prior to the reorganizations (including for this purpose fractional Acquiring Fund shares to which shareholders would be entitled). Fractional shares will be sold on the open market and shareholders will receive cash in lieu of such fractional shares. Holders of preferred shares of each Acquired Fund will receive on a one-for-one basis newly issued preferred shares of their Acquiring Fund, in exchange for preferred shares of their Acquired Fund held immediately prior to the reorganization. Nuveen Investments 9 Fund Leverage and Other Information IMPACT OF THE FUNDS’ LEVERAGE STRATEGIES ON PERFORMANCE One important factor impacting the return of the Funds relative to their benchmarks was the Funds’ use of leverage. The Funds use leverage because their managers believe that, over time, leveraging provides opportunities for additional income and total return for common shareholders. However, use of leverage also can expose common shareholders to additional volatility. For example, as the prices of securities held by a Fund decline, the negative impact of these valuation changes on common share net asset value and common shareholder total return is magnified by the use of leverage. Conversely, leverage may enhance common share returns during periods when the prices of securities held by a Fund generally are rising. Leverage had a positive impact on the performance of the Funds over this reporting period. THE FUNDS’ REGULATORY LEVERAGE As of August 31, 2012, the Funds have issued and outstanding MuniFund Term Preferred (MTP) Shares or Variable Rate MuniFund Term Preferred (VMTP) Shares as shown in the accompanying tables. MTP Shares MTP Shares Issued Annual NYSE Fund Series at Liquidation Value Interest Rate Ticker NZW $ 16,313,000 2.30% NZW PrC NXI $ 19,450,000 2.35% NXI PrC NXI $ 11,653,400 2.95% NXI PrD NBJ $ 24,244,000 2.35% NBJ PrA NVJ $ 18,470,150 2.35% NVJ PrA VMTP Shares VMTP Shares Issued Fund Series at Liquidation Value NUM $ 87,900,000 NMP $ 53,900,000 NUO $ 73,500,000 (Refer to Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies for further details on MTP and VMTP Shares.) 10 Nuveen Investments RISK CONSIDERATIONS Fund shares are not guaranteed or endorsed by any bank or other insured depository institution, and are not federally insured by the Federal Deposit Insurance Corporation. Past performance is no guarantee of future results. Fund common shares are subject to a variety of risks, including: Investment and Market Risk. An investment in common shares is subject to investment risk, including the possible loss of the entire principal amount that you invest. Your investment in common shares represents an indirect investment in the municipal securities owned by the Fund, which generally trade in the over-the-counter markets. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Price Risk. Shares of closed-end investment companies like these Funds frequently trade at a discount to their NAV. Your common shares at any point in time may be worth less than your original investment, even after taking into account the reinvestment of Fund dividends and distributions. Leverage Risk. Each Fund’s use of leverage creates the possibility of higher volatility for the Fund’s per share NAV, market price, distributions and returns. There is no assurance that a Fund’s leveraging strategy will be successful. Tax Risk. The tax treatment of Fund distributions may be affected by new IRS interpretations of the Internal Revenue Code and future changes in tax laws and regulations. Issuer Credit Risk. This is the risk that a security in a Fund’s portfolio will fail to make dividend or interest payments when due. Interest Rate Risk. Fixed-income securities such as bonds, preferred, convertible and other debt securities will decline in value if market interest rates rise. Reinvestment Risk. If market interest rates decline, income earned from a Fund’s portfolio may be reinvested at rates below that of the original bond that generated the income. Call Risk or Prepayment Risk. Issuers may exercise their option to prepay principal earlier than scheduled, forcing a Fund to reinvest in lower-yielding securities. Inverse Floater Risk. The Funds invest in inverse floaters. Due to their leveraged nature, these investments can greatly increase a Fund’s exposure to interest rate risk and credit risk. In addition, investments in inverse floaters involve the risk that the Fund could lose more than its original principal investment. Nuveen Investments 11 Common Share Dividend and Price Information DIVIDEND INFORMATION During the six-month reporting period ended August 31, 2012, NVJ, NXI and NZW each had one monthly dividend reduction, while the dividends of NBJ, NMP, NUM and NUO remained stable throughout the reporting period. All of the Funds in this report seek to pay stable dividends at rates that reflect each Fund’s past results and projected future performance. During certain periods, each Fund may pay dividends at a rate that may be more or less than the amount of net investment income actually earned by the Fund during the period. If a Fund has cumulatively earned more than it has paid in dividends, it holds the excess in reserve as undistributed net investment income (UNII) as part of the Fund’s NAV. Conversely, if a Fund has cumulatively paid dividends in excess of its earnings, the excess constitutes negative UNII that is likewise reflected in the Fund’s NAV. Each Fund will, over time, pay all of its net investment income as dividends to shareholders. As of August 31, 2012, all of the Funds in this report had positive UNII balances, based upon our best estimate, for tax purposes and positive UNII balances for financial reporting purposes. COMMON SHARE REPURCHASES AND PRICE INFORMATION As of August 31, 2012 and the since inception of the Funds’ repurchase programs, the Funds have cumulatively repurchased and retired their common shares as shown in the accompanying table. Since the inception of the Funds’ repurchase programs, NUO and NBJ have not repurchased any of their outstanding common shares. Common Shares % of Outstanding Fund Repurchased and Retired Common Shares NUM 1.4% NMP 1.9% NZW 0.7% NUO — — NXI 0.0% * NBJ — — NVJ 0.1% * Rounds to less than 0.1%. 12 Nuveen Investments During the six-month reporting period, the Funds did not repurchase any of their outstanding common shares. As of August 31, 2012, and during the current reporting period, the Funds’ common share prices were trading at (+) premiums and/or (-) discounts to their common share NAVs as shown in the accompanying table. 8/31/12 Six-Month Average Fund (+)Premium/(-) Discount (+)Premium/(-) Discount NUM (-)4.07% (-)3.42% NMP (-)4.38% (-)3.87% NZW (-)5.92% (-)5.73% NUO (+)6.77% (+)2.90% NXI (+)1.55% (-)1.09% NBJ (+)1.52% (-)2.11% NVJ (+)1.93% (-)0.59% Nuveen Investments 13 NUM Nuveen Michigan Performance Quality Income OVERVIEW Municipal Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -4.07 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 10/17/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/General % U.S. Guaranteed % Tax Obligation/Limited % Water and Sewer % Health Care % Utilities % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. 14 Nuveen Investments NMP Nuveen Michigan Performance Premium Income OVERVIEW Municipal Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -4.38 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 12/17/92) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/General % Water and Sewer % Health Care % Tax Obligation/Limited % U.S. Guaranteed % Utilities % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 15 NZW Nuveen Michigan Performance Dividend Advantage OVERVIEW Municipal Fund as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV -5.92 % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 9/25/01) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/General % Water and Sewer % Tax Obligation/Limited % U.S. Guaranteed % Health Care % Education and Civic Organizations % Utilities % Housing/Multifamily % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.1%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. 16 Nuveen Investments NUO Nuveen Ohio Performance Quality Income OVERVIEW Municipal Fund, Inc. as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 10/17/91) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) U.S. Guaranteed % Tax Obligation/General % Health Care % Tax Obligation/Limited % Education and Civic Organizations % Consumer Staples % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 17 NXI Nuveen Ohio Performance Dividend Advantage OVERVIEW Municipal Fund as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 3/27/01) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/Limited % Tax Obligation/General % Health Care % U.S. Guaranteed % Education and Civic Organizations % Utilities % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. 18 Nuveen Investments NBJ Nuveen Ohio Performance Dividend Advantage OVERVIEW Municipal Fund 2 as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable to Common Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 9/25/01) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/General % Tax Obligation/Limited % Health Care % U.S. Guaranteed % Utilities % Education and Civic Organizations % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. Nuveen Investments 19 NVJ Nuveen Ohio Performance Dividend Advantage OVERVIEW Municipal Fund 3 as of August 31, 2012 Fund Snapshot Common Share Price $ Common Share Net Asset Value (NAV) $ Premium/(Discount) to NAV % Market Yield % Taxable-Equivalent Yield1 % Net Assets Applicable toCommon Shares ($000) $ Leverage Regulatory Leverage % Effective Leverage % Average Annual Total Returns (Inception 3/25/02) On Share Price On NAV 6-Month (Cumulative) % % 1-Year % % 5-Year % % 10-Year % % Portfolio Composition3 (as a % of total investments) Tax Obligation/General % U.S. Guaranteed % Health Care % Tax Obligation/Limited % Education and Civic Organizations % Consumer Staples % Water and Sewer % Other % Refer to the Glossary of Terms Used in this Report for further definition of the terms used within this Fund’s Performance Overview page. 1 Taxable-Equivalent Yield represents the yield that must be earned on a fully taxable investment in order to equal the yield of the Fund on an after-tax basis. It is based on a combined federal and state income tax rate of 31.9%. When comparing this Fund to investments that generate qualified dividend income, the Taxable-Equivalent Yield is lower. 2 Ratings shown are the highest rating given by one of the following national rating agencies: Standard & Poor’s Group, Moody’s Investors Service, Inc. or Fitch, Inc. Credit ratings are subject to change. AAA, AA, A and BBB are investment grade ratings; BB, B, CCC, CC, C and D are below-investment grade ratings. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Holdings designated N/R are not rated by these national rating agencies. 3 Holdings are subject to change. 20 Nuveen Investments Shareholder Meeting Report NBJ The annual meeting of shareholders for NBJ was held in the offices of Nuveen Investments on November 15, 2011; at this meeting the shareholders were asked to vote on the election of Board Members, the elimination of Fundamental Investment Policies and the approval of new Fundamental Investment Policies. The meeting was subsequently adjourned to December 16, 2011. The meeting was additionally adjourned to January 31, 2012, March 5, 2012 and March 14, 2012. NBJ Common and Preferred Preferred shares voting shares voting together together as a class as a class To approve the elimination of the fundamental policies relating to the Fund’s ability to make loans. For Against Abstain Broker Non-Votes Total To approve the new fundamental policy relating to the Fund’s ability to make loans. For Against Abstain Broker Non-Votes Total Nuveen Investments 21 Nuveen Michigan Quality Income Municipal Fund, Inc. NUM Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 4.3% (2.9% of Total Investments) $ Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– $ Education and Civic Organizations – 3.3% (2.3% of Total Investments) Conner Creek Academy East, Michigan, Public School Revenue Bonds, Series 2007, 5.250%, 11/01/36 11/16 at 100.00 BB– Detroit Community High School, Michigan, Public School Academy Revenue Bonds, Series 2005, 5.750%, 11/01/30 11/15 at 100.00 B+ Michigan Finance Authority, Public School Academy Limited Obligation Revenue and Refunding Bonds, Detroit Service Learning Academy Project, Series 2011, 7.000%, 10/01/31 10/21 at 100.00 BBB– Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, Kettering University, Series 2001, 5.500%, 9/01/17 – AMBAC Insured 3/13 at 100.00 N/R Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 Aa1 Michigan Technological University, General Revenue and Refunding Bonds, Series 2012A, 5.000%, 10/01/34 10/21 at 100.00 Aa3 Total Education and Civic Organizations Health Care – 13.5% (9.2% of Total Investments) Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson Healthcare, Refunding Series 2011A, 5.000%, 7/01/29 7/21 at 100.00 AA– Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Alligiance Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured 6/20 at 100.00 AA– Kent Hospital Finance Authority, Michigan, Revenue Refunding Bonds, Spectrum Health System, Refunding Series 2011C: 5.000%, 1/15/31 1/22 at 100.00 AA 5.000%, 1/15/42 1/22 at 100.00 AA Michigan Finance Authority, Revenue Bonds, Oakwood Obligated Group, Refunding Series 2012: 5.000%, 11/01/25 11/22 at 100.00 A 5.000%, 11/01/42 11/22 at 100.00 A Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 AA Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.750%, 11/15/39 11/19 at 100.00 A1 Michigan State Hospital Finance Authority, Hospital Revenue Bonds,MidMichigan Obligated Group, Series 2009A, 5.875%, 6/01/39 – AGC Insured 6/19 at 100.00 AA– Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Memorial Healthcare Center Obligated Group, Series 1999, 5.875%, 11/15/21 11/12 at 100.00 BBB Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Health Care Housing/Multifamily – 5.7% (3.9% of Total Investments) Michigan Housing Development Authority, FNMA Limited Obligation Multifamily Housing Revenue Bonds, Parkview Place Apartments, Series 2002A, 5.550%, 12/01/34 (Alternative Minimum Tax) 12/20 at 101.00 AA+ Michigan Housing Development Authority, Multifamily Housing Revenue Bonds, Series 1988A: 3.375%, 11/01/16 (Alternative Minimum Tax) 11/14 at 101.00 AA 3.875%, 11/01/17 (Alternative Minimum Tax) 11/14 at 101.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 1999A, 5.300%, 10/01/37 – NPFG Insured (Alternative Minimum Tax) 10/12 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 4/01/31 – AGM Insured (Alternative Minimum Tax) 7/15 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2009A, 5.700%, 10/01/39 10/18 at 100.00 AA 22 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) $ Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2010A, 5.000%, 10/01/35 10/20 at 100.00 AA $ Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2012A-2, 4.625%, 10/01/41 4/22 at 100.00 AA Total Housing/Multifamily Housing/Single Family – 1.6% (1.1% of Total Investments) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) 6/20 at 100.00 AA+ Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2011A, 4.600%, 12/01/26 6/21 at 100.00 AA+ Total Housing/Single Family Tax Obligation/General – 49.4% (33.6% of Total Investments) Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/29 5/22 at 100.00 Aa2 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement Series 2008, 5.000%, 5/01/38 5/18 at 100.00 AA+ Byron Center Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2012, 4.000%, 5/01/32 5/21 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Series 2003, 5.250%, 5/01/20 5/13 at 100.00 Aa2 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/01/25 – NPFG Insured 5/15 at 100.00 Aa2 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Tender Option Bond Trust 2008-1096, 7.861%, 5/01/32 – NPFG Insured (IF) 5/17 at 100.00 Aa2 Charlotte Public School District, Easton County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/20 No Opt. Call AA– Comstock Park Public Schools, Kent County, Michigan, General Obligation Bonds, School Building & Site, Series 2011B, 5.500%, 5/01/41 5/21 at 100.00 AA– Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2002A, 6.000%, 5/01/19 – FGIC Insured No Opt. Call Aa2 Detroit-Wayne County Stadium Authority, Michigan, Limited Tax General Obligation Building Authority Stadium Bonds, Series 1997, 5.500%, 2/01/17 – FGIC Insured 2/13 at 100.00 BBB+ Grand Rapids and Kent County Joint Building Authority, Michigan, Limited Tax General Obligation Bonds, Devos Place Project, Series 2001: 0.000%, 12/01/25 No Opt. Call AAA 0.000%, 12/01/26 No Opt. Call AAA 0.000%, 12/01/27 No Opt. Call AAA 0.000%, 12/01/29 No Opt. Call AAA Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007, 5.000%, 9/01/27 – NPFG Insured 9/17 at 100.00 AA Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – AGM Insured 5/16 at 100.00 Aa2 L’Anse Creuse Public Schools, Macomb County, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/01/35 – AGM Insured 5/15 at 100.00 AA Lincoln Consolidated School District, Washtenaw and Wayne Counties, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – NPFG Insured 5/16 at 100.00 Aa2 Livonia Public Schools, Wayne County, Michigan, General Obligation Bonds, Series 2004A, 5.000%, 5/01/21 – NPFG Insured 5/14 at 100.00 Aa3 Lowell Area Schools, Kent and Ionia Counties, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 – AGM Insured 5/17 at 100.00 Aa2 Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/30 – SYNCORA GTY Insured 5/17 at 100.00 AA– Nuveen Investments 23 Nuveen Michigan Quality Income Municipal Fund, Inc. (continued) NUM Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Michigan Finance Authority, Revenue Bonds, Detroit City School District, Series 2012, 5.000%, 6/01/20 No Opt. Call A+ $ Michigan State, General Obligation Bonds, Environmental Program, Refunding Series 2011A, 5.000%, 12/01/22 12/21 at 100.00 Aa2 Michigan State, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa2 Montrose School District, Michigan, School Building and Site Bonds, Series 1997, 6.000%, 5/01/22 – NPFG Insured No Opt. Call Aa3 Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/36 – AGM Insured 5/17 at 100.00 Aaa Oakridge Public Schools, Muskegon County, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/01/22 – NPFG Insured 5/15 at 100.00 AA– Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007: 5.000%, 8/01/26 – NPFG Insured (UB) 8/17 at 100.00 Aaa 5.000%, 8/01/30 – NPFG Insured (UB) 8/17 at 100.00 Aaa Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Tender Option Bond Trust 2836, 10.934%, 5/01/15 – AGM Insured (IF) No Opt. Call Aa2 Plymouth-Canton Community School District, Wayne and Washtenaw Counties, Michigan, General Obligation Bonds, Series 2004, 5.000%, 5/01/26 – FGIC Insured 5/14 at 100.00 Aa2 Port Huron, Michigan, General Obligation Bonds, Refunding & Capital Improvement Series 2011: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA– 5.250%, 10/01/37 – AGM Insured 10/21 at 100.00 AA– Port Huron, Michigan, General Obligation Bonds, Series 2011B: 5.000%, 10/01/31 – AGM Insured 10/21 at 100.00 AA– 5.250%, 10/01/40 – AGM Insured 10/21 at 100.00 AA– Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/19 No Opt. Call AA– Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/33 – AGM Insured 5/18 at 100.00 Aa2 South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 2009, 5.125%, 12/01/33 – AGC Insured 12/19 at 100.00 AA– South Redford School District, Wayne County, Michigan, General Obligation Bonds, School Building and Site, Series 2005, 5.000%, 5/01/30 – NPFG Insured 5/15 at 100.00 Aa2 Southfield Library Building Authority, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/01/26 – NPFG Insured 5/15 at 100.00 AA Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/32 – NPFG Insured 5/17 at 100.00 Aa2 Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/34 – AGM Insured 5/18 at 100.00 Aa2 Troy City School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/19 – NPFG Insured 5/16 at 100.00 Aa1 Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building and Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 Aa2 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 Aa2 Wayne Charter County, Michigan, General Obligation Bonds, Building Improvements, Series 2009A, 6.750%, 11/01/39 12/19 at 100.00 BBB+ Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2001A, 5.000%, 12/01/21 – NPFG Insured 12/12 at 100.00 BBB+ Wayne Westland Community Schools, Michigan, General Obligation Bonds, Series 2004, 5.000%, 5/01/17 – AGM Insured 11/14 at 100.00 Aa2 Williamston Community School District, Michigan, Unlimited Tax General Obligation QSBLF Bonds, Series 1996, 5.500%, 5/01/25 – NPFG Insured No Opt. Call Aa3 Total Tax Obligation/General 24 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 18.6% (12.7% of Total Investments) $ Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A $ Grand Rapids Building Authority, Kent County, Michigan, Limited Tax General Obligation Bonds, Series 1998, 5.000%, 4/01/16 No Opt. Call AA Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 5.000%, 7/01/22 7/16 at 100.00 AAA Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15/33 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/27 – AGM Insured 10/16 at 58.27 AA– 0.000%, 10/15/28 – AGM Insured 10/16 at 55.35 AA– 5.000%, 10/15/36 – FGIC Insured 10/16 at 100.00 Aa3 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II: 5.000%, 10/15/22 – NPFG Insured 10/13 at 100.00 Aa3 5.000%, 10/15/23 – NPFG Insured 10/13 at 100.00 Aa3 Michigan State Trunk Line Fund Refunding Bonds, Series 2009, 5.000%, 11/15/36 11/21 at 100.00 AA+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2007A, 0.000%, 8/01/44 – NPFG Insured No Opt. Call AA– Virgin Islands Public Finance Authority, Matching Fund Loan Notes Revenue Bonds, Series 2009B, 5.000%, 10/01/25 10/19 at 100.00 BBB+ Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes,Series 2009A-1, 5.000%, 10/01/39 10/19 at 100.00 BBB+ Total Tax Obligation/Limited Transportation – 1.5% (1.0% of Total Investments) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2007, 5.000%, 12/01/12 – FGIC Insured No Opt. Call A Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2011A, 5.000%, 12/01/21 (Alternative Minimum Tax) No Opt. Call A Total Transportation U.S. Guaranteed – 22.6% (15.4% of Total Investments) (4) Birmingham, Michigan, General Obligation Bonds, Series 2002, 5.000%, 10/01/20 (Pre-refunded 10/01/12) 10/12 at 100.50 AAA Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/17 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 AA– (4) Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2003A: 5.000%, 7/01/24 (Pre-refunded 7/01/13) – NPFG Insured 7/13 at 100.00 A+ (4) 5.000%, 7/01/25 (Pre-refunded 7/01/13) – NPFG Insured 7/13 at 100.00 A+ (4) Howell Public Schools, Livingston County, Michigan, General Obligation Bonds, Series 2003, 5.000%, 5/01/21 (Pre-refunded 11/01/13) 11/13 at 100.00 Aa2 (4) Jackson Public Schools, Jackson County, Michigan, General Obligation School Building and Site Bonds, Series 2004, 5.000%, 5/01/22 (Pre-refunded 5/01/14) – AGM Insured 5/14 at 100.00 Aa2 (4) Lansing Building Authority, Michigan, General Obligation Bonds, Series 2003A, 5.000%, 6/01/26 (Pre-refunded 6/01/13) – NPFG Insured 6/13 at 100.00 AA (4) Mayville Community Schools, Tuscola County, Michigan, General Obligation Bonds, School Building and Site Project, Series 2004, 5.000%, 5/01/34 (Pre-refunded 11/01/14) – FGIC Insured 11/14 at 100.00 Aa2 (4) Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, Series 2002A, 5.750%, 4/01/32 (Pre-refunded 4/01/13) 4/13 at 100.00 AA+ (4) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health System, Series 2003A, 5.625%, 3/01/17 (Pre-refunded 3/01/13) 3/13 at 100.00 A1 (4) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John’s Health System, Series 1998A, 5.000%, 5/15/28 – AMBAC Insured (ETM) 11/12 at 100.00 Aaa Nuveen Investments 25 Nuveen Michigan Quality Income Municipal Fund, Inc. (continued) NUM Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health Credit Group, Series 2002C: $ 5.375%, 12/01/30 (Pre-refunded 12/01/12) 12/12 at 100.00 Aa2 (4) $ 5.375%, 12/01/30 (Pre-refunded 12/01/12) 12/12 at 100.00 AA (4) Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005: 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) 5.000%, 5/15/37 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) Michigan State Hospital Finance Authority, Revenue Bonds, Marquette General Hospital, Series 2005A: 5.000%, 5/15/26 (Pre-refunded 5/15/15) 5/15 at 100.00 Baa3 (4) 5.000%, 5/15/34 (Pre-refunded 5/15/15) 5/15 at 100.00 Baa3 (4) Michigan State Trunk Line, Fund Refunding Bonds, Series 2002, 5.250%, 10/01/21 (Pre-refunded 10/01/12) – AGM Insured 10/12 at 100.00 AA+ (4) Michigan State, General Obligation Bonds, Environmental Protection Program, Series 2003A, 5.250%, 5/01/20 (Pre-refunded 5/01/13) 5/13 at 100.00 Aa2 (4) Michigan Technological University, General Revenue Bonds, Series 2004A, 5.000%, 10/01/22 (Pre-refunded 10/01/13) – NPFG Insured 10/13 at 100.00 Aa3 (4) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E: 85 6.000%, 8/01/26 (ETM) No Opt. Call Baa2 (4) 6.000%, 8/01/26 (ETM) No Opt. Call AA+ (4) Puerto Rico, Highway Revenue Bonds, Highway and Transportation Authority, Series 1996Y, 5.500%, 7/01/36 (Pre-refunded 7/01/16) 7/16 at 100.00 Aaa Total U.S. Guaranteed Utilities – 9.8% (6.7% of Total Investments) Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Tender Option Bond Trust 4700: 17.770%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– 17.924%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 – AGM Insured 1/22 at 100.00 A2 Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Series 2011, 5.000%, 1/01/26 – AGM Insured 1/21 at 100.00 AA– Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, Series 1991BB, 7.000%, 5/01/21 – AMBAC Insured No Opt. Call A Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, Series 2002C, 5.450%, 12/15/32 – SYNCORA GTY Insured (Alternative Minimum Tax) 12/12 at 100.00 BBB+ Total Utilities Water and Sewer – 16.5% (11.2% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.000%, 7/01/39 – AGM Insured 7/22 at 100.00 AA– Detroit Water Supply System, Michigan, Water Supply System Revenue Senior Lien Bonds, Series 2006A, 5.000%, 7/01/34 – AGM Insured 7/16 at 100.00 AA– Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, 7/01/29 – FGIC Insured No Opt. Call A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/17 – AGM Insured 7/13 at 100.00 AA Detroit, Michigan, Senior Lien Water Supply System Revenue Bonds, Series 2003A, 5.000%, 7/01/25 – NPFG Insured 7/13 at 100.00 A+ 26 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Detroit, Michigan, Sewage Disposal System Revenue Bonds, Second Lien Series 2006A, 5.500%, 7/01/36 – BHAC Insured 7/18 at 100.00 AA+ $ Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 A+ Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – AGC Insured 1/19 at 100.00 AA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012: 5.000%, 10/01/31 10/22 at 100.00 AAA 5.000%, 10/01/32 10/22 at 100.00 AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2004, 5.000%, 10/01/19 10/14 at 100.00 AAA Michigan Municipal Bond Authority, Drinking Water Revolving Fund Revenue Bonds, Series 2004, 5.000%, 10/01/23 10/14 at 100.00 AAA Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, 5.000%, 10/01/24 10/17 at 100.00 AAA Port Huron, Michigan, Water Supply System Revenue Bonds, Series 2011, 5.625%, 10/01/40 10/21 at 100.00 A Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 Baa2 Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – NPFG Insured 7/18 at 100.00 A Total Water and Sewer $ Total Investments (cost $250,851,129) – 146.8% Floating Rate Obligations – (1.9)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (47.0)% (6) ) Other Assets Less Liabilities – 2.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (5) Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. (6) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.0%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 27 Nuveen Michigan Premium Income Municipal Fund, Inc. NMP Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 3.8% (2.6% of Total Investments) $ Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– $ Education and Civic Organizations – 2.4% (1.6% of Total Investments) Conner Creek Academy East, Michigan, Public School Revenue Bonds, Series 2007, 5.250%, 11/01/36 11/16 at 100.00 BB– Detroit Community High School, Michigan, Public School Academy Revenue Bonds, Series 2005, 5.750%, 11/01/30 11/15 at 100.00 B+ Michigan Finance Authority, Public School Academy Limited Obligation Revenue and Refunding Bonds, Detroit Service Learning Academy Project, Series 2011, 7.000%, 10/01/31 10/21 at 100.00 BBB– Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 Aa1 Total Education and Civic Organizations Health Care – 19.5% (13.5% of Total Investments) Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson Healthcare, Refunding Series 2011A, 5.000%, 7/01/29 7/21 at 100.00 AA– Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Alligiance Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured 6/20 at 100.00 AA– Kent Hospital Finance Authority, Michigan, Revenue Refunding Bonds, Spectrum Health System, Refunding Series 2011C: 5.000%, 1/15/31 1/22 at 100.00 AA 5.000%, 1/15/42 1/22 at 100.00 AA Michigan Finance Authority, Revenue Bonds, Oakwood Obligated Group, Refunding Series 2012: 5.000%, 11/01/25 11/22 at 100.00 A 5.000%, 11/01/42 11/22 at 100.00 A Michigan Finance Authority, Revenue Bonds, Sparrow Obligated Group, Series 2012, 5.000%, 11/15/42 11/22 at 100.00 A+ Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 AA Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009, 5.750%, 11/15/39 11/19 at 100.00 A1 Michigan State Hospital Finance Authority, Hospital Revenue Bonds,MidMichigan Obligated Group, Series 2009A, 5.875%, 6/01/39 – AGC Insured 6/19 at 100.00 AA– Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue and Refunding Bonds, William Beaumont Hospital Obligated Group, Series 2009W, 6.000%, 8/01/39 8/19 at 100.00 A1 Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Health Care Housing/Multifamily – 6.1% (4.2% of Total Investments) Michigan Housing Development Authority, GNMA Collateralized Limited Obligation Multifamily Housing Revenue Bonds, Burkshire Pointe Apartments, Series 2002A, 5.400%, 10/20/32 (Alternative Minimum Tax) 4/14 at 100.00 Aaa Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Breton Village Green Project, Series 1993, 5.625%, 10/15/18 – AGM Insured 10/12 at 100.00 AA– Michigan Housing Development Authority, Limited Obligation Revenue Bonds, Walled Lake Villa Project, Series 1993, 6.000%, 4/15/18 – AGM Insured 10/12 at 100.00 Aaa Michigan Housing Development Authority, Multifamily Housing Revenue Bonds, Series 1988A, 3.375%, 11/01/16 (Alternative Minimum Tax) 11/14 at 101.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 4/01/31 – AGM Insured (Alternative Minimum Tax) 7/15 at 100.00 AA 25 Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2009A, 5.700%, 10/01/39 10/18 at 100.00 AA 28 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Multifamily (continued) Mt. Clemens Housing Corporation, Michigan, FHA-Insured Section 8 Assisted Multifamily Housing Revenue Refunding Bonds, Clinton Place Project, Series 1992A: $ 6.600%, 6/01/13 12/12 at 100.00 AA+ $ 6.600%, 6/01/22 12/12 at 100.00 AA+ Total Housing/Multifamily Housing/Single Family – 0.9% (0.6% of Total Investments) Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) 6/20 at 100.00 AA+ Tax Obligation/General – 48.9% (33.8% of Total Investments) Anchor Bay School District, Macomb and St. Clair Counties, Michigan, General Obligation Bonds, Series 2003, 5.000%, 5/01/21 11/13 at 100.00 Aa2 Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/29 5/22 at 100.00 Aa2 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement Series 2008, 5.000%, 5/01/38 5/18 at 100.00 AA+ Battle Creek School District, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 – AGM Insured 5/17 at 100.00 Aa2 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/01/26 – NPFG Insured 5/15 at 100.00 Aa2 Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Tender Option Bond Trust 2008-1096, 7.861%, 5/01/32 – NPFG Insured (IF) 5/17 at 100.00 Aa2 Comstock Park Public Schools, Kent County, Michigan, General Obligation Bonds, School Building & Site, Series 2011B, 5.500%, 5/01/36 5/21 at 100.00 AA– Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2002A: 6.000%, 5/01/20 – FGIC Insured No Opt. Call Aa2 6.000%, 5/01/21 – FGIC Insured No Opt. Call Aa2 Detroit-Wayne County Stadium Authority, Michigan, Limited Tax General Obligation Building Authority Stadium Bonds, Series 1997: 5.500%, 2/01/17 – FGIC Insured 2/13 at 100.00 BBB+ 5.250%, 2/01/27 – FGIC Insured 2/13 at 100.00 BBB+ Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007, 5.000%, 9/01/24 – NPFG Insured 9/17 at 100.00 AA Holly Area School District, Oakland County, Michigan, General Obligation Bonds, Series 2006, 5.125%, 5/01/32 – NPFG Insured 5/16 at 100.00 Aa2 Kalamazoo Public Schools, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – AGM Insured 5/16 at 100.00 Aa2 Livonia Public Schools, Wayne County, Michigan, General Obligation Bonds, Series 2004A, 5.000%, 5/01/21 – NPFG Insured 5/14 at 100.00 Aa3 Lowell Area Schools, Kent and Ionia Counties, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 – AGM Insured 5/17 at 100.00 Aa2 Marshall Public Schools, Calhoun County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/30 – SYNCORA GTY Insured 5/17 at 100.00 AA– Michigan Finance Authority, Revenue Bonds, Detroit City School District, Series 2012, 5.000%, 6/01/20 No Opt. Call A+ Michigan State, General Obligation Bonds, Environmental Program, Refunding Series 2011A, 5.000%, 12/01/22 12/21 at 100.00 Aa2 Michigan State, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa2 Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/36 – AGM Insured 5/17 at 100.00 Aaa Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007, 5.000%, 8/01/30 – NPFG Insured (UB) 8/17 at 100.00 Aaa Oxford Area Community Schools, Oakland and Lapeer Counties, Michigan, General Obligation Bonds, Series 2004, 5.000%, 5/01/25 – AGM Insured 5/14 at 100.00 Aa2 Nuveen Investments 29 Nuveen Michigan Premium Income Municipal Fund, Inc. (continued) NMP Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Tender Option Bond Trust 2836, 10.934%, 5/01/15 – AGM Insured (IF) No Opt. Call Aa2 $ Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2005, 5.000%, 5/01/27 – AGM Insured 5/15 at 100.00 Aa2 Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/33 – AGM Insured 5/18 at 100.00 Aa2 South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 2009, 5.125%, 12/01/33 – AGC Insured 12/19 at 100.00 AA– Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/32 – NPFG Insured 5/17 at 100.00 Aa2 Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/34 – AGM Insured 5/18 at 100.00 Aa2 Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building and Site, Series 2008: 5.000%, 5/01/31 – AGM Insured 5/18 at 100.00 Aa2 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 Aa2 Warren Consolidated School District, Macomb and Oakland Counties, Michigan, General Obligation Refunding Bonds, Series 2003, 5.250%, 5/01/20 5/13 at 100.00 AA Wayne Charter County, Michigan, General Obligation Bonds, Building Improvements, Series 2009A, 6.750%, 11/01/39 12/19 at 100.00 BBB+ Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2001A: 5.500%, 12/01/18 – NPFG Insured 12/12 at 100.00 BBB+ 5.000%, 12/01/30 – NPFG Insured 12/12 at 100.00 BBB+ Willow Run Community Schools, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2011, 4.500%, 5/01/31 – AGM Insured 5/21 at 100.00 AA– Total Tax Obligation/General Tax Obligation/Limited – 13.8% (9.6% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 5.000%, 7/01/22 7/16 at 100.00 AAA Michigan State Building Authority, Revenue Bonds, Facilities Program, Series 2005II, 5.000%, 10/15/30 – AMBAC Insured 10/15 at 100.00 Aa3 Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA, 5.000%, 10/15/36 – FGIC Insured 10/16 at 100.00 Aa3 Michigan State Building Authority, Revenue Refunding Bonds, Facilities Program, Series 2003II: 5.000%, 10/15/22 – NPFG Insured 10/13 at 100.00 Aa3 5.000%, 10/15/23 – NPFG Insured 10/13 at 100.00 Aa3 Michigan State Trunk Line Fund Refunding Bonds, Series 2009, 5.000%, 11/15/36 11/21 at 100.00 AA+ Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes,Series 2009A-1, 5.000%, 10/01/39 10/19 at 100.00 BBB+ Total Tax Obligation/Limited Transportation – 2.1% (1.5% of Total Investments) Kent County, Michigan, Airport Revenue Bonds, Gerald R. Ford International Airport, Series 2007, 5.000%, 1/01/32 1/17 at 100.00 AAA Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2011A, 5.000%, 12/01/21 (Alternative Minimum Tax) No Opt. Call A Total Transportation U.S. Guaranteed – 13.3% (9.2% of Total Investments) (4) Detroit City School District, Wayne County, Michigan, General Obligation Bonds, Series 2003B, 5.000%, 5/01/23 (Pre-refunded 5/01/13) – FGIC Insured 5/13 at 100.00 Aa2 (4) Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/01/30 (Pre-refunded 7/01/15) – NPFG Insured 7/15 at 100.00 A (4) 30 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) $ Howell Public Schools, Livingston County, Michigan, General Obligation Bonds, Series 2003, 5.000%, 5/01/22 (Pre-refunded 11/01/13) 11/13 at 100.00 Aa2 (4) $ Lansing School District, Ingham County, Michigan, General Obligation Bonds, Series 2004: 5.000%, 5/01/22 (Pre-refunded 5/01/14) 5/14 at 100.00 Aa2 (4) 5.000%, 5/01/22 (Pre-refunded 5/01/14) 5/14 at 100.00 Aa2 (4) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Henry Ford Health System, Series 2003A, 5.625%, 3/01/17 (Pre-refunded 3/01/13) 3/13 at 100.00 A1 (4) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, St. John’s 11/12 at 100.00 N/R (4) Hospital, Series 1992A, 6.000%, 5/15/13 – AMBAC Insured (ETM) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health Credit Group, Series 2002C: 85 5.375%, 12/01/30 (Pre-refunded 12/01/12) 12/12 at 100.00 Aa2 (4) 5.375%, 12/01/30 (Pre-refunded 12/01/12) 12/12 at 100.00 AA (4) Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005: 5.000%, 5/15/25 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) Michigan State Hospital Finance Authority, Revenue Bonds, Marquette General Hospital, Series 2005A: 5.000%, 5/15/26 (Pre-refunded 5/15/15) 5/15 at 100.00 Baa3 (4) 5.000%, 5/15/34 (Pre-refunded 5/15/15) 5/15 at 100.00 Baa3 (4) Otsego Public Schools District, Allegan and Kalamazoo Counties, Michigan, General Obligation Bonds, Series 2004, 5.000%, 5/01/25 (Pre-refunded 5/01/14) – AGM Insured 5/14 at 100.00 Aa2 (4) Walled Lake Consolidated School District, Oakland County, Michigan, General Obligation Bonds, Series 2004, 5.250%, 5/01/20 (Pre-refunded 5/01/14) – NPFG Insured 5/14 at 100.00 AA– (4) Total U.S. Guaranteed Utilities – 13.0% (9.0% of Total Investments) Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Tender Option Bond Trust 4700: 17.770%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– 17.924%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 – AGM Insured 1/22 at 100.00 A2 Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Series 2011: 5.000%, 1/01/24 – AGM Insured 1/21 at 100.00 AA– 5.000%, 1/01/25 – AGM Insured 1/21 at 100.00 AA– 5.000%, 1/01/26 – AGM Insured 1/21 at 100.00 AA– Michigan Strategic Fund, Limited Obligation Revenue Refunding Bonds, Detroit Edison Company, Series 2002C, 5.450%, 12/15/32 – SYNCORA GTY Insured (Alternative Minimum Tax) 12/12 at 100.00 BBB+ Puerto Rico Industrial, Tourist, Educational, Medical and Environmental Control Facilities Financing Authority, Co-Generation Facility Revenue Bonds, Series 2000A, 6.625%, 6/01/26 (Alternative Minimum Tax) 12/12 at 100.00 Ba1 Total Utilities Water and Sewer – 20.8% (14.4% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.000%, 7/01/39 – AGM Insured 7/22 at 100.00 AA– Detroit Water Supply System, Michigan, Water Supply System Revenue Senior Lien Bonds, Series 2006A, 5.000%, 7/01/34 – AGM Insured 7/16 at 100.00 AA– Detroit, Michigan, Second Lien Sewerage Disposal System Revenue Bonds, Series 2005A, 5.000%, 7/01/30 – NPFG Insured 7/15 at 100.00 A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, 7/01/29 – FGIC Insured No Opt. Call A Nuveen Investments 31 Nuveen Michigan Premium Income Municipal Fund, Inc. (continued) NMP Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/17 – AGM Insured 7/13 at 100.00 AA $ Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 A+ Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2005, 5.000%, 1/01/30 – NPFG Insured 7/15 at 100.00 AA+ Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – AGC Insured 1/19 at 100.00 AA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012, 5.000%, 10/01/32 10/22 at 100.00 AAA Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, 5.000%, 10/01/24 10/17 at 100.00 AAA North Kent Sewer Authority, Michigan, Sewer Revenue Bonds, Series 2006, 5.000%, 11/01/31 – NPFG Insured 11/16 at 100.00 Aa3 Port Huron, Michigan, Water Supply System Revenue Bonds, Series 2011, 5.625%, 10/01/40 10/21 at 100.00 A Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – NPFG Insured 7/18 at 100.00 A Total Water and Sewer $ Total Investments (cost $160,982,881) – 144.6% Floating Rate Obligations – (1.9)% ) Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (45.0)% (6) ) Other Assets Less Liabilities – 2.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (5) Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 31.1%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. 32 Nuveen Investments Nuveen Michigan Dividend Advantage Municipal Fund NZW Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.5% (3.7% of Total Investments) $ Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Revenue Bonds, Series 2008A, 6.875%, 6/01/42 6/18 at 100.00 BB– $ Education and Civic Organizations – 11.8% (7.8% of Total Investments) Conner Creek Academy East, Michigan, Public School Revenue Bonds, Series 2007, 5.250%, 11/01/36 11/16 at 100.00 BB– 85 Michigan Finance Authority, Public School Academy Limited Obligation Revenue and Refunding Bonds, Detroit Service Learning Academy Project, Series 2011, 7.000%, 10/01/31 10/21 at 100.00 BBB– Michigan Higher Education Facilities Authority, Limited Obligation Revenue Refunding Bonds, Kettering University, Series 2001, 5.000%, 9/01/26 – AMBAC Insured 3/13 at 100.00 N/R Michigan Public Educational Facilities Authority, Charter School Revenue Bonds, American Montessori Academy, Series 2007, 6.500%, 12/01/37 12/17 at 100.00 N/R Michigan State University, General Revenue Bonds, Refunding Series 2010C, 5.000%, 2/15/40 2/20 at 100.00 Aa1 Michigan Technological University, General Revenue and Refunding Bonds, Series 2012A, 5.000%, 10/01/34 10/21 at 100.00 Aa3 Total Education and Civic Organizations Health Care – 13.9% (9.2% of Total Investments) Grand Traverse County Hospital Financial Authority, Michigan, Revenue Bonds, Munson Healthcare, Refunding Series 2011A, 5.000%, 7/01/29 7/21 at 100.00 AA– 90 Jackson County Hospital Finance Authority, Michigan, Hospital Revenue Bonds, Alligiance Health, Refunding Series 2010A, 5.000%, 6/01/37 – AGM Insured 6/20 at 100.00 AA– Kent Hospital Finance Authority, Michigan, Revenue Refunding Bonds, Spectrum Health System, Refunding Series 2011C: 5.000%, 1/15/31 1/22 at 100.00 AA 5.000%, 1/15/42 1/22 at 100.00 AA Michigan Finance Authority, Revenue Bonds, Oakwood Obligated Group, Refunding Series 2012: 5.000%, 11/01/25 11/22 at 100.00 A 5.000%, 11/01/42 11/22 at 100.00 A Michigan Finance Authority, Revenue Bonds, Trinity Health Credit Group, Refunding Series 2011, 5.000%, 12/01/39 12/21 at 100.00 AA Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Henry Ford Health System, Refunding Series 2009: 5.000%, 11/15/20 11/19 at 100.00 A1 5.750%, 11/15/39 11/19 at 100.00 A1 Michigan State Hospital Finance Authority, Hospital Revenue Bonds, MidMichigan Obligated Group, Series 2009A, 5.875%, 6/01/39 – AGC Insured 6/19 at 100.00 AA– Royal Oak Hospital Finance Authority, Michigan, Hospital Revenue Bonds, William Beaumont Hospital, Refunding Series 2009V, 8.250%, 9/01/39 9/18 at 100.00 A1 Total Health Care Housing/Multifamily – 7.6% (5.0% of Total Investments) Michigan Housing Development Authority, GNMA Collateralized Limited Obligation Multifamily Housing Revenue Bonds, Cranbrook Apartments, Series 2001A, 5.400%, 2/20/31 (Alternative Minimum Tax) 8/14 at 100.00 Aaa Michigan Housing Development Authority, Multifamily Housing Revenue Bonds, Series 1988A, 3.375%, 11/01/16 (Alternative Minimum Tax) 11/14 at 101.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2006D, 5.125%, 4/01/31 – AGM Insured (Alternative Minimum Tax) 7/15 at 100.00 AA Michigan Housing Development Authority, Rental Housing Revenue Bonds, Series 2009A, 5.700%, 10/01/39 10/18 at 100.00 AA Total Housing/Multifamily Nuveen Investments 33 Nuveen Michigan Dividend Advantage Municipal Fund (continued) NZW Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 2.9% (1.9% of Total Investments) $ Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2010C, 5.500%, 12/01/28 (Alternative Minimum Tax) 6/20 at 100.00 AA+ $ Michigan Housing Development Authority, Single Family Homeownership Revenue Bonds, Series 2011A, 4.600%, 12/01/26 6/21 at 100.00 AA+ Total Housing/Single Family Industrials – 1.6% (1.1% of Total Investments) Michigan Strategic Fund, Limited Obligation Revenue Bonds, Republic Services Inc., Series 2001, 4.250%, 8/01/31 (Mandatory put 4/01/14) (Alternative Minimum Tax) No Opt. Call BBB Tax Obligation/General – 34.8% (23.1% of Total Investments) Ann Arbor Public School District, Washtenaw County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/29 5/22 at 100.00 Aa2 Ann Arbor, Michigan, General Obligation Bonds, Court & Police Facilities Capital Improvement Series 2008, 5.000%, 5/01/38 5/18 at 100.00 AA+ Byron Center Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2012, 4.000%, 5/01/33 5/21 at 100.00 AA– Caledonia Community Schools, Kent, Allegan and Barry Counties, Michigan, General Obligation Bonds, Tender Option Bond Trust 2008-1096, 7.861%, 5/01/32 – NPFG Insured (IF) 5/17 at 100.00 Aa2 Comstock Park Public Schools, Kent County, Michigan, General Obligation Bonds, School Building& Site, Series 2011B: 5.500%, 5/01/36 5/21 at 100.00 AA– 5.500%, 5/01/41 5/21 at 100.00 AA– 50 Detroit-Wayne County Stadium Authority, Michigan, Limited Tax General Obligation Building Authority Stadium Bonds, Series 1997, 5.500%, 2/01/17 – FGIC Insured 2/13 at 100.00 BBB+ Grand Rapids, Michigan, General Obligation Bonds, Capital Improvement Series 2007, 5.000%, 9/01/27 – NPFG Insured 9/17 at 100.00 AA Lowell Area Schools, Kent and Ionia Counties, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/37 – AGM Insured 5/17 at 100.00 Aa2 Michigan Finance Authority, Revenue Bonds, Detroit City School District, Series 2012, 5.000%, 6/01/20 No Opt. Call A+ Michigan State, General Obligation Bonds, Environmental Program, Refunding Series 2011A, 5.000%, 12/01/22 12/21 at 100.00 Aa2 Michigan State, General Obligation Bonds, Environmental Program, Series 2009A, 5.500%, 11/01/25 5/19 at 100.00 Aa2 New Haven Community Schools, Macomb County, Michigan, General Obligation Bonds, Series 2006, 5.000%, 5/01/25 – AGM Insured 5/16 at 100.00 Aa2 Oakland Intermediate School District, Oakland County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/36 – AGM Insured 5/17 at 100.00 Aaa Ottawa County, Michigan, Water Supply System, General Obligation Bonds, Series 2007, 5.000%, 8/01/30 – NPFG Insured (UB) 8/17 at 100.00 Aaa Parchment School District, Kalamazoo County, Michigan, General Obligation Bonds, Tender Option Bond Trust 2836, 10.934%, 5/01/15 – AGM Insured (IF) No Opt. Call Aa2 Plainwell Community Schools, Allegan County, Michigan, General Obligation Bonds, School Building & Site, Series 2008, 5.000%, 5/01/28 – AGC Insured 5/18 at 100.00 Aa2 Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Refunding Series 2012, 5.000%, 5/01/19 No Opt. Call AA– Rockford Public Schools, Kent County, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/33 – AGM Insured 5/18 at 100.00 Aa2 25 South Haven, Van Buren County, Michigan, General Obligation Bonds, Capital Improvement Series 2009, 5.125%, 12/01/33 – AGC Insured 12/19 at 100.00 AA– 35 Thornapple Kellogg School District, Barry County, Michigan, General Obligation Bonds, Series 2007, 5.000%, 5/01/32 – NPFG Insured 5/17 at 100.00 Aa2 34 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Trenton Public Schools District, Michigan, General Obligation Bonds, Series 2008, 5.000%, 5/01/34 – AGM Insured 5/18 at 100.00 Aa2 $ Van Dyke Public Schools, Macomb County, Michigan, General Obligation Bonds, School Building and Site, Series 2008, 5.000%, 5/01/38 – AGM Insured 5/18 at 100.00 Aa2 65 Wayne Charter County, Michigan, General Obligation Bonds, Building Improvements, Series 2009A, 6.750%, 11/01/39 12/19 at 100.00 BBB+ Wayne Charter County, Michigan, Limited Tax General Obligation Airport Hotel Revenue Bonds, Detroit Metropolitan Wayne County Airport, Series 2001A, 5.000%, 12/01/30 – NPFG Insured 12/12 at 100.00 BBB+ Wayne Westland Community Schools, Michigan, General Obligation Bonds, Series 2004, 5.000%, 5/01/17 – AGM Insured 11/14 at 100.00 Aa2 Total Tax Obligation/General Tax Obligation/Limited – 20.3% (13.5% of Total Investments) Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Grand Rapids Building Authority, Kent County, Michigan, General Obligation Bonds, Refunding Series 2011: 5.000%, 10/01/28 10/21 at 100.00 AA 5.000%, 10/01/30 10/21 at 100.00 AA 5.000%, 10/01/31 10/21 at 100.00 AA Kalkaska County Hospital Authority, Michigan, Hospital Revenue Bonds, Series 2007, 5.125%, 5/01/14 No Opt. Call A– Michigan Finance Authority, Unemployment Obligation Assessment Revenue Bonds, Series 2012B, 5.000%, 7/01/22 7/16 at 100.00 AAA Michigan State Building Authority, Revenue Bonds, Refunding Series 2006IA: 0.000%, 10/15/28 – AGM Insured 10/16 at 55.35 AA– 5.000%, 10/15/36 – FGIC Insured 10/16 at 100.00 Aa3 Michigan State Trunk Line Fund Refunding Bonds, Series 2009: 4.000%, 11/15/32 11/21 at 100.00 AA+ 5.000%, 11/15/36 11/21 at 100.00 AA+ Virgin Islands Public Finance Authority, Revenue Bonds, Senior Lien Matching Fund Loan Notes, Series 2009A-1, 5.000%, 10/01/39 10/19 at 100.00 BBB+ Total Tax Obligation/Limited Transportation – 2.6% (1.7% of Total Investments) Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2007, 5.000%, 12/01/12 – FGIC Insured No Opt. Call A Wayne County Airport Authority, Michigan, Revenue Bonds, Detroit Metropolitan Airport, Refunding Series 2011A, 5.000%, 12/01/21 (Alternative Minimum Tax) No Opt. Call A Total Transportation U.S. Guaranteed – 17.6% (11.6% of Total Investments) (4) Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/17 (Pre-refunded 7/01/13) – AGM Insured 7/13 at 100.00 AA– (4) Jackson Public Schools, Jackson County, Michigan, General Obligation School Building and Site Bonds, Series 2004, 5.000%, 5/01/22 (Pre-refunded 5/01/14) – AGM Insured 5/14 at 100.00 Aa2 (4) Michigan State Hospital Finance Authority, Hospital Revenue Bonds, Oakwood Obligated Group, Series 2002A, 5.750%, 4/01/32 (Pre-refunded 4/01/13) 4/13 at 100.00 AA+ (4) Michigan State Hospital Finance Authority, Hospital Revenue Refunding Bonds, Trinity Health Credit Group, Series 2002C: 85 5.375%, 12/01/30 (Pre-refunded 12/01/12) 12/12 at 100.00 Aa2 (4) 5.375%, 12/01/30 (Pre-refunded 12/01/12) 12/12 at 100.00 AA (4) Michigan State Hospital Finance Authority, Revenue Bonds, Chelsea Community Hospital, Series 2005: 5.000%, 5/15/30 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) 5.000%, 5/15/37 (Pre-refunded 5/15/15) 5/15 at 100.00 AA+ (4) Nuveen Investments 35 Nuveen Michigan Dividend Advantage Municipal Fund (continued) NZW Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (4) (continued) Michigan State Hospital Finance Authority, Revenue Bonds, Marquette General Hospital, Series 2005A: $ 5.000%, 5/15/26 (Pre-refunded 5/15/15) 5/15 at 100.00 Baa3 (4) $ 5.000%, 5/15/34 (Pre-refunded 5/15/15) 5/15 at 100.00 Baa3 (4) Puerto Rico Public Finance Corporation, Commonwealth Appropriation Bonds, Series 2002E: 85 6.000%, 8/01/26 (ETM) No Opt. Call Baa2 (4) 6.000%, 8/01/26 (ETM) No Opt. Call AA+ (4) Total U.S. Guaranteed Utilities – 11.7% (7.8% of Total Investments) Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2003A, 5.000%, 7/01/21 – AGM Insured 7/13 at 100.00 AA– Lansing Board of Water and Light, Michigan, Steam and Electric Utility System Revenue Bonds, Series 2008A: 50 5.000%, 7/01/28 7/18 at 100.00 AA– 5.000%, 7/01/32 7/18 at 100.00 AA– Lansing Board of Water and Light, Michigan, Utility System Revenue Bonds, Tender Option Bond Trust 4700: 17.770%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– 17.924%, 7/01/37 (IF) (5) 7/21 at 100.00 AA– Michigan Public Power Agency, AFEC Project Revenue Bonds, Series 2012A, 5.000%, 1/01/43 – AGM Insured 1/22 at 100.00 A2 Michigan Public Power Agency, Revenue Bonds, Combustion Turbine 1 Project, Series 2011: 5.000%, 1/01/26 – AGM Insured 1/21 at 100.00 AA– 5.000%, 1/01/27 – AGM Insured 1/21 at 100.00 AA– Total Utilities Water and Sewer – 20.5% (13.6% of Total Investments) Detroit Water and Sewerage Department, Michigan, Sewage Disposal System Revenue Bonds, Refunding Senior Lien Series 2012A, 5.000%, 7/01/39 – AGM Insured 7/22 at 100.00 AA– Detroit Water Supply System, Michigan, Water Supply System Revenue Senior Lien Bonds, Series 2006A, 5.000%, 7/01/34 – AGM Insured 7/16 at 100.00 AA– Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2001B, 5.500%, 7/01/29 – FGIC Insured No Opt. Call A Detroit, Michigan, Senior Lien Sewerage Disposal System Revenue Bonds, Series 2003A, 5.000%, 7/01/17 – AGM Insured 7/13 at 100.00 AA Detroit, Michigan, Water Supply System Revenue Bonds, Senior Lien Series 2011A, 5.250%, 7/01/41 7/21 at 100.00 A+ Grand Rapids, Michigan, Sanitary Sewer System Revenue Bonds, Series 2008, 5.000%, 1/01/38 1/18 at 100.00 AA+ Grand Rapids, Michigan, Water Supply System Revenue Bonds, Series 2009, 5.100%, 1/01/39 – AGC Insured 1/19 at 100.00 AA Michigan Finance Authority, State Revolving Fund Revenue Bonds, Clean Water Series 2012, 5.000%, 10/01/32 10/22 at 100.00 AAA Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue Bonds, Series 2005, 5.000%, 10/01/19 10/15 at 100.00 AAA Michigan Municipal Bond Authority, Water Revolving Fund Revenue Bonds, Series 2007, 5.000%, 10/01/23 10/17 at 100.00 AAA 36 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Port Huron, Michigan, Water Supply System Revenue Bonds, Series 2011, 5.250%, 10/01/31 10/21 at 100.00 A $ Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 Baa2 50 Saginaw, Michigan, Water Supply System Revenue Bonds, Series 2008, 5.250%, 7/01/22 – NPFG Insured 7/18 at 100.00 A Total Water and Sewer $ Total Investments (cost $44,212,080) – 150.8% Floating Rate Obligations – (2.1)% MuniFund Term Preferred Shares, at Liquidation Value – (51.1)% (6) Other Assets Less Liabilities – 2.4% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (5) Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. (6) MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.9%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. (UB) Underlying bond of an inverse floating rate trust reflected as a financing transaction. See Notes to Financial Statements, Footnote 1 – General Information and Significant Accounting Policies, Inverse Floating Rate Securities for more information. See accompanying notes to financial statements. Nuveen Investments 37 Nuveen Ohio Quality Income Municipal Fund, Inc. NUO Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 7.8% (5.5% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 5.125%, 6/01/24 6/17 at 100.00 B $ 5.875%, 6/01/47 6/17 at 100.00 BB Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 11/12 at 100.00 BBB+ Total Consumer Staples Education and Civic Organizations – 11.6% (8.2% of Total Investments) Miami University of Ohio, General Receipts Bonds, Series 2011, 5.000%, 9/01/36 9/21 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 7/16 at 100.00 A+ Ohio Higher Education Facilities Commission, General Revenue Bonds, Oberlin College, Series 2003, 5.125%, 10/01/24 10/13 at 100.00 AA Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 2005, 5.000%, 12/01/29 12/15 at 100.00 Ba2 Ohio Higher Educational Facilities Commission, General Revenue Bonds, University of Dayton, 2006 Project, Series 2006, 5.000%, 12/01/30 – AMBAC Insured 12/16 at 100.00 A Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University, Series 2004, 5.000%, 11/01/21 11/14 at 100.00 AA Ohio Higher Educational Facilities Commission, Revenue Bonds, University of Dayton, Series 2004, 5.000%, 12/01/25 – AMBAC Insured 12/14 at 100.00 A Ohio Higher Educational Facilities Commission, Revenue Bonds, Wittenberg University, Series 2001, 5.500%, 12/01/15 12/12 at 100.00 Ba2 Ohio State Higher Education Facilities, Revenue Bonds, Case Western Reserve University, Series 2006, 5.000%, 12/01/44 – NPFG Insured 12/16 at 100.00 AA– Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, Xavier University 2008C, 5.750%, 5/01/28 11/18 at 100.00 A– University of Akron, Ohio, General Receipts Bonds, Series 2003A, 5.000%, 1/01/21 – AMBAC Insured 1/13 at 100.00 AA– University of Cincinnati, Ohio, General Receipts Bonds, Series 2004D, 5.000%, 6/01/25 – AMBAC Insured 6/14 at 100.00 AA– Total Education and Civic Organizations Health Care – 23.2% (16.4% of Total Investments) Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 2010A, 5.250%, 6/01/38 6/20 at 100.00 AA– Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.500%, 11/01/40 11/20 at 100.00 BBB+ Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured 5/16 at 100.00 N/R Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Improvement Series 2009: 5.000%, 11/01/34 11/19 at 100.00 Aa2 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 2005, 5.000%, 11/01/40 11/18 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond Trust 11-21B, 9.264%, 11/15/41 (IF) (4) 11/21 at 100.00 AA+ 38 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Hamilton County, Ohio, Revenue Bonds, Children’s Hospital Medical Center, Series 2004J: $ 5.250%, 5/15/16 – FGIC Insured 5/14 at 100.00 BBB $ 5.125%, 5/15/28 – FGIC Insured 5/14 at 100.00 BBB Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 2011A, 6.250%, 12/01/34 6/21 at 100.00 A2 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2008D: 90 5.000%, 11/15/38 11/18 at 100.00 AA– 40 5.125%, 11/15/40 11/18 at 100.00 AA– Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA– Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center Inc., Series 2006, 5.250%, 5/15/21 5/16 at 100.00 A2 Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center Project, Refunding Series 2011, 5.250%, 8/01/41 8/21 at 100.00 A2 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A: 5.000%, 5/01/30 5/14 at 100.00 AA 5.000%, 5/01/32 5/14 at 100.00 AA Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 95 Ohio Higher Educational Facilities Commission, Revenue Bonds, University Hospitals Health System Inc., Series 2007A, 5.250%, 1/15/46 – BHAC Insured 1/17 at 100.00 AA+ Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 50 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010, 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.525%, 1/01/17 (IF) No Opt. Call Aa2 20.072%, 1/01/33 (IF) 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3591, 20.231%, 1/01/17 (IF) No Opt. Call Aa2 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 5.250%, 11/15/36 11/16 at 100.00 A– Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 5.750%, 12/01/35 12/18 at 100.00 A2 Total Health Care Housing/Multifamily – 5.0% (3.6% of Total Investments) Clermont County, Ohio, GNMA Collateralized Mortgage Revenue Bonds, S.E.M. Villa II Project, Series 1994A, 5.950%, 2/20/30 2/13 at 100.00 Aaa Cuyahoga County, Ohio, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, Longwood Phase One Associates LP, Series 2001A: 5.350%, 1/20/21 (Alternative Minimum Tax) 1/13 at 101.00 Aaa 5.450%, 1/20/31 (Alternative Minimum Tax) 1/13 at 101.00 Aaa Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) 10/18 at 101.00 Aa1 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) 6/16 at 102.00 Aaa Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) 9/17 at 102.00 Aaa Total Housing/Multifamily Nuveen Investments 39 Nuveen Ohio Quality Income Municipal Fund, Inc. (continued) NUO Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Housing/Single Family – 0.3% (0.2% of Total Investments) $ Ohio Housing Finance Agency, Residential Mortgage Revenue Bonds, Mortgage-Backed Securities Program, Series 2006H, 5.000%, 9/01/31 (Alternative Minimum Tax) 9/15 at 100.00 Aaa $ Industrials – 1.0% (0.7% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – Columbia National Group Project, Series 2005D, 5.000%, 5/15/20 (Alternative Minimum Tax) 11/15 at 100.00 BBB– Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Jergens Inc., Series 1998A, 5.375%, 5/15/18 (Alternative Minimum Tax) 11/12 at 100.00 BBB– Total Industrials Long-Term Care – 1.0% (0.7% of Total Investments) Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, Refunding & improvement Series 2010, 6.625%, 4/01/40 4/20 at 100.00 BBB– Total Long-Term Care Materials – 1.3% (0.9% of Total Investments) Toledo-Lucas County Port Authority, Ohio, Port Revenue Bonds, Cargill Inc., Series 2004B, 4.500%, 12/01/15 No Opt. Call A Tax Obligation/General – 26.2% (18.6% of Total Investments) Butler County, Ohio, General Obligation Bonds, Series 2002: 5.000%, 12/01/21 – NPFG Insured 12/13 at 100.00 Aa1 5.000%, 12/01/22 – NPFG Insured 12/13 at 100.00 Aa1 Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012, 5.000%, 12/01/28 – AGM Insured 6/22 at 100.00 AAA Cleveland Municipal School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/22 – AGM Insured 6/14 at 100.00 AA Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006, 0.000%, 12/01/28 – AGM Insured No Opt. Call AA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Dayton, Ohio, General Obligation Bonds, Series 2004, 5.250%, 12/01/19 – AMBAC Insured 6/14 at 100.00 Aa2 Fairview Park City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/24 – NPFG Insured 6/15 at 100.00 Aa2 Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/28 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA+ Grove City, Ohio, General Obligation Bonds, Construction & Improvement Series 2009, 5.125%, 12/01/36 12/19 at 100.00 Aa1 Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – AGM Insured 6/17 at 100.00 AA– Hilliard City School District, Franklin County, Ohio, General Obligation Bonds, School Construction, Series 2005, 5.000%, 12/01/26 – NPFG Insured 12/15 at 100.00 Aa1 Hilliard School District, Franklin County, Ohio, General Obligation Bonds, Series 2006A, 5.000%, 12/01/25 – NPFG Insured 12/16 at 100.00 Aa1 Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured 6/17 at 100.00 Aa3 Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, 0.000%, 12/01/21 No Opt. Call Aa1 Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/25 – FGIC Insured 12/17 at 100.00 Aa2 40 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 $ Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 2006, 5.000%, 12/01/25 – AGM Insured 12/15 at 100.00 AA– Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/31 6/17 at 100.00 Aaa Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/31 – AGM Insured No Opt. Call Aa3 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 5.250%, 12/01/36 12/18 at 100.00 Aa3 Monroe Local School District, Butler County, Ohio, General Obligation Bonds, Series 2006, 5.500%, 12/01/24 – AMBAC Insured No Opt. Call A2 Napoleon City School District, Henry County, Ohio, General Obligation Bonds, Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 Aa3 Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/28 – FGIC Insured 12/15 at 100.00 Aa3 Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 11/18 at 100.00 Aa2 Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2008, 5.000%, 12/01/36 6/18 at 100.00 Aa1 Painesville City School District, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/22 – FGIC Insured 12/14 at 100.00 A1 70 Strongsville, Ohio, Limited Tax General Obligation Various Purpose Improvement Bonds, Series 1996, 5.950%, 12/01/21 12/12 at 100.00 Aaa Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School Improvement Series 1995, 5.250%, 12/01/36 – AGC Insured 6/17 at 100.00 Aa2 Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, School Improvment Series 2009, 5.125%, 12/01/37 6/19 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 19.4% (13.8% of Total Investments) Columbus, Ohio, Tax Increment Financing Bonds, Easton Project, Series 2004A, 5.000%, 12/01/25 – AMBAC Insured 6/14 at 100.00 BBB+ Cuyhoga County, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, Medical Mart– Convention Center Project, Series 2010F, 5.000%, 12/01/27 12/20 at 100.00 AA Franklin County Convention Facilities Authority, Ohio, Excise Tax and Lease Revenue Anticipation Bonds, Series 2005, 5.000%, 12/01/27 – AMBAC Insured 12/15 at 100.00 Aaa Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 1/22 at 100.00 A Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2012, 5.250%, 12/01/27 12/21 at 100.00 AAA Hamilton County Convention Facilities Authority, Ohio, First Lien Revenue Bonds, Series 2004, 5.000%, 12/01/18 – FGIC Insured 6/14 at 100.00 A+ Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – AMBAC Insured 12/16 at 100.00 A+ Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – AGM Insured No Opt. Call AA– Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2012C, 5.000%, 10/01/24 10/22 at 100.00 A1 Nuveen Investments 41 Nuveen Ohio Quality Income Municipal Fund, Inc. (continued) NUO Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, Series 2005A, 5.000%, 4/01/25 – AGM Insured 4/15 at 100.00 AA $ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 0.000%, 8/01/34 No Opt. Call A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, 0.000%, 8/01/35 No Opt. Call A+ Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A, 5.000%, 12/01/23 12/22 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 3.9% (2.8% of Total Investments) Cleveland, Ohio, Airport System Revenue Bonds, Series 2012A, 5.000%, 1/01/31 – AGM Insured 1/22 at 100.00 AA– Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2003C, 5.250%, 12/01/23 – RAAI Insured (Alternative Minimum Tax) 12/13 at 100.00 A– Ohio Turnpike Commission, Revenue Refunding Bonds, Series 1998A, 5.500%, 2/15/18 – FGIC Insured No Opt. Call AA Total Transportation U.S. Guaranteed – 28.8% (20.4% of Total Investments) (5) Butler County, Ohio, General Obligation Bonds, Series 2002: 5.000%, 12/01/21 (Pre-refunded 12/01/13) – NPFG Insured 12/13 at 100.00 Aa1 (5) 5.000%, 12/01/22 (Pre-refunded 12/01/13) – NPFG Insured 12/13 at 100.00 Aa1 (5) Butler County, Ohio, General Obligation Judgment Bonds, Series 2002, 5.250%, 12/01/21 (Pre-refunded 12/01/12) 12/12 at 101.00 Aa1 (5) Centerville City School District, Montgomery County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/30 (Pre-refunded 6/01/15) – AGM Insured 6/15 at 100.00 Aa1 (5) Central Ohio Solid Waste Authority, General Obligation Bonds, Series 2004A, 5.000%, 12/01/15 (Pre-refunded 6/01/14) – AMBAC Insured 6/14 at 100.00 AAA Cincinnati City School District, Hamilton County, Ohio, General Obligation Bonds, Series 2002, 5.250%, 6/01/21 (Pre-refunded 12/01/12) – AGM Insured 12/12 at 100.00 Aa2 (5) Cuyahoga County, Ohio, Revenue Refunding Bonds, Cleveland Clinic Health System, Series 2003A: 6.000%, 1/01/32 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa2 (5) 6.000%, 1/01/32 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa2 (5) Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2005B, 5.000%, 12/01/14 – SYNCORA GTY Insured (ETM) No Opt. Call A– (5) Dublin City School District, Franklin, Delaware and Union Counties, Ohio, General Obligation Bonds, Series 2003, 5.000%, 12/01/22 (Pre-refunded 12/01/13) – AGM Insured 12/13 at 100.00 AAA Hudson City School District, Ohio, Certificates of Participation, Series 2004, 5.000%, 6/01/26 (Pre-refunded 6/01/14) – NPFG Insured 6/14 at 100.00 Aa3 (5) Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2003, 5.000%, 12/01/22 (Pre-refunded 6/01/13) – NPFG Insured 6/13 at 100.00 Aa1 (5) Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare Partners, Refunding Series 2002, 5.375%, 10/01/30 (Pre-refunded 10/01/12) 10/12 at 100.00 AA– (5) Massillon City School District, Ohio, General Obligation Bonds, Series 2003, 5.250%, 12/01/21 (Pre-refunded 12/01/12) – NPFG Insured 12/12 at 100.00 Baa2 (5) Middletown City School District, Butler County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/25 (Pre-refunded 12/01/13) – FGIC Insured 12/13 at 100.00 N/R (5) Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University, Series 2004, 5.000%, 11/01/21 (Pre-refunded 11/01/14) 11/14 at 100.00 Aa3 (5) Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund Project, Series 2004A, 5.250%, 4/01/15 (Pre-refunded 4/01/14) – NPFG Insured 4/14 at 100.00 AA (5) 42 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (5) (continued) $ Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University Hospitals Health System, Series 2009, 6.750%, 1/15/39 (Pre-refunded 1/15/15) 1/15 at 100.00 A (5) $ Ohio State University, General Receipts Bonds, Series 2002A, 5.125%, 12/01/31 (Pre-refunded 12/01/12) 12/12 at 100.00 Aa1 (5) Ohio State University, General Receipts Bonds, Series 2003B: 5.250%, 6/01/22 (Pre-refunded 6/01/13) 6/13 at 100.00 N/R (5) 5.250%, 6/01/22 (Pre-refunded 6/01/13) 6/13 at 100.00 Aa1 (5) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured 6/18 at 100.00 AAA Ohio Water Development Authority, Water Pollution Control Loan Fund Revenue Bonds, Water Quality Project, Series 2005B: 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA 5.000%, 6/01/25 (Pre-refunded 6/01/15) 6/15 at 100.00 AAA Ohio, General Obligation Bonds, Infrastructure Improvements, Series 2003F, 5.000%, 2/01/23 (Pre-refunded 2/01/13) 2/13 at 100.00 AA+ (5) Ohio, State Appropriation Lease Bonds, Mental Health Capital Facilities, Series 2003B-II, 5.000%, 6/01/16 (Pre-refunded 6/01/13) 6/13 at 100.00 AA (5) Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2004A: 5.250%, 12/01/23 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA+ (5) 5.250%, 12/01/24 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA+ (5) Princeton City School District, Butler County, Ohio, General Obligation Bonds, Series 2003, 5.000%, 12/01/30 (Pre-refunded 12/01/13) – NPFG Insured 12/13 at 100.00 AA (5) University of Cincinnati, Ohio, General Receipts Bonds, Series 2003C, 5.000%, 6/01/22 (Pre-refunded 6/01/13) – FGIC Insured 6/13 at 100.00 AA– (5) University of Cincinnati, Ohio, General Receipts Bonds, Series 2004D, 5.000%, 6/01/19 (Pre-refunded 6/01/14) – AMBAC Insured 6/14 at 100.00 AA– (5) Warren City School District, Trumbull County, Ohio, General Obligation Bonds, Series 2004: 5.000%, 12/01/20 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA (5) 5.000%, 12/01/22 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA (5) West Chester Township, Butler County, Ohio, General Obligation Bonds, Series 2003, 5.000%, 12/01/28 (Pre-refunded 12/01/13) – NPFG Insured 12/13 at 100.00 Aaa Total U.S. Guaranteed Utilities – 5.5% (3.9% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B-2: 0.000%, 11/15/28 – NPFG Insured No Opt. Call A2 0.000%, 11/15/32 – NPFG Insured No Opt. Call A2 0.000%, 11/15/34 – NPFG Insured No Opt. Call A2 Ohio Air Quality Development Authority, Revenue Refunding Bonds, Ohio Power Company Project, Series 1999C, 5.150%, 5/01/26 – AMBAC Insured 11/12 at 100.00 Baa1 Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2001, 0.000%, 2/15/29 – NPFG Insured No Opt. Call A1 Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/20 – AMBAC Insured 2/14 at 100.00 A1 Total Utilities Nuveen Investments 43 Nuveen Ohio Quality Income Municipal Fund, Inc. (continued) NUO Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 6.1% (4.3% of Total Investments) $ Cincinnati, Ohio, Water System Revenue Bonds, Series 2012A, 5.000%, 12/01/37 12/21 at 100.00 AAA $ City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – AMBAC Insured 12/17 at 100.00 A1 Cleveland, Ohio, Waterworks First Mortgage Revenue Refunding and Improvement Bonds, Series 1993G, 5.500%, 1/01/21 – NPFG Insured No Opt. Call Aa1 Hamilton, Ohio, Wastewater System Revenue Bonds, Series 2005, 5.250%, 10/01/22 – AGM Insured 10/15 at 100.00 Aa3 Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – AGM Insured 12/20 at 100.00 Aa3 Marysville, Ohio, Wastewater Treatement System Revenue Bonds, Series 2007, 5.000%, 12/01/37 – SYNCORA GTY Insured 12/17 at 100.00 A– Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 – SYNCORA GTY Insured 12/16 at 100.00 A– Total Water and Sewer $ Total Investments (cost $219,211,144) – 141.1% Variable Rate MuniFund Term Preferred Shares, at Liquidation Value – (43.1)% (6) ) Other Assets Less Liabilities – 2.0% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. Variable Rate MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 30.5%. N/R Not rated. (ETM) Escrowed to maturity. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 44 Nuveen Investments Nuveen Ohio Dividend Advantage Municipal Fund NXI Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.8% (4.1% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 5.125%, 6/01/24 6/17 at 100.00 B $ 5.875%, 6/01/47 6/17 at 100.00 BB 45 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 11/12 at 100.00 BBB+ Total Consumer Staples Education and Civic Organizations – 9.4% (6.6% of Total Investments) Miami University of Ohio, General Receipts Bonds, Series 2011, 5.000%, 9/01/36 9/21 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 7/16 at 100.00 A+ Ohio Higher Education Facilities Commission, Revenue Bonds, Ohio Northern University, Series 2002, 5.000%, 5/01/22 11/12 at 100.00 Baa2 Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 2005, 5.000%, 12/01/24 12/15 at 100.00 Ba2 Ohio State Higher Educational Facility Commission, Higher Education Facility Revenue Bonds, Xavier University 2008C, 5.750%, 5/01/28 11/18 at 100.00 A– Ohio State, Higher Educational Facility Revenue Bonds, Otterbein College Project, Series 2008A, 5.500%, 12/01/28 12/18 at 100.00 A3 Total Education and Civic Organizations Health Care – 25.2% (17.8% of Total Investments) 65 Akron, Bath and Copley Joint Township Hospital District, Ohio, Hospital Facilities Revenue Bonds, Summa Health System, Series 2004A, 5.500%, 11/15/34 – RAAI Insured 11/14 at 100.00 Baa1 Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 2010A, 5.250%, 6/01/38 6/20 at 100.00 AA– Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured 5/16 at 100.00 N/R Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Improvement Series 2009, 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 2005, 5.000%, 11/01/40 11/18 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond Trust 11-21B, 9.264%, 11/15/41 (IF) (4) 11/21 at 100.00 AA+ Hamilton County, Ohio, Revenue Bonds, Children’s Hospital Medical Center, Series 2004J, 5.125%, 5/15/28 – FGIC Insured 5/14 at 100.00 BBB Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 2011A, 6.250%, 12/01/34 6/21 at 100.00 A2 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA– Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center Inc., Series 2006, 5.250%, 5/15/21 5/16 at 100.00 A2 Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center Project, Refunding Series 2011, 5.250%, 8/01/41 8/21 at 100.00 A2 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 AA Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 Nuveen Investments 45 Nuveen Ohio Dividend Advantage Municipal Fund (continued) NXI Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: $ 5.000%, 1/01/25 1/18 at 100.00 Aa2 $ 90 5.250%, 1/01/33 1/18 at 100.00 Aa2 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– 80 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.525%, 1/01/17 (IF) No Opt. Call Aa2 20.072%, 1/01/33 (IF) 1/19 at 100.00 Aa2 65 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3591, 20.231%, 1/01/17 (IF) No Opt. Call Aa2 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 5.250%, 11/15/36 11/16 at 100.00 A– Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 5.750%, 12/01/35 12/18 at 100.00 A2 Total Health Care Housing/Multifamily – 4.1% (2.9% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Lease Revenue Bonds, Euclid Avenue Housing Corporation – Fenn Tower Project, Series 2005, 5.000%, 8/01/23 – AMBAC Insured 8/15 at 100.00 N/R Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) 10/18 at 101.00 Aa1 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) 6/16 at 102.00 Aaa Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) 9/17 at 102.00 Aaa Total Housing/Multifamily Housing/Single Family – 0.2% (0.2% of Total Investments) Ohio Housing Finance Agency, Residential Mortgage Revenue Bonds, Mortgage-Backed Securities Program, Series 2006H, 5.000%, 9/01/31 (Alternative Minimum Tax) 9/15 at 100.00 Aaa Industrials – 5.2% (3.6% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland Christian Home Project, Series 2002C, 5.950%, 5/15/22 5/14 at 100.00 BBB– Cleveland-Cuyahoga County Port Authority, Ohio, Development Revenue Bonds, Bond Fund Program – Columbia National Group Project, Series 2005D, 5.000%, 5/15/20 (Alternative Minimum Tax) 11/15 at 100.00 BBB– Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., Series 1992, 6.450%, 12/15/21 No Opt. Call Baa3 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5) 7/17 at 102.00 N/R Total Industrials 46 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Long-Term Care – 1.1% (0.8% of Total Investments) $ Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB $ Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, Refunding & improvement Series 2010, 6.625%, 4/01/40 4/20 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 27.3% (19.2% of Total Investments) Barberton City School District, Summit County, Ohio, General Obligation Bonds, School Improvement Series 2008, 5.250%, 12/01/31 6/18 at 100.00 AA Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012: 5.000%, 12/01/26 – AMBAC Insured 6/22 at 100.00 AAA 5.000%, 12/01/28 – AGM Insured 6/22 at 100.00 AAA 5.000%, 12/01/29 – AGM Insured 6/22 at 100.00 AAA Cincinnati, Ohio, Various Purpose General Obligation Bonds, Series 2012A: 5.000%, 12/01/31 No Opt. Call AA+ 5.000%, 12/01/32 No Opt. Call AA+ Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AA 0.000%, 12/01/28 – AGM Insured No Opt. Call AA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/27 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA+ Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – AGM Insured 6/17 at 100.00 AA– Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured 6/17 at 100.00 Aa3 Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, 0.000%, 12/01/21 No Opt. Call Aa1 Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/30 – FGIC Insured 12/17 at 100.00 Aa2 Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 2006, 5.000%, 12/01/25 – AGM Insured 12/15 at 100.00 AA– Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/31 6/17 at 100.00 Aaa Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/31 – AGM Insured No Opt. Call Aa3 50 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 5.250%, 12/01/36 12/18 at 100.00 Aa3 Monroe Local School District, Butler County, Ohio, General Obligation Bonds, Series 2006, 5.500%, 12/01/24 – AMBAC Insured No Opt. Call A2 Napoleon City School District, Henry County, Ohio, General Obligation Bonds, Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 Aa3 Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 11/18 at 100.00 Aa2 50 Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School Improvement Series 1995, 5.250%, 12/01/36 – AGC Insured 6/17 at 100.00 Aa2 50 Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, School Improvment Series 2009, 5.125%, 12/01/37 6/19 at 100.00 AA Total Tax Obligation/General Nuveen Investments 47 Nuveen Ohio Dividend Advantage Municipal Fund (continued) NXI Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited – 28.1% (19.9% of Total Investments) $ Cincinnati City School District, Ohio, Certificates of Participation, Series 2006, 5.000%, 12/15/32 – AGM Insured 12/16 at 100.00 Aa2 $ Cuyhoga County, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, Medical Mart– Convention Center Project, Series 2010F, 5.000%, 12/01/27 12/20 at 100.00 AA 50 Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 12/19 at 100.00 Aa2 Franklin County Convention Facilities Authority, Ohio, Excise Tax and Lease Revenue Anticipation Bonds, Series 2005, 5.000%, 12/01/27 – AMBAC Insured 12/15 at 100.00 Aaa Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 1/22 at 100.00 A Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2012, 5.250%, 12/01/28 12/21 at 100.00 AAA Hamilton County Convention Facilities Authority, Ohio, First Lien Revenue Bonds, Series 2004, 5.000%, 12/01/21 – FGIC Insured 6/14 at 100.00 A+ Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – AMBAC Insured 12/16 at 100.00 A+ Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – AGM Insured No Opt. Call AA– Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2012C, 5.000%, 10/01/24 10/22 at 100.00 A1 Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, Series 2005A, 5.000%, 4/01/25 – AGM Insured 4/15 at 100.00 AA Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund Project, Series 2005A, 5.000%, 4/01/23 – AGM Insured 4/15 at 100.00 AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 0.000%, 8/01/34 No Opt. Call A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, 0.000%, 8/01/35 No Opt. Call A+ Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A, 5.000%, 12/01/24 12/22 at 100.00 AA+ Virgin Islands Public Finance Authority, Gross Receipts Taxes Loan Note, Series 1999A, 6.375%, 10/01/19 10/12 at 100.00 BBB+ Total Tax Obligation/Limited Transportation – 0.6% (0.4% of Total Investments) Dayton, Ohio, Airport Revenue Bonds, James M. Cox International Airport, Series 2003C, 5.250%, 12/01/23 – RAAI Insured (Alternative Minimum Tax) 12/13 at 100.00 A– U.S. Guaranteed – 19.8% (14.0% of Total Investments) (6) Centerville City School District, Montgomery County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/30 (Pre-refunded 6/01/15) – AGM Insured 6/15 at 100.00 Aa1 (6) Cuyahoga County, Ohio, Revenue Refunding Bonds, Cleveland Clinic Health System, Series 2003A: 6.000%, 1/01/32 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa2 (6) 6.000%, 1/01/32 (Pre-refunded 7/01/13) 7/13 at 100.00 Aa2 (6) Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.250%, 12/01/16 (Pre-refunded 12/01/14) – AGM Insured 12/14 at 100.00 Aa2 (6) 48 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value U.S. Guaranteed (6) (continued) $ Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare Partners, Refunding Series 2002, 5.375%, 10/01/30 (Pre-refunded 10/01/12) 10/12 at 100.00 AA– (6) $ Middletown City School District, Butler County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/25 (Pre-refunded 12/01/13) – FGIC Insured 12/13 at 100.00 N/R (6) Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University Hospitals Health System, Series 2009, 6.750%, 1/15/39 (Pre-refunded 1/15/15) 1/15 at 100.00 A (6) Ohio University at Athens, Subordinate Lien General Receipts Bonds, Series 2004, 5.000%, 12/01/20 (Pre-refunded 6/01/14) – NPFG Insured 6/14 at 100.00 Aa3 (6) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured 6/18 at 100.00 AAA Ohio Water Development Authority, Revenue Bonds, Water Development Community Assistance Program, Series 2003, 5.000%, 12/01/23 (Pre-refunded 12/01/13) – NPFG Insured 12/13 at 100.00 Aa1 (6) Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2004A, 5.250%, 12/01/23 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA+ (6) Troy City School District, Miami County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/28 (Pre-refunded 12/01/14) – AGM Insured 12/14 at 100.00 Aa2 (6) Total U.S. Guaranteed Utilities – 7.8% (5.5% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A: 50 5.000%, 2/15/38 – AGC Insured 2/18 at 100.00 AA– 5.250%, 2/15/43 2/18 at 100.00 A1 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B-2, 0.000%, 11/15/32 – NPFG Insured No Opt. Call A2 Ohio Air Quality Development Authority, Revenue Refunding Bonds, Ohio Power Company Project, Series 1999C, 5.150%, 5/01/26 – AMBAC Insured 11/12 at 100.00 Baa1 Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/21 – AMBAC Insured 2/14 at 100.00 A1 Total Utilities Water and Sewer – 7.1% (5.0% of Total Investments) Cincinnati, Ohio, Water System Revenue Bonds, Series 2012A, 5.000%, 12/01/37 12/21 at 100.00 AAA City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – AMBAC Insured 12/17 at 100.00 A1 Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – AGM Insured 12/20 at 100.00 Aa3 Marysville, Ohio, Wastewater Treatment System Revenue Bonds, Series 2006, 5.250%, 12/01/24 – SYNCORA GTY Insured 12/16 at 100.00 A– Nuveen Investments 49 Nuveen Ohio Dividend Advantage Municipal Fund (continued) NXI Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer (continued) $ Ohio Water Development Authority, Revenue Bonds, Water Development Community Assistance Program, Series 2003, 5.000%, 12/01/23 – NPFG Insured 12/13 at 100.00 Aa1 $ Puerto Rico Aqueduct and Sewerage Authority, Revenue Bonds, Senior Lien Series 2008A, 6.000%, 7/01/44 7/18 at 100.00 Baa2 Total Water and Sewer $ Total Investments (cost $88,380,933) – 141.7% MuniFund Term Preferred Shares, at Liquidation Value – (45.5)% (7) ) Other Assets Less Liabilities – 3.8% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. (5) At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 32.1%. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 50 Nuveen Investments Nuveen Ohio Dividend Advantage Municipal Fund 2 NBJ Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 5.6% (3.8% of Total Investments) $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-1, 5.000%, 6/01/16 No Opt. Call A1 $ Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: 5.125%, 6/01/24 6/17 at 100.00 B 5.875%, 6/01/47 6/17 at 100.00 BB 45 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 11/12 at 100.00 BBB+ Total Consumer Staples Education and Civic Organizations – 7.0% (4.9% of Total Investments) Bowling Green State University, Ohio, General Receipts Bonds, Series 2003, 5.250%, 6/01/18 – AMBAC Insured 6/13 at 100.00 A+ Miami University of Ohio, General Receipts Bonds, Series 2011, 5.000%, 9/01/36 9/21 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 7/16 at 100.00 A+ Ohio Higher Educational Facilities Commission, Revenue Bonds, Wittenberg University, Series 2001, 5.500%, 12/01/15 12/12 at 100.00 Ba2 Total Education and Civic Organizations Health Care – 21.6% (14.9% of Total Investments) Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 2010A, 5.250%, 6/01/38 6/20 at 100.00 AA– Butler County, Ohio, Hospital Facilities Revenue Bonds, UC Health, Series 2010, 5.500%, 11/01/40 11/20 at 100.00 BBB+ Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured 5/16 at 100.00 N/R Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Improvement Series 2009, 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 2005, 5.000%, 11/01/40 11/18 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond Trust 11-21B, 9.264%, 11/15/41 (IF) (4) 11/21 at 100.00 AA+ Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 2011A, 6.250%, 12/01/34 6/21 at 100.00 A2 Lake County, Ohio, Hospital Facilities Revenue Bonds, Lake Hospital System, Inc., Refunding Series 2008C, 6.000%, 8/15/43 8/18 at 100.00 A3 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA– Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center Inc., Series 2006, 5.250%, 5/15/21 5/16 at 100.00 A2 Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center Project, Refunding Series 2011, 5.250%, 8/01/41 8/21 at 100.00 A2 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 AA 90 Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 35 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A, 5.000%, 1/01/25 1/18 at 100.00 Aa2 Nuveen Investments 51 Nuveen Ohio Dividend Advantage Municipal Fund 2 (continued) NBJ Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010: $ 5.750%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– $ 40 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.525%, 1/01/17 (IF) No Opt. Call Aa2 20.072%, 1/01/33 (IF) 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3591, 20.231%, 1/01/17 (IF) No Opt. Call Aa2 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 5.250%, 11/15/36 11/16 at 100.00 A– Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 5.750%, 12/01/35 12/18 at 100.00 A2 Total Health Care Housing/Multifamily – 4.6% (3.1% of Total Investments) Franklin County, Ohio, GNMA Collateralized Multifamily Housing Mortgage Revenue Bonds, Agler Project, Series 2002A, 5.550%, 5/20/22 (Alternative Minimum Tax) 5/13 at 101.00 Aaa Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) 10/18 at 101.00 Aa1 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) 6/16 at 102.00 Aaa Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) 9/17 at 102.00 Aaa Total Housing/Multifamily Housing/Single Family – 0.6% (0.4% of Total Investments) Ohio Housing Finance Agency, Residential Mortgage Revenue Bonds, Mortgage-Backed Securities Program, Series 2006H, 5.000%, 9/01/31 (Alternative Minimum Tax) 9/15 at 100.00 Aaa Industrials – 2.7% (1.9% of Total Investments) Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., Series 1992, 6.450%, 12/15/21 No Opt. Call Baa3 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5) 7/17 at 102.00 N/R Total Industrials Long-Term Care – 1.0% (0.6% of Total Investments) 95 Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, Refunding & improvement Series 2010, 6.625%, 4/01/40 4/20 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 42.9% (29.6% of Total Investments) Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012, 5.000%, 12/01/29 – AGM Insured 6/22 at 100.00 AAA Cleveland Municipal School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2004: 5.000%, 12/01/15 – AGM Insured 6/14 at 100.00 AA 5.000%, 12/01/22 – AGM Insured 6/14 at 100.00 AA 52 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Cleveland, Ohio, General Obligation Bonds, Series 2011, 5.000%, 12/01/29 12/19 at 100.00 AA $ Columbia Local School District, Lorain County, Ohio, General Obligation Bonds, School Facilities Improvement Series 2011, 5.000%, 11/01/39 – AGM Insured 11/21 at 100.00 Aa3 Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AA 0.000%, 12/01/28 – AGM Insured No Opt. Call AA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/27 12/17 at 100.00 AAA Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA+ Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – AGM Insured 6/17 at 100.00 AA– Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured 6/17 at 100.00 Aa3 Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, 0.000%, 12/01/21 No Opt. Call Aa1 Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/30 – FGIC Insured 12/17 at 100.00 Aa2 Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 2006, 5.000%, 12/01/25 – AGM Insured 12/15 at 100.00 AA– Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/31 6/17 at 100.00 Aaa Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/31 – AGM Insured No Opt. Call Aa3 50 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 5.250%, 12/01/36 12/18 at 100.00 Aa3 Monroe Local School District, Butler County, Ohio, General Obligation Bonds, Series 2006, 5.500%, 12/01/24 – AMBAC Insured No Opt. Call A2 Napoleon City School District, Henry County, Ohio, General Obligation Bonds, Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 Aa3 Newark City School District, Licking County, Ohio, General Obligation Bonds, Series 2005, 5.000%, 12/01/28 – FGIC Insured 12/15 at 100.00 Aa3 Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 11/18 at 100.00 Aa2 50 Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School Improvement Series 1995, 5.250%, 12/01/36 – AGC Insured 6/17 at 100.00 Aa2 Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, School Improvment Series 2009, 5.125%, 12/01/37 6/19 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 24.2% (16.7% of Total Investments) Cuyhoga County, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, Medical Mart– Convention Center Project, Series 2010F, 5.000%, 12/01/27 12/20 at 100.00 AA Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 12/19 at 100.00 Aa2 Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 1/22 at 100.00 A Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2012, 5.250%, 12/01/30 12/21 at 100.00 AAA Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – AMBAC Insured 12/16 at 100.00 A+ Nuveen Investments 53 Nuveen Ohio Dividend Advantage Municipal Fund 2 (continued) NBJ Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – AGM Insured No Opt. Call AA– $ Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ Hudson City School District, Ohio, Certificates of Participation, Series 2012, 4.000%, 6/01/34 – NPFG Insured 6/22 at 100.00 Aa3 New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2012C, 5.000%, 10/01/24 10/22 at 100.00 A1 Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, Series 2005A, 5.000%, 4/01/25 – AGM Insured 4/15 at 100.00 AA Ohio State Building Authority, State Facilities Bonds, Adult Correctional Building Fund Project, Series 2005A, 5.000%, 4/01/23 – AGM Insured 4/15 at 100.00 AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 0.000%, 8/01/34 No Opt. Call A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, 0.000%, 8/01/35 No Opt. Call A+ Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A, 5.000%, 12/01/24 12/22 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 1.1% (0.8% of Total Investments) Cleveland, Ohio, Airport System Revenue Bonds, Series 2012A, 5.000%, 1/01/31 – AGM Insured 1/22 at 100.00 AA– U.S. Guaranteed – 21.4% (14.7% of Total Investments) (6) Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2004, 5.500%, 12/01/15 (Pre-refunded 12/01/14) – AGM Insured 12/14 at 100.00 AA+ (6) Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare Partners, Refunding Series 2002, 5.375%, 10/01/30 (Pre-refunded 10/01/12) 10/12 at 100.00 AA– (6) Lorain County, Ohio, Limited Tax General Obligation Justice Center Bonds, Series 2002, 5.500%, 12/01/22 (Pre-refunded 12/01/12) – FGIC Insured 12/12 at 100.00 Aa2 (6) Marysville Exempted Village School District, Ohio, Certificates of Participation, School Facilities Project, Series 2005, 5.250%, 12/01/21 (Pre-refunded 6/01/15) – NPFG Insured 6/15 at 100.00 N/R (6) Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University Hospitals Health System, Series 2009, 6.750%, 1/15/39 (Pre-refunded 1/15/15) 1/15 at 100.00 A (6) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured 6/18 at 100.00 AAA Ohio, State Appropriation Lease Bonds, Parks and Recreation Capital Facilities, Series 2004A-II, 5.000%, 12/01/18 (Pre-refunded 12/01/13) 12/13 at 100.00 AA (6) Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2004A, 5.500%, 12/01/15 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA+ (6) Powell, Ohio, General Obligation Bonds, Series 2002, 5.500%, 12/01/25 (Pre-refunded 12/01/12) – FGIC Insured 12/12 at 100.00 AA+ (6) University of Cincinnati, Ohio, General Receipts Bonds, Series 2003C, 5.000%, 6/01/22 (Pre-refunded 6/01/13) – FGIC Insured 6/13 at 100.00 AA– (6) University of Cincinnati, Ohio, General Receipts Bonds, Series 2004D, 5.000%, 6/01/19 (Pre-refunded 6/01/14) – AMBAC Insured 6/14 at 100.00 AA– (6) Total U.S. Guaranteed 54 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Utilities – 9.4% (6.5% of Total Investments) $ American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 $ Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B-2, 0.000%, 11/15/32 – NPFG Insured No Opt. Call A2 Ohio Air Quality Development Authority, Revenue Refunding Bonds, Ohio Power Company Project, Series 1999C, 5.150%, 5/01/26 – AMBAC Insured 11/12 at 100.00 Baa1 Ohio Municipal Electric Generation Agency, Beneficial Interest Certificates, Belleville Hydroelectric Project – Joint Venture 5, Series 2004, 5.000%, 2/15/20 – AMBAC Insured 2/14 at 100.00 A1 Total Utilities Water and Sewer – 3.0% (2.1% of Total Investments) Cincinnati, Ohio, Water System Revenue Bonds, Series 2012A, 5.000%, 12/01/37 12/21 at 100.00 AAA City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – AMBAC Insured 12/17 at 100.00 A1 50 Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – AGM Insured 12/20 at 100.00 Aa3 Total Water and Sewer $ Total Investments (cost $65,596,740) – 145.1% MuniFund Term Preferred Shares, at Liquidation Value – (49.2)% (7) ) Other Assets Less Liabilities – 4.1% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 33.9%. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. Nuveen Investments 55 Nuveen Ohio Dividend Advantage Municipal Fund 3 NVJ Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Consumer Staples – 7.2% (4.8% of Total Investments) Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Revenue Bonds, Senior Lien, Series 2007A-2: $ 5.125%, 6/01/24 6/17 at 100.00 B $ 5.875%, 6/01/47 6/17 at 100.00 BB 20 Puerto Rico, The Children’s Trust Fund, Tobacco Settlement Asset-Backed Refunding Bonds, Series 2002, 5.375%, 5/15/33 11/12 at 100.00 BBB+ Total Consumer Staples Education and Civic Organizations – 9.5% (6.3% of Total Investments) Miami University of Ohio, General Receipts Bonds, Series 2011, 5.000%, 9/01/36 9/21 at 100.00 AA Ohio Higher Education Facilities Commission, General Revenue Bonds, Kenyon College, Series 2006, 5.000%, 7/01/41 7/16 at 100.00 A+ Ohio Higher Education Facilities Commission, Revenue Bonds, Ohio Northern University, Series 2002, 5.750%, 5/01/16 11/12 at 100.00 Baa2 Ohio Higher Education Facilities Commission, Revenue Bonds, Wittenberg University, Series 2005, 5.000%, 12/01/24 12/15 at 100.00 Ba2 Ohio Higher Educational Facilities Commission, Revenue Bonds, Denison University Project, Series 2012: 5.000%, 11/01/27 5/22 at 100.00 AA 5.000%, 11/01/32 5/22 at 100.00 AA Total Education and Civic Organizations Health Care – 23.9% (16.0% of Total Investments) Allen County, Ohio, Hospital Facilities Revenue Bonds, Catholic Healthcare Partners, Series 2010A, 5.250%, 6/01/38 6/20 at 100.00 AA– Butler County, Ohio, Hospital Facilities Revenue Bonds, Cincinnati Children’s Medical Center Project, Series 2006K, 5.000%, 5/15/31 – FGIC Insured 5/16 at 100.00 N/R Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Improvement Series 2009, 5.250%, 11/01/40 11/19 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, Nationwide Children’s Hospital Project, Series 2005, 5.000%, 11/01/40 11/18 at 100.00 Aa2 Franklin County, Ohio, Hospital Revenue Bonds, OhioHealth Corporation, Tender Option Bond Trust 11-21B, 9.264%, 11/15/41 (IF) (4) 11/21 at 100.00 AA+ Hancock County, Ohio, Hospital Revenue Bonds, Blanchard Valley Regional Health Center, Series 2011A, 6.250%, 12/01/34 6/21 at 100.00 A2 Lake County, Ohio, Hospital Facilities Revenue Bonds, Lake Hospital System, Inc., Refunding Series 2008C, 6.000%, 8/15/43 8/18 at 100.00 A3 Lucas County, Ohio, Hospital Revenue Bonds, ProMedica Healthcare Obligated Group, Series 2011A, 6.000%, 11/15/41 11/21 at 100.00 AA– Miami County, Ohio, Hospital Facilities Revenue Refunding Bonds, Upper Valley Medical Center Inc., Series 2006, 5.250%, 5/15/21 5/16 at 100.00 A2 Middleburg Heights, Ohio, Hospital Facilities Revenue Bonds, Southwest General Health Center Project, Refunding Series 2011, 5.250%, 8/01/41 8/21 at 100.00 A2 Montgomery County, Ohio, Revenue Bonds, Catholic Health Initiatives, Series 2004A, 5.000%, 5/01/30 5/14 at 100.00 AA Montgomery County, Ohio, Revenue Bonds, Miami Valley Hospital, Series 2009A, 6.250%, 11/15/39 11/14 at 100.00 Aa3 Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Cleveland Clinic Health System Obligated Group, Series 2008A: 5.000%, 1/01/25 1/18 at 100.00 Aa2 5.250%, 1/01/33 1/18 at 100.00 Aa2 56 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Health Care (continued) $ Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, Summa Health System Project, Series 2010, 5.250%, 11/15/40 – AGM Insured 5/20 at 100.00 AA– $ Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Series 2009A, 5.500%, 1/01/39 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3551: 19.525%, 1/01/17 (IF) No Opt. Call Aa2 20.072%, 1/01/33 (IF) 1/19 at 100.00 Aa2 Ohio State, Hospital Facility Revenue Refunding Bonds, Cleveland Clinic Health System Obligated Group, Tender Option Bond Trust 3591, 20.231%, 1/01/17 (IF) No Opt. Call Aa2 Richland County, Ohio, Hospital Revenue Bonds, MidCentral Health System Group, Series 2006, 5.250%, 11/15/36 11/16 at 100.00 A– Ross County, Ohio, Hospital Revenue Refunding Bonds, Adena Health System Series 2008, 5.750%, 12/01/35 12/18 at 100.00 A2 Total Health Care Housing/Multifamily – 3.2% (2.2% of Total Investments) Montgomery County, Ohio, GNMA Guaranteed Multifamily Housing Revenue Bonds, Canterbury Court Project, Series 2007, 5.500%, 10/20/42 (Alternative Minimum Tax) 10/18 at 101.00 Aa1 Ohio Housing Finance Agency, FHA-Insured Multifamily Housing Mortgage Revenue Bonds, Madonna Homes, Series 2006M, 4.900%, 6/20/48 (Alternative Minimum Tax) 6/16 at 102.00 Aaa Summit County Port Authority, Ohio, Multifamily Housing Revenue Bonds, Callis Tower Apartments Project, Series 2007, 5.250%, 9/20/47 (Alternative Minimum Tax) 9/17 at 102.00 Aaa Total Housing/Multifamily Housing/Single Family – 0.4% (0.3% of Total Investments) Ohio Housing Finance Agency, Residential Mortgage Revenue Bonds, Mortgage-Backed Securities Program, Series 2006H, 5.000%, 9/01/31 (Alternative Minimum Tax) 9/15 at 100.00 Aaa Industrials – 5.4% (3.6% of Total Investments) Cleveland-Cuyahoga County Port Authority, Ohio, Common Bond Fund Revenue Bonds, Cleveland Christian Home Project, Series 2002C, 5.950%, 5/15/22 5/14 at 100.00 BBB– Toledo-Lucas County Port Authority, Ohio, Revenue Refunding Bonds, CSX Transportation Inc., Series 1992, 6.450%, 12/15/21 No Opt. Call Baa3 Western Reserve Port Authority, Ohio, Solid Waste Facility Revenue Bonds, Central Waste Inc., Series 2007A, 6.350%, 7/01/27 (Alternative Minimum Tax) (5) 7/17 at 102.00 N/R Total Industrials Long-Term Care – 1.1% (0.7% of Total Investments) 95 Franklin County, Ohio, Healthcare Facilities Revenue Bonds, Ohio Presbyterian Retirement Services, Improvement Series 2010A, 5.625%, 7/01/26 7/21 at 100.00 BBB Montgomery County, Ohio, Health Care and Multifamily Housing Revenue Bonds, Saint Leonard, Refunding & improvement Series 2010, 6.625%, 4/01/40 4/20 at 100.00 BBB– Total Long-Term Care Tax Obligation/General – 38.0% (25.5% of Total Investments) Central Ohio Solid Waste Authority, General Obligation Bonds, Refunding & Improvements, Series 2012, 5.000%, 12/01/26 – AMBAC Insured 6/22 at 100.00 AAA Cleveland, Ohio, General Obligation Bonds, Series 2011, 5.000%, 12/01/29 12/19 at 100.00 AA Columbus City School District, Franklin County, Ohio, General Obligation Bonds, Series 2006: 0.000%, 12/01/27 – AGM Insured No Opt. Call AA 0.000%, 12/01/28 – AGM Insured No Opt. Call AA Cuyahoga County, Ohio, General Obligation Bonds, Series 2004, 5.000%, 12/01/21 12/14 at 100.00 AA+ Nuveen Investments 57 Nuveen Ohio Dividend Advantage Municipal Fund 3 (continued) NVJ Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/General (continued) $ Franklin County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/27 12/17 at 100.00 AAA $ Green, Ohio, General Obligation Bonds, Series 2008, 5.500%, 12/01/32 12/15 at 100.00 AA+ Hamilton City School District, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/34 – AGM Insured 6/17 at 100.00 AA– Indian Lake Local School District, Logan and Auglaize Counties, Ohio, School Facilities Improvement and Refunding Bonds, Series 2007, 5.000%, 12/01/34 – NPFG Insured 6/17 at 100.00 Aa3 Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2011, 0.000%, 12/01/21 No Opt. Call Aa1 Lakewood City School District, Cuyahoga County, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/25 – FGIC Insured 12/17 at 100.00 Aa2 Lucas County, Ohio, General Obligation Bonds, Various Purpose Series 2010, 5.000%, 10/01/40 10/18 at 100.00 Aa2 Marysville Exempted School District, Union County, Ohio, General Obligation Bonds, Series 2006, 5.000%, 12/01/25 – AGM Insured 12/15 at 100.00 AA– Mason City School District, Counties of Warren and Butler, Ohio, General Obligation Bonds, Series 2007, 5.000%, 12/01/31 6/17 at 100.00 Aaa Middletown City School District, Butler County, Ohio, General Obligation Bonds, Refunding Series 2007, 5.250%, 12/01/31 – AGM Insured No Opt. Call Aa3 50 Milford Exempted Village School District, Ohio, General Obligation Bonds, Series 2008, 5.250%, 12/01/36 12/18 at 100.00 Aa3 Monroe Local School District, Butler County, Ohio, General Obligation Bonds, Series 2006, 5.500%, 12/01/24 – AMBAC Insured No Opt. Call A2 Napoleon City School District, Henry County, Ohio, General Obligation Bonds, Facilities Construction & Improvement Series 2012, 5.000%, 12/01/36 6/22 at 100.00 Aa3 Northmor Local School District, Morrow County, Ohio, General Obligation School Facilities Construction and Improvement Bonds, Series 2008, 5.000%, 11/01/36 11/18 at 100.00 Aa2 Oak Hills Local School District, Hamilton County, Ohio, General Obligation Bonds, Refunding Series 2005, 5.000%, 12/01/24 – AGM Insured 12/15 at 100.00 AA– Solon, Ohio, General Obligation Refunding and Improvement Bonds, Series 2002, 5.000%, 12/01/18 12/12 at 100.00 AAA Sylvania City School District, Lucas County, Ohio, General Obligation Bonds, School Improvement Series 1995, 5.250%, 12/01/36 – AGC Insured 6/17 at 100.00 Aa2 Vandalia Butler City School District, Montgomery County, Ohio, General Obligation Bonds, School Improvment Series 2009, 5.125%, 12/01/37 6/19 at 100.00 AA Total Tax Obligation/General Tax Obligation/Limited – 18.3% (12.3% of Total Investments) Cuyhoga County, Ohio, Recovery Zone Facility Economic Development Revenue Bonds, Medical Mart– Convention Center Project, Series 2010F, 5.000%, 12/01/27 12/20 at 100.00 AA 75 Delaware County District Library, Delaware, Franklin, Marion, Morrow and Union Counties, Ohio, Library Fund Library Facilities Special Obligation Notes, Series 2009, 5.000%, 12/01/34 12/19 at 100.00 Aa2 Government of Guam, Business Privilege Tax Bonds, Series 2011A, 5.125%, 1/01/42 1/22 at 100.00 A Government of Guam, Business Privilege Tax Bonds, Series 2012B-1, 5.000%, 1/01/42 1/22 at 100.00 A Greater Cleveland Regional Transit Authority, Ohio, Sales Tax Supported Capital Improvement Bonds, Refunding Series 2012, 5.000%, 12/01/31 12/12 at 100.00 AAA Hamilton County, Ohio, Sales Tax Bonds, Subordinate Lien, Series 2006A, 5.000%, 12/01/32 – AMBAC Insured 12/16 at 100.00 A+ 65 Hamilton County, Ohio, Sales Tax Bonds, Subordinate Series 2000B, 0.000%, 12/01/28 – AGM Insured No Opt. Call AA– Hamilton County, Ohio, Sales Tax Revenue Bonds, Refunding Series 2011A, 5.000%, 12/01/31 12/21 at 100.00 A+ 58 Nuveen Investments Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Tax Obligation/Limited (continued) $ Midview Local School District, Lorain County, Ohio, Certificates of Participation, Series 2003, 5.000%, 11/01/30 5/13 at 100.00 A1 $ 35 New Albany Community Authority, Ohio, Community Facilities Revenue Refunding Bonds, Series 2012C, 5.000%, 10/01/24 10/22 at 100.00 A1 Ohio State Building Authority, State Facilities Bonds, Administrative Building Fund Projects, Series 2005A, 5.000%, 4/01/25 – AGM Insured 4/15 at 100.00 AA Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, First Subordinate Series 2009A, 0.000%, 8/01/34 No Opt. Call A+ Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue Bonds, Series 2010A, 0.000%, 8/01/35 No Opt. Call A+ Riversouth Authority, Ohio, Riversouth Area Redevelopment Bonds, Refunding Series 2012A, 5.000%, 12/01/24 12/22 at 100.00 AA+ Total Tax Obligation/Limited Transportation – 5.5% (3.7% of Total Investments) Ohio Turnpike Commission, Revenue Refunding Bonds, Series 1998A, 5.500%, 2/15/18 – FGIC Insured No Opt. Call AA U.S. Guaranteed – 25.9% (17.4% of Total Investments) (6) Eaton City School District, Preble County, Ohio, General Obligation Bonds, Series 2002, 5.750%, 12/01/21 (Pre-refunded 12/01/12) – FGIC Insured 12/12 at 101.00 Aa2 (6) Kenston Local School District, Geauga County, Ohio, General Obligation Bonds, Series 2003, 5.000%, 12/01/22 (Pre-refunded 6/01/13) – NPFG Insured 6/13 at 100.00 Aa1 (6) Lorain County, Ohio, Hospital Revenue Refunding and Improvement Bonds, Catholic Healthcare Partners, Refunding Series 2002, 5.375%, 10/01/30 (Pre-refunded 10/01/12) 10/12 at 100.00 AA– (6) Lorain, Ohio, General Obligation Bonds, Series 2002, 5.125%, 12/01/26 (Pre-refunded 12/01/12) – AMBAC Insured 12/12 at 100.00 A3 (6) Ohio Higher Education Facilities Commission, Revenue Bonds, Case Western Reserve University, Series 2002B, 5.500%, 10/01/22 (Pre-refunded 10/01/12) 10/12 at 100.00 N/R (6) Ohio State Higher Educational Facilities Commission, Hospital Revenue Bonds, University Hospitals Health System, Series 2009, 6.750%, 1/15/39 (Pre-refunded 1/15/15) 1/15 at 100.00 A (6) Ohio Water Development Authority, Revenue Bonds, Drinking Water Assistance Fund, State Match, Series 2008, 5.000%, 6/01/28 (Pre-refunded 6/01/18) – AGM Insured 6/18 at 100.00 AAA Olentangy Local School District, Delaware and Franklin Counties, Ohio, General Obligation Bonds, Series 2004A, 5.250%, 12/01/21 (Pre-refunded 6/01/14) – FGIC Insured 6/14 at 100.00 AA+ (6) Total U.S. Guaranteed Utilities – 3.5% (2.4% of Total Investments) American Municipal Power Ohio Inc., General Revenue Bonds, Prairie State Energy Campus Project Series 2008A, 5.250%, 2/15/43 2/18 at 100.00 A1 Cleveland, Ohio, Public Power System Revenue Bonds, Series 2008B-2, 0.000%, 11/15/32 – NPFG Insured No Opt. Call A2 25 Ohio Air Quality Development Authority, Ohio, Revenue Bonds, Ohio Valley Electric Corporation Project, Series 2009E, 5.625%, 10/01/19 No Opt. Call BBB– Total Utilities Nuveen Investments 59 Nuveen Ohio Dividend Advantage Municipal Fund 3 (continued) NVJ Portfolio of Investments August 31, 2012 (Unaudited) Principal Optional Call Amount (000) Description (1) Provisions (2) Ratings (3) Value Water and Sewer – 7.2% (4.8% of Total Investments) $ Cincinnati, Ohio, Water System Revenue Bonds, Series 2012A, 5.000%, 12/01/37 12/21 at 100.00 AAA $ City of Marysville, Ohio, Water System Mortgage Revenue Bonds, Series 2007, 5.000%, 12/01/32 – AMBAC Insured 12/17 at 100.00 A1 Ironton, Ohio, Sewer System Improvement Revenue Bonds, Series 2011, 5.250%, 12/01/40 – AGM Insured 12/20 at 100.00 Aa3 Total Water and Sewer $ Total Investments (cost $47,134,180) – 149.1% MuniFund Term Preferred Shares, at Liquidation Value – (53.4)% (7) ) Other Assets Less Liabilities – 4.3% Net Assets Applicable to Common Shares – 100% $ All percentages shown in the Portfolio of Investments are based on net assets applicable to Common shares unless otherwise noted. Optional Call Provisions: Dates (month and year) and prices of the earliest optional call or redemption. There may be other call provisions at varying prices at later dates. Certain mortgage-backed securities may be subject to periodic principal paydowns. (3) Ratings: Using the highest of Standard & Poor’s Group (“Standard & Poor’s”), Moody’s Investors Service, Inc. (“Moody’s”) or Fitch, Inc. (“Fitch”) rating. Ratings below BBB by Standard & Poor’s, Baa by Moody’s or BBB by Fitch are considered to be below investment grade. Holdings designated N/R are not rated by any of these national rating agencies. Investment, or portion of investment, has been pledged to collateralize the net payment obligations for investments in inverse floating rate transactions. At or subsequent to the end of the reporting period, this security is non-income producing. Non-income producing security, in the case of a bond, generally denotes that the issuer has (1) defaulted on the payment of principal or interest, (2) is under the protection of the Federal Bankruptcy Court or (3) the Fund’s Adviser has concluded that the issue is not likely to meet its future interest payment obligations and has directed the Fund’s custodian to cease accruing additional income on the Fund’s records. Backed by an escrow or trust containing sufficient U.S. Government or U.S. Government agency securities, which ensure the timely payment of principal and interest. Certain bonds backed by U.S. Government or agency securities are regarded as having an implied rating equal to the rating of such securities. (7) MuniFund Term Preferred Shares, at Liquidation Value as a percentage of Total Investments is 35.8%. N/R Not rated. (IF) Inverse floating rate investment. See accompanying notes to financial statements. 60 Nuveen Investments Statement of Assets & Liabilities August 31, 2012 (Unaudited) Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) Assets Investments, at value (cost $250,851,129, $160,982,881and $44,212,080, respectively) $ $ $ Cash — Receivables: Interest Investments sold — Deferred assets: Directors’/Trustees’ compensation — — Offering costs Other assets Total assets Liabilities Cash overdraft — — Floating rate obligations Payables: Common share dividends Interest Offering costs — — MuniFund Term Preferred (MTP) Shares, at liquidation value — — Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value — Accrued expenses: Management fees Directors’/Trustees’ fees Other Total liabilities Net assets applicable to Common shares $ $ $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ $ $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ $ $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ $ $ Authorized shares: Common Unlimited Preferred Unlimited See accompanying notes to financial statements. Nuveen Investments 61 Statement of Assets & Liabilities (continued) August 31, 2012 (Unaudited) Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) Assets Investments, at value (cost $219,211,144, $88,380,933, $65,596,740 and $47,134,180, respectively) $ Cash Receivables: Interest Investments sold Deferred assets: Directors’/Trustees’ compensation — Offering costs Other assets Total assets Liabilities Cash overdraft — Floating rate obligations — Payables: Common share dividends Interest Offering costs — MuniFund Term Preferred (MTP) Shares, at liquidation value — Variable Rate MuniFund Term Preferred (VMTP) Shares, at liquidation value — — — Accrued expenses: Management fees Directors’/Trustees’ fees Other Total liabilities Net assets applicable to Common shares $ Common shares outstanding Net asset value per Common share outstanding (net assets applicable to Common shares, divided by Common shares outstanding) $ Net assets applicable to Common shares consist of: Common shares, $.01 par value per share $ Paid-in surplus Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Net unrealized appreciation (depreciation) Net assets applicable to Common shares $ Authorized shares: Common Unlimited Unlimited Unlimited Preferred Unlimited Unlimited Unlimited See accompanying notes to financial statements. 62 Nuveen Investments Statement of Operations Six Months Ended August 31, 2012 (Unaudited) Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) Investment Income $ $ $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Reorganization expense — — — Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) ) ) Expense reimbursement — — — Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to Common shares from operations $ $ $ See accompanying notes to financial statements. Nuveen Investments 63 Statement of Operations (continued) Six Months Ended August 31, 2012 (Unaudited) Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) Investment Income $ Expenses Management fees Shareholders’ servicing agent fees and expenses Interest expense and amortization of offering costs Custodian’s fees and expenses Directors’/Trustees’ fees and expenses Professional fees Shareholders’ reports – printing and mailing expenses Stock exchange listing fees Investor relations expense Reorganization expense Other expenses Total expenses before custodian fee credit and expense reimbursement Custodian fee credit ) Expense reimbursement — — — ) Net expenses Net investment income (loss) Realized and Unrealized Gain (Loss) Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Net realized and unrealized gain (loss) Net increase (decrease) in net assets applicable to Common shares from operations $ See accompanying notes to financial statements. 64 Nuveen Investments Statement of Changes in Net Assets (Unaudited) Michigan Quality Income (NUM) Michigan Premium Income (NMP) Michigan Dividend Advantage (NZW) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Operations Net investment income (loss) $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders from net investment income — ) — ) — — Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — Repurchased and retired — ) — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — ) — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of)net investment income at the end of period $ See accompanying notes to financial statements. Nuveen Investments 65 Statement of Changes in Net Assets (Unaudited) (continued) Ohio Quality Income (NUO) Ohio Dividend Advantage (NXI) Ohio Dividend Advantage 2 (NBJ) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Operations Net investment income (loss) $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders from net investment income — ) — ) — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions — — Repurchased and retired — Net increase (decrease) in net assets applicable to Common shares from capital share transactions — — Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ Undistributed (Over-distribution of)net investment income at the end of period $ See accompanying notes to financial statements. 66 Nuveen Investments Ohio Dividend Advantage 3 (NVJ) Six Months Ended 8/31/12 Year Ended 2/29/12 Operations Net investment income (loss) $ $ Net realized gain (loss) from investments Change in net unrealized appreciation (depreciation) of investments Distributions to Auction Rate Preferred Shareholders from net investment income — ) Net increase (decrease) in net assets applicable to Common shares from operations Distributions to Common Shareholders From net investment income ) ) Decrease in net assets applicable to Common shares from distributions to Common shareholders ) ) Capital Share Transactions Common shares: Net proceeds from shares issued to shareholders due to reinvestment of distributions Repurchased and retired — — Net increase (decrease) in net assets applicable to Common shares from capital share transactions Net increase (decrease) in net assets applicable to Common shares Net assets applicable to Common shares at the beginning of period Net assets applicable to Common shares at the end of period $ $ Undistributed (Over-distribution of)net investment income at the end of period $ $ See accompanying notes to financial statements. Nuveen Investments 67 Statement of Cash Flows Six Months Ended August 31, 2012 (Unaudited) Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ $ $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) ) ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) (Increase) Decrease in: Receivable for interest ) Receivable for investments sold ) ) Deferred Directors’/Trustees’ compensation ) — — Other assets ) ) ) Increase (Decrease) in: Payable for interest ) Payable for investments purchased ) — — Accrued management fees Accrued Directors’/Trustees’ fees ) ) Accrued other expenses ) Net realized (gain) loss from investments ) ) ) Change in net unrealized (appreciation) depreciation of investments ) ) ) Taxes paid on undistributed capital gains ) ) — Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs ) Increase (Decrease) in: Cash overdraft balance — — Payable for offering costs ) — Cash distributions paid to Common shareholders ) ) ) Net cash provided by (used in) financing activities ) ) ) Net Increase (Decrease) in Cash ) ) ) Cash at the beginning of period Cash at the End of Period $ $ — $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions as follows: Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) $ — $ — $ — Cash paid for interest (excluding amortization of offering costs) was as follows: Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) $ $ $ See accompanying notes to financial statements. 68 Nuveen Investments Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) Cash Flows from Operating Activities: Net Increase (Decrease) in Net Assets Applicable to Common Shares from Operations $ Adjustments to reconcile the net increase (decrease) in net assets applicable to Common shares from operations to net cash provided by (used in) operating activities: Purchases of investments ) Proceeds from sales and maturities of investments Amortization (Accretion) of premiums and discounts, net ) (Increase) Decrease in: Receivable for interest Receivable for investments sold ) ) ) Deferred Directors’/Trustees’ compensation — Other assets ) ) ) Increase (Decrease) in: Payable for interest ) ) ) Payable for investments purchased ) Accrued management fees Accrued Directors’/Trustees’ fees ) Accrued other expenses Net realized (gain) loss from investments ) Change in net unrealized (appreciation) depreciation of investments ) Taxes paid on undistributed capital gains ) Net cash provided by (used in) operating activities Cash Flows from Financing Activities: (Increase) Decrease in deferred offering costs Increase (Decrease) in: Cash overdraft balance — Payable for offering costs ) Cash distributions paid to Common shareholders ) Net cash provided by (used in) financing activities ) Net Increase (Decrease) in Cash ) ) ) Cash at the beginning of period Cash at the End of Period $ Supplemental Disclosure of Cash Flow Information Non-cash financing activities not included herein consist of reinvestments of Common share distributions as follows: Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) $ $ $ — $ Cash paid for interest (excluding amortization of offering costs) was as follows: Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) $ See accompanying notes to financial statements. Nuveen Investments 69 Financial Highlights (Unaudited) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Capital Gains to Auction Rate Preferred Shareholders (a) Total Net Investment Income to Common Share- holders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value Michigan Quality Income (NUM) Year Ended 2/28–2/29: 2013(g) $ — $ — $ $ ) $ — $ ) $ — $ $ ) — ) — ) — ** ) ) — ) — ) — ** ) — ) — ) 2009(f) ) ) — ) ) — ) — Year Ended 7/31: ) — ) — Michigan Premium Income (NMP) Year Ended 2/28–2/29: 2013(g) — — ) — ) — ) — ) — ) — ) ) — ) — ) — ** ) — ) — ) 2009(f) ) ) — ) ) — ) — ** Year Ended 7/31: ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 70 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares(c)(d) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (e) Net Investment Income (Loss) Portfolio Turnover Rate % % $ %* %* 6 % 14 6 9 ) ) * * 3 ) ) 18 13 * * 6 18 4 12 ) ) * * 3 ) ) 20 15 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to Auction Rate Preferred Shares (“ARPS”) and/or VMTP Shares, where applicable. (d) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) The expense ratios reflect, among other things, all interest expense and other costs related to VMTP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, Variable Rate MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Michigan Quality Income (NUM) Year Ended 2/28–2/29: 2013(g) %* 2009(f) — Year Ended 7/31: Michigan Premium Income (NMP) Year Ended 2/28–2/29: 2013(g) * 2009(f) — Year Ended 7/31: (f) For the seven months ended February 28, 2009. (g) For the six months ended August 31, 2012. * Annualized. ** Rounds to less than $.01 per share. See accompanying notes to financial statements. Nuveen Investments 71 Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Capital Gains to Auction Rate Preferred Shareholders (a) Total Net Investment Income to Common Shareholders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value Michigan Dividend Advantage (NZW) Year Ended 2/28–2/29: 2013(h) $ — $ — $ $ ) $ — $ ) $ — $ $ — — ) — ) — ) ) — ) — ) — ** ) — ) — ) 2009(g) ) ) — ** ) — Year Ended 7/31: ) — ) ) — ** ) ) ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 72 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c)(d) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d)(e) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (f) Net Investment Income (Loss) Expenses (f) Net Investment Income (Loss) Portfolio Turnover Rate % % $ %* %* N/A N/A 5 % % % 28 6 6 ) ) * 4 ) ) 18 19 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or MTP Shares, where applicable. (d) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) After expense reimbursement from the Adviser, where applicable. As of September 30, 2011, the Adviser is no longer reimbursing Michigan Dividend Advantage (NZW) for any fees and expenses. (f) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Michigan Dividend Advantage (NZW) Year Ended 2/28–2/29: 2013(h) %* 2009(g) — Year Ended 7/31: (g) For the seven months ended February 28, 2009. (h) For the six months ended August 31, 2012. * Annualized. ** Rounds to less than $.01 per share. N/A Fund no longer has a contractual reimbursement agreement with the Adviser. See accompanying notes to financial statements. Nuveen Investments 73 Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Capital Gains to Auction Rate Preferred Shareholders (a) Total Net Investment Income to Common Shareholders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value Ohio Quality Income (NUO) Year Ended 2/28–2/29: 2013(h) $ — $ — $ $ ) $ — $ ) $ — $ $ ) — ) — ) — ) ) — ) — ) — ) — ) — ) — 2009(g) ) ) — ) ) — ) — Year Ended 7/31: ) — ) — Ohio Dividend Advantage (NXI) Year Ended 2/28–2/29: 2013(h) — — ) — ) — — ** — ) — ) — ) ) — ) ) — ) — ) — ) — ) — ** 2009(g) ) ) — ) ) — ) — Year Ended 7/31: ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 74 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c)(d) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d)(e) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (f) Net Investment Income (Loss) Expenses (f) Net Investment Income (Loss) Portfolio Turnover Rate % % $ %* %* N/A N/A 6 % N/A N/A 10 N/A N/A 14 N/A N/A 6 ) ) * * N/A N/A 10 ) ) N/A N/A 14 ) N/A N/A 15 * * N/A N/A 8 % % 16 ) ) 14 7 ) ) * 10 ) 17 14 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS, MTP Shares and/or VMTP Shares, where applicable. (d) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) After expense reimbursement from the Adviser, where applicable. As of March 31, 2011, the Adviser is no longer reimbursing Ohio Dividend Advantage (NXI) for any fees and expenses. (f) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares, VMTP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, each as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares, Variable Rate MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Ohio Quality Income (NUO) Year Ended 2/28–2/29: 2013(h) %* — — 2009(g) * Year Ended 7/31: — Ohio Dividend Advantage (NXI) Year Ended 2/28–2/29: 2013(h) * — 2009(g) * Year Ended 7/31: (g) For the seven months ended February 28, 2009. (h) For the six months ended August 31, 2012. * Annualized. ** Rounds to less than $.01 per share. N/A Fund did not have, or no longer has, a contractual reimbursement agreement with the Adviser. See accompanying notes to financial statements. Nuveen Investments 75 Financial Highlights (Unaudited) (continued) Selected data for a Common share outstanding throughout each period: Investment Operations Less Distributions Beginning Common Share Net Asset Value Net Investment Income (Loss) Net Realized/ Unrealized Gain (Loss) Distributions from Net Investment Income to Auction Rate Preferred Shareholders (a) Distributions from Capital Gains to Auction Rate Preferred Shareholders (a) Total Net Investment Income to Common Shareholders Capital Gains to Common Shareholders Total Discount from Common Shares Repurchased and Retired Ending Common Share Net Asset Value Ending Market Value Ohio Dividend Advantage 2 (NBJ) Year Ended 2/28–2/29: 2013(h) $ — $ — $ $ ) $ — $ ) $ — $ $ — ** — ) — ) — ) ) — ) — ) — ) — ) — ) — 2009(g) ) ) — ) ) — ) — Year Ended 7/31: ) — ) — Ohio Dividend Advantage 3 (NVJ) Year Ended 2/28–2/29: 2013(h) — — ) — ) — ) — ) — ) — ) ) — ) ) — ) — ) — ) — ) — ** 2009(g) ) ) — ) — ) — Year Ended 7/31: ) — ) — (a) The amounts shown are based on Common share equivalents. (b) Total Return Based on Market Value is the combination of changes in the market price per share and the effect of reinvested dividend income and reinvested capital gains distributions, if any, at the average price paid per share at the time of reinvestment. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending market price. The actual reinvestment for the last dividend declared in the period may take place over several days, and in some instances may not be based on the market price, so the actual reinvestment price may be different from the price used in the calculation. Total returns are not annualized. Total Return Based on Common Share Net Asset Value is the combination of changes in Common share net asset value, reinvested dividend income at net asset value and reinvested capital gains distributions at net asset value, if any. The last dividend declared in the period, which is typically paid on the first business day of the following month, is assumed to be reinvested at the ending net asset value. The actual reinvest price for the last dividend declared in the period may often be based on the Fund’s market price (and not its net asset value), and therefore may be different from the price used in the calculation. Total returns are not annualized. 76 Nuveen Investments Ratios/Supplemental Data Total Returns Ratios to Average Net Assets Applicable to Common Shares Before Reimbursement(c)(d) Ratios to Average Net Assets Applicable to Common Shares After Reimbursement(c)(d)(e) Based on Market Value (b) Based on Common Share Net Asset Value (b) Ending Net Assets Applicable to Common Shares (000) Expenses (f) Net Investment Income (Loss) Expenses (f) Net Investment Income (Loss) Portfolio Turnover Rate % % $ %* %* N/A N/A 9 % % % 17 ) 9 8 ) ) * 5 ) ) 16 ) 14 * 10 15 ) ) 12 14 ) * 9 ) 19 19 (c) Ratios do not reflect the effect of dividend payments to Auction Rate Preferred shareholders, where applicable; Net Investment Income (Loss) ratios reflect income earned and expenses incurred on assets attributable to ARPS and/or MTP Shares, where applicable. (d) Ratios do not reflect the effect of custodian fee credits earned on the Fund’s net cash on deposit with the custodian bank, where applicable. (e) After expense reimbursement from the Adviser, where applicable. As of September 30, 2011 and March 31, 2012, the Adviser is no longer reimbursing Ohio Dividend Advantage 2 (NBJ) and Ohio Dividend Advantage 3 (NVJ), respectively, for any fees and expenses. (f) The expense ratios reflect, among other things, all interest expense and other costs related to MTP Shares and/or the interest expense deemed to have been paid by the Fund on the floating rate certificates issued by the special purpose trusts for the self-deposited inverse floaters held by the Fund, where applicable, both as described in Footnote 1 – General Information and Significant Accounting Policies, MuniFund Term Preferred Shares and Inverse Floating Rate Securities, respectively, as follows: Ohio Dividend Advantage 2 (NBJ) Year Ended 2/28–2/29: 2013(h) %* — — 2009(g) * Year Ended 7/31: Ohio Dividend Advantage 3 (NVJ) Year Ended 2/28–2/29: 2013(h) %* — — 2009(g) * Year Ended 7/31: (g) For the seven months ended February 28, 2009. (h) For the six months ended August 31, 2012. * Annualized. ** Rounds to less than $.01 per share. N/A Fund no longer has a contractual reimbursement agreement with the Adviser. See accompanying notes to financial statements. Nuveen Investments 77 Financial Highlights (Unaudited) (continued) ARPS at the End of Period VMTP Shares at the End of Period Aggregate Aggregate Amount Liquidation Asset Amount Liquidation Asset Outstanding Value Coverage Outstanding Value Coverage ) Per Share Per Share ) Per Share Per Share Michigan Quality Income (NUM) Year Ended 2/28–2/29: 2013(b) $ — $ — $ — $ $ $ — 2009(a) — — — Year Ended 7/31: — Michigan Premium Income (NMP) Year Ended 2/28–2/29: 2013(b) — 2009(a) — — — Year Ended 7/31: — (a) For the seven months ended February 28, 2009. (b) For the six months ended August 31, 2012. 78 Nuveen Investments ARPS at the End of Period MTP Shares at the End of Period (c) Aggregate Aggregate Amount Liquidation Asset Amount Liquidation Asset Outstanding Value Coverage Outstanding Value Coverage ) Per Share Per Share ) Per Share Per Share Michigan Dividend Advantage (NZW) Year Ended 2/28–2/29: 2013(b) $ — $ — $ — $ $ $ — 2009(a) — — — Year Ended 7/31: — (a) For the seven months ended February 28, 2009. (b) For the six months ended August 31, 2012. (c) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: Ending Average Market Value Market Value Series Per Share Per Share Michigan Dividend Advantage (NZW) Year Ended 2/28–2/29: 2013(b) $ $ ^ — — — 2009(a) — — — Year Ended 7/31: — ^ For the period November 15, 2010 (first issuance date of shares) through February 28, 2011. See accompanying notes to financial statements. Nuveen Investments 79 Financial Highlights (Unaudited) (continued) ARPS at the End of Period MTP Shares at the End of Period (c) VMTP Shares at the End of Period ARPS and MTP Shares at the End of Period Aggregate Amount Outstanding (000) Liquidation Value Per Share Asset Coverage Per Share Aggregate Amount Outstanding (000) Liquidation Value Per Share Asset Coverage Per Share Aggregate Amount Outstanding (000) Liquidation Value Per Share Asset Coverage Per Share Asset Coverage Per $1 Liquidation Preference Ohio Quality Income (NUO) Year Ended 2/28–2/29: 2013(b) $ — $ — $ — $ — $ — $ — $ — 2009(a) — Year Ended 7/31: — Ohio Dividend Advantage (NXI) Year Ended 2/28–2/29: 2013(b) — 2009(a) — Year Ended 7/31: — (a) For the seven months ended February 28, 2009. (b) For the six months ended August 31, 2012. (c) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: Ending Average Ending Average Market Value Market Value Market Value Market Value Series Per Share Per Share Series Per Share Per Share Ohio Dividend Advantage (NXI) Year Ended 2/28–2/29: 2013(b) $ ^^ ^ — 2009(a) — Year Ended 7/31: — ^ For the period November 22, 2010 (first issuance date of shares) through February 28, 2011. ^^ For the period March 18, 2011 (first issuance of shares) through February 29, 2012. 80 Nuveen Investments ARPS at the End of Period MTP Shares at the End of Period (c) Aggregate Aggregate Amount Liquidation Asset Amount Liquidation Asset Outstanding Value Coverage Outstanding Value Coverage ) Per Share Per Share ) Per Share Per Share Ohio Dividend Advantage 2 (NBJ) Year Ended 2/28–2/29: 2013(b) $ — $ — $ — $ $ $ — 2009(a) — — — Year Ended 7/31: — Ohio Dividend Advantage 3 (NVJ) Year Ended 2/28–2/29: 2013(b) — 2009(a) — — — Year Ended 7/31: — (a) For the seven months ended February 28, 2009. (b) For the six months ended August 31, 2012. (c) The Ending and Average Market Value Per Share for each Series of the Fund’s MTP Shares were as follows: Ending Average Market Value Market Value Series Per Share Per Share Ohio Dividend Advantage 2 (NBJ) Year Ended 2/28–2/29: 2013(b) $ $ ^ — 2009(a) — — — Year Ended 7/31: — Ohio Dividend Advantage 3 (NVJ) Year Ended 2/28–2/29: 2013(b) ^^ — 2009(a) — — — Year Ended 7/31: — ^ For the period April 5, 2011 (first issuance date of shares) through February 29, 2012. ^^ For the period April 19, 2011 (first issuance date of shares) through February 29, 2012. See accompanying notes to financial statements. Nuveen Investments 81 Notes to Financial Statements (Unaudited) 1. General Information and Significant Accounting Policies General Information The state funds covered in this report and their corresponding Common share stock exchange symbols are Nuveen Michigan Quality Income Municipal Fund, Inc. (NUM), Nuveen Michigan Premium Income Municipal Fund, Inc. (NMP), Nuveen Michigan Dividend Advantage Municipal Fund (NZW), Nuveen Ohio Quality Income Municipal Fund, Inc. (NUO), Nuveen Ohio Dividend Advantage Municipal Fund (NXI), Nuveen Ohio Dividend Advantage Municipal Fund 2 (NBJ) and Nuveen Ohio Dividend Advantage Municipal Fund 3 (NVJ) (each a “Fund” and collectively, the “Funds”). Common shares of Michigan Quality Income (NUM), Michigan Premium Income (NMP) and Ohio Quality Income (NUO) are traded on the New York Stock Exchange (“NYSE”) while Common shares of Michigan Dividend Advantage (NZW), Ohio Dividend Advantage (NXI), Ohio Dividend Advantage 2 (NBJ) and Ohio Dividend Advantage 3 (NVJ) are traded on the NYSE MKT (formerly known as NYSE Amex). The Funds are registered under the Investment Company Act of 1940, as amended, as closed-end registered investment companies. Each Fund seeks to provide current income exempt from both regular federal and designated state income taxes by investing primarily in a portfolio Fund reorganization of municipal obligations issued by state and local government authorities within a single state or certain U.S. territories. Approved Fund Reorganizations On April 18, 2012, the Funds’ Board of Directors/Trustees approved a series of reorganizations for all the Michigan and Ohio Funds included in this report. The reorganizations are intended to create a single larger state Fund, which would potentially offer shareholders the following benefits: • Lower Fund expense ratios (excluding the effects of leverage), as fixed costs are spread over a larger asset base; • Enhanced secondary market trading, as larger Funds potentially make it easier for investors to buy and sell Fund shares; • Lower per share trading costs through reduced bid/ask spreads due to a larger common share float; and • Increased Fund flexibility in managing the structure and cost of leverage over time. The approved reorganizations are as follows: Acquired Funds Acquiring Funds Michigan Funds Michigan Premium Income (NMP) Michigan Quality Income (NUM) Michigan Dividend Advantage (NZW) Ohio Funds Ohio Dividend Advantage (NXI) Ohio Dividend Advantage 2 (NBJ) Ohio Quality Income (NUO) Ohio Dividend Advantage 3 (NVJ) If shareholders approve the reorganizations, and upon the closing of the reorganizations, the Acquired Funds will transfer their assets to the Acquiring Funds in exchange for common and preferred shares of the Acquiring Funds, and the assumption by the Acquiring Funds of the liabilities of the Acquired Funds. The Acquired Funds will then be liquidated, dissolved and terminated in accordance with their Declaration of Trust. In addition, shareholders of the Acquired Funds will become shareholders of the Acquiring Funds. Holders of common shares will receive newly issued common shares of the Acquiring Funds, the aggregate net asset value of which will be equal to the aggregate net asset value of the common shares of the Acquired Funds held immediately prior to the reorganizations (including for this purpose fractional Acquiring Fund shares to which shareholders would be entitled). Fractional shares will be sold on the open market and shareholders will receive cash in lieu of such fractional shares. Holders of preferred shares of each Acquired Fund will receive on a one-for-one basis newly issued preferred shares of their Acquiring Fund, in exchange for preferred shares of their Acquired Fund held immediately prior to the reorganization. In connection with the reorganizations, certain Funds have begun accruing for known associated costs and expenses. Such amounts are included as components of “Accrued other expenses” on the Statement of Assets and Liabilities and “Reorganization expense” on the Statement of Operations. 82 Nuveen Investments Significant Accounting Policies The following is a summary of significant accounting policies followed by the Funds in the preparation of their financial statements in accordance with U.S. generally accepted accounting principles (“U.S. GAAP”). Investment Valuation Prices of municipal bonds are provided by a pricing service approved by the Funds’ Board of Directors/Trustees. These securities are generally classified as Level 2 for fair value measurement purposes. The pricing service establishes a security’s fair value using methods that may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. In pricing certain securities, particularly less liquid and lower quality securities, the pricing service may consider information about a security, its issuer, or market activity, provided by Nuveen Fund Advisors, Inc. (the “Adviser”), a wholly-owned subsidiary of Nuveen Investments, Inc. (“Nuveen”). These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Certain securities may not be able to be priced by the pre-established pricing methods as described above. Such securities may be valued by the Funds’ Board of Directors/Trustees or its designee at fair value. These securities generally include, but are not limited to, restricted securities (securities which may not be publicly sold without registration under the Securities Act of 1933, as amended) for which a pricing service is unable to provide a market price; securities whose trading has been formally suspended; debt securities that have gone into default and for which there is no current market quotation; a security whose market price is not available from a pre-established pricing source; a security with respect to which an event has occurred that is likely to materially affect the value of the security after the market has closed but before the calculation of a Fund’s net asset value (as may be the case in non-U.S. markets on which the security is primarily traded) or make it difficult or impossible to obtain a reliable market quotation; and a security whose price, as provided by the pricing service, is not deemed to reflect the security’s fair value. As a general principle, the fair value of a security would appear to be the amount that the owner might reasonably expect to receive for it in a current sale. A variety of factors may be considered in determining the fair value of such securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. These securities are generally classified as Level 2 or Level 3 depending on the priority of the significant inputs. Regardless of the method employed to value a particular security, all valuations are subject to review by the Funds’ Board of Directors/Trustees or its designee. Refer to Footnote 2 – Fair Value Measurements for further details on the leveling of securities held by the Funds as of the end of the reporting period. Investment Transactions Investment transactions are recorded on a trade date basis. Realized gains and losses from investment transactions are determined on the specific identification method, which is the same basis used for federal income tax purposes. Investments purchased on a when-issued/delayed delivery basis may have extended settlement periods. Any investments so purchased are subject to market fluctuation during this period. The Funds have instructed the custodian to earmark securities in the Funds’ portfolio with a current value at least equal to the amount of the when-issued/delayed delivery purchase commitments. At August 31, 2012, there were no such outstanding purchase commitments in any of the Funds. Investment Income Investment income, which reflects the amortization of premiums and includes accretion of discounts for financial reporting purposes, is recorded on an accrual basis. Investment income also reflects paydown gains and losses, if any. Professional Fees Professional fees presented on the Statement of Operations consist of legal fees incurred in the normal course of operations, audit fees, tax consulting fees and, in some cases, workout expenditures. Workout expenditures are incurred in an attempt to protect or enhance an investment, or to pursue other claims or legal actions on behalf of Fund shareholders. Income Taxes Each Fund is a separate taxpayer for federal income tax purposes. Each Fund intends to distribute substantially all of its net investment income and net capital gains to shareholders and to otherwise comply with the requirements of Subchapter M of the Internal Revenue Code applicable to regulated investment companies. Therefore, no federal income tax provision is required. Furthermore, each Fund intends to satisfy conditions that will enable interest from municipal securities, which is exempt from regular federal and designated state income taxes, to retain such tax-exempt status when distributed to shareholders of the Funds. Net realized capital gains and ordinary income distributions paid by the Funds are subject to federal taxation. For all open tax years and all major taxing jurisdictions, management of the Funds has concluded that there are no significant uncertain tax positions that would require recognition in the financial statements. Open tax years are those that are open for examination by taxing authorities (i.e., generally the last four tax year ends and the interim tax period since then). Furthermore, management of the Funds is also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Nuveen Investments 83 Notes to Financial Statements (Unaudited) (continued) Dividends and Distributions to Common Shareholders Dividends from net investment income are declared monthly. Net realized capital gains and/or market discount from investment transactions, if any, are distributed to shareholders at least annually. Furthermore, capital gains are distributed only to the extent they exceed available capital loss carryforwards. Distributions to Common shareholders of net investment income, net realized capital gains and/or market discount, if any, are recorded on the ex-dividend date. The amount and timing of distributions are determined in accordance with federal income tax regulations, which may differ from U.S. GAAP. Auction Rate Preferred Shares Each Fund is authorized to issue Auction Rate Preferred Shares (“ARPS”). As of February 29, 2012, the Funds redeemed all of their outstanding ARPS at liquidation value. MuniFund Term Preferred Shares The following Funds have issued and outstanding MuniFund Term Preferred (“MTP”) Shares, with a $10 stated (“par”) value per share. Proceeds from the issuance of MTP Shares, net of offering expenses, were used to redeem all, or a portion of, each Fund’s outstanding ARPS. Each Fund’s MTP Shares are issued in one or more Series. Dividends on MTP Shares, which are recognized as interest expense for financial reporting purposes, are paid monthly at a fixed annual rate, subject to adjustments in certain circumstances. The MTP Shares trade on the NYSE. As of August 31, 2012, the number of MTP Shares outstanding, annual interest rate and NYSE “ticker” symbol for each Fund’s series of MTP Shares are as follows: Michigan Dividend Advantage (NZW) Ohio Dividend Advantage (NXI) Shares Outstanding Annual Interest Rate NYSE Ticker Shares Outstanding Annual Interest Rate NYSE Ticker Series 2015 % NZW Pr C % NXI Pr C Series 2016 — — — NXI Pr D Ohio Dividend Advantage 2 (NBJ) Ohio Dividend Advantage 3 (NVJ) Shares Outstanding Annual Interest Rate NYSE Ticker Shares Outstanding Annual Interest Rate NYSE Ticker Series 2014 % NBJ Pr A % NVJ Pr A Each Fund is obligated to redeem its MTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. MTP Shares are subject to optional and mandatory redemption in certain circumstances. MTP Shares will be subject to redemption at the option of each Fund (“Optional Redemption Date”), subject to a payment of premium for one year following the Optional Redemption Date (“Premium Expiration Date”), and at par thereafter. MTP Shares also will be subject to redemption, at the option of each Fund, at par in the event of certain changes in the credit rating of the MTP Shares. Each Fund may be obligated to redeem certain of the MTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for each Fund’s series of MTP Shares are as follows: Michigan Dividend Advantage Ohio Dividend Advantage Ohio Dividend Advantage Ohio Dividend Advantage 2 Ohio Dividend Advantage 3 (NZW ) (NXI ) (NXI ) (NBJ ) (NVJ ) Series 2015 Series 2015 Series 2016 Series 2014 Series 2014 Term Redemption Date December 1, 2015 December 1, 2015 April 1, 2016 May 1, 2014 May 1, 2014 Optional Redemption Date December 1, 2011 December 1, 2011 April 1, 2012 April 1, 2012 May 1, 2012 Premium Expiration Date November 30, 2012 November 30, 2012 March 31, 2013 March 31, 2013 April 30, 2013 The average liquidation value of all series of MTP Shares outstanding for each Fund during the six months ended August 31, 2012, was as follows: Michigan Dividend Advantage Ohio Dividend Advantage Ohio Dividend Advantage 2 Ohio Dividend Advantage 3 (NZW ) (NXI ) (NBJ ) (NVJ ) Average liquidation value of MTP Shares outstanding $ 84 Nuveen Investments For financial reporting purposes only, the liquidation value of MTP Shares is recorded as a liability on the Statement of Assets and Liabilities. Unpaid dividends on MTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends paid on MTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Variable Rate MuniFund Term Preferred Shares The following Funds have issued and outstanding Variable Rate MuniFund Term Preferred (“VMTP”) Shares, with a $100,000 liquidation value per share. Michigan Quality Income (NUM), Michigan Premium Income (NMP) and Ohio Quality Income (NUO) issued their VMTP Shares in a privately negotiated offering in July 2011. Proceeds from the issuance of VMTP Shares, net of offering expenses, were used to redeem all or a portion of, the remainder of each Fund’s outstanding ARPS. Each Fund’s VMTP Shares were offered to qualified institutional buyers pursuant to Rule 144A under the Securities Act of 1933. As of August 31, 2012, the number of VMTP Shares outstanding, at liquidation value, for each Fund is as follows: Michigan Quality Income Michigan Premium Income Ohio Quality Income (NUM ) (NMP ) (NUO ) Series 2014 $ $ $ Each Fund is obligated to redeem its VMTP Shares by the date as specified in its offering document (“Term Redemption Date”), unless earlier redeemed or repurchased by the Fund. VMTP Shares are subject to optional and mandatory redemption in certain circumstances. The VMTP Shares are subject to redemption at the option of each Fund (“Optional Redemption Date”), subject to payment of premium for one year following the Optional Redemption Date (“Premium Expiration Date”), and at par thereafter. Each Fund may be obligated to redeem certain of the VMTP Shares if the Fund fails to maintain certain asset coverage and leverage ratio requirements and such failures are not cured by the applicable cure date. The redemption price per share is equal to the sum of the liquidation value per share plus any accumulated but unpaid dividends. The Term Redemption Date, Optional Redemption Date and Premium Expiration Date for each Fund’s VMTP Shares are as follows: Michigan Quality Income Michigan Premium Income Ohio Quality Income (NUM ) (NMP ) (NUO ) Term Redemption Date August 1, 2014 August 1, 2014 August 1, 2014 Optional Redemption Date August 1, 2012 August 1, 2012 August 1, 2012 Premium Expiration Date July 31, 2012 July 31, 2012 July 31, 2012 The average liquidation value of VMTP Shares outstanding and annualized dividend rate of VMTP Shares for each Fund during the six months ended August 31, 2012, were as follows: Michigan Quality Income Michigan Premium Income Ohio Quality Income (NUM ) (NMP ) (NUO ) Average liquidation value of VMTP Shares outstanding $ $ $ Annualized dividend rate % % % Dividends on VMTP Shares (which are treated as interest payments for financial reporting purposes) are set weekly. For financial reporting purposes only, the liquidation value of VMTP Shares is recorded as a liability on the Statement of Assets and Liabilities. Unpaid dividends on VMTP Shares are recognized as a component of “Interest payable” on the Statement of Assets and Liabilities. Dividends paid on VMTP Shares are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Inverse Floating Rate Securities Each Fund is authorized to invest in inverse floating rate securities. An inverse floating rate security is created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. In turn, this trust (a) issues floating rate certificates, in face amounts equal to some fraction of the deposited bond’s par amount or market value, that typically pay short-term tax-exempt interest rates to third parties, and (b) issues to a long-term investor (such as one of the Funds) an inverse floating rate certificate (sometimes referred to as an “inverse floater”) that represents all remaining or residual interest in the trust. The income received by the inverse floater holder varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the inverse floater holder bears substantially all of the underlying bond’s downside investment risk and also benefits disproportionately from any potential appreciation of the underlying bond’s value. The price of an inverse floating rate security will be more volatile than that of the underlying bond because the interest rate is dependent on not only the fixed coupon rate of the Nuveen Investments 85 Notes to Financial Statements (Unaudited) (continued) underlying bond but also on the short-term interest paid on the floating rate certificates, and because the inverse floating rate security essentially bears the risk of loss of the greater face value of the underlying bond. A Fund may purchase an inverse floating rate security in a secondary market transaction without first owning the underlying bond (referred to as an “externally-deposited inverse floater”), or instead by first selling a fixed-rate bond to a broker-dealer for deposit into the special purpose trust and receiving in turn the residual interest in the trust (referred to as a “self-deposited inverse floater”). The inverse floater held by a Fund gives the Fund the right (a) to cause the holders of the floating rate certificates to tender their notes at par, and (b) to have the broker transfer the fixed-rate bond held by the trust to the Fund, thereby collapsing the trust. An investment in an externally-deposited inverse floater is identified in the Portfolio of Investments as “(IF) – Inverse floating rate investment.” An investment in a self-deposited inverse floater is accounted for as a financing transaction. In such instances, a fixed-rate bond deposited into a special purpose trust is identified in the Portfolio of Investments as “(UB) – Underlying bond of an inverse floating rate trust reflected as a financing transaction,” with the Fund accounting for the short-term floating rate certificates issued by the trust as “Floating rate obligations” on the Statement of Assets and Liabilities. In addition, the Fund reflects in “Investment Income” the entire earnings of the underlying bond and related interest paid to the holders of the short-term floating rate certificates as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. During the six months ended August 31, 2012, each Fund invested in externally-deposited inverse floaters and/or self-deposited inverse floaters. Each Fund may also enter into shortfall and forbearance agreements (sometimes referred to as a “recourse trust” or “credit recovery swap”) (such agreements referred to herein as “Recourse Trusts”) with a broker-dealer by which a Fund agrees to reimburse the broker-dealer, in certain circumstances, for the difference between the liquidation value of the fixed-rate bond held by the trust and the liquidation value of the floating rate certificates issued by the trust plus any shortfalls in interest cash flows. Under these agreements, a Fund’s potential exposure to losses related to or on inverse floaters may increase beyond the value of a Fund’s inverse floater investments as a Fund may potentially be liable to fulfill all amounts owed to holders of the floating rate certificates. At period end, any such shortfall is recognized as “Unrealized depreciation on Recourse Trusts” on the Statement of Assets and Liabilities. At August 31, 2012, each Fund’s maximum exposure to externally-deposited Recourse Trusts was as follows: Michigan Quality Income Michigan Premium Income Michigan Dividend Advantage Ohio Quality Income Ohio Dividend Advantage Ohio Dividend Advantage 2 Ohio Dividend Advantage 3 (NUM ) (NMP ) (NZW ) (NUO ) (NXI ) (NBJ ) (NVJ ) Maximum exposure to Recourse Trusts $ The average floating rate obligations outstanding and average annual interest rate and fees related to self-deposited inverse floaters during the six months ended August 31, 2012, were as follows: Michigan Quality Income Michigan Premium Income Michigan Dividend Advantage (NUM ) (NMP ) (NZW ) Average floating rate obligations outstanding $ $ $ Average annual interest rate and fees % % % Derivative Financial Instruments Each Fund is authorized to invest in certain derivative instruments, including foreign currency forwards, futures, options and swap contracts. Although each Fund is authorized to invest in such derivative instruments, and may do so in the future, they did not make any such investments during the six months ended August 31, 2012. Market and Counterparty Credit Risk In the normal course of business each Fund may invest in financial instruments and enter into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the other party to the transaction to perform (counterparty credit risk). The potential loss could exceed the value of the financial assets recorded on the financial statements. Financial assets, which potentially expose each Fund to counterparty credit risk, consist principally of cash due from counterparties on forward, option and swap transactions, when applicable. The extent of each Fund’s exposure to counterparty credit risk in respect to these financial assets approximates their carrying value as recorded on the Statement of Assets and Liabilities. Futures contracts, when applicable, expose a Fund to minimal counterparty credit risk as they are exchange traded and the exchange’s clearinghouse, which is counterparty to all exchange traded futures, guarantees the futures contracts against default. Each Fund helps manage counterparty credit risk by entering into agreements only with counterparties the Adviser believes have the financial resources to honor their obligations and by having the Adviser monitor the financial stability of the counterparties. Additionally, counterparties may be required to pledge collateral daily (based on the daily valuation of the financial asset) on behalf of each Fund with a value approximately equal to the amount of any unrealized gain above a pre-determined threshold. Reciprocally, when each Fund has an unrealized loss, the Funds have instructed the custodian to pledge 86 Nuveen Investments assets of the Funds as collateral with a value approximately equal to the amount of the unrealized loss above a pre-determined threshold. Collateral pledges are monitored and subsequently adjusted if and when the valuations fluctuate, either up or down, by at least the pre-determined threshold amount. Zero Coupon Securities Each Fund is authorized to invest in zero coupon securities. A zero coupon security does not pay a regular interest coupon to its holders during the life of the security. Income to the holder of the security comes from accretion of the difference between the original purchase price of the security at issuance and the par value of the security at maturity and is effectively paid at maturity. The market prices of zero coupon securities generally are more volatile than the market prices of securities that pay interest periodically. Offering Costs Costs incurred by the Funds in connection with their offerings of MTP Shares or VMTP Shares were recorded as a deferred charge, which are being amortized over the life of the shares. Each Fund’s amortized deferred charges are recognized as a component of “Interest expense and amortization of offering costs” on the Statement of Operations. Each Fund’s offering costs incurred were as follows: Michigan Dividend Advantage Ohio Dividend Advantage Ohio Dividend Advantage 2 Ohio Dividend Advantage3 (NZW ) (NXI ) (NBJ ) (NVJ ) MTP Shares offering costs $ Michigan Quality Income Michigan Premium Income Ohio Quality Income (NUM ) (NMP ) (NUO ) VMTP Shares offering costs $ $ $ Custodian Fee Credit Each Fund has an arrangement with the custodian bank whereby certain custodian fees and expenses are reduced by net credits earned on each Fund’s cash on deposit with the bank. Such deposit arrangements are an alternative to overnight investments. Credits for cash balances may be offset by charges for any days on which a Fund overdraws its account at the custodian bank. Indemnifications Under the Funds’ organizational documents, their officers and directors/trustees are indemnified against certain liabilities arising out of the performance of their duties to the Funds. In addition, in the normal course of business, the Funds enter into contracts that provide general indemnifications to other parties. The Funds’ maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Funds that have not yet occurred. However, the Funds have not had prior claims or losses pursuant to these contracts and expect the risk of loss to be remote. Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets applicable to Common shares from operations during the reporting period. Actual results may differ from those estimates. 2. Fair Value Measurements Fair value is defined as the price that the Funds would receive upon selling an investment or transferring a liability in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. A three-tier hierarchy is used to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability. Observable inputs are based on market data obtained from sources independent of the reporting entity. Unobservable inputs reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability. Unobservable inputs are based on the best information available in the circumstances. The following is a summary of the three-tiered hierarchy of valuation input levels. Level 1 — Inputs are unadjusted and prices are determined using quoted prices in active markets for identical securities. Level 2 — Prices are determined using other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 — Prices are determined using significant unobservable inputs (including management’s assumptions in determining the fair value of investments). Nuveen Investments 87 Notes to Financial Statements (Unaudited) (continued) The inputs or methodologies used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of each Fund’s fair value measurements as of the end of the reporting period: Michigan Quality Income (NUM) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Michigan Premium Income (NMP) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Michigan Dividend Advantage (NZW) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Ohio Quality Income (NUO) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Ohio Dividend Advantage (NXI) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Ohio Dividend Advantage 2 (NBJ) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ Ohio Dividend Advantage 3 (NVJ) Level 1 Level 2 Level 3 Total Long-Term Investments: Municipal Bonds $ — $ $ — $ The Nuveen funds’ Board of Directors/Trustees is responsible for the valuation process and has delegated the oversight of the daily valuation process to the Adviser’s Valuation Committee. The Valuation Committee, pursuant to the valuation policies and procedures adopted by the Board of Directors/Trustees, is responsible for making fair value determinations, evaluating the effectiveness of the funds’ pricing policies, and reporting to the Board of Directors/Trustees. The Valuation Committee is aided in its efforts by the Adviser’s dedicated Securities Valuation Team, which is responsible for administering the daily valuation process and applying fair value methodologies as approved by the Valuation Committee. When determining the reliability of independent pricing services for investments owned by the funds, the Valuation Committee, among other things, conducts due diligence reviews of the pricing services and monitors the quality of security prices received through various testing reports conducted by the Securities Valuation Team. The Valuation Committee will consider pricing methodologies it deems relevant and appropriate when making fair value determinations. Examples of possible methodologies include, but are not limited to, multiple of earnings; discount from market of a similar freely traded security; discounted cash-flow analysis; book value or a multiple thereof; risk premium/yield analysis; yield to maturity; and/or fundamental investment analysis. The Valuation Committee will also consider factors it deems relevant and appropriate in light of the facts and circumstances. Examples of possible factors include, but are not limited to, the type of security; the issuer’s financial statements; the purchase price of the security; the discount from market value of unrestricted securities of the same class at the time of purchase; analysts’ research and observations from financial institutions; information regarding any transactions or offers with respect to the security; the existence of merger proposals or tender offers affecting the security; the price and extent of public trading in similar securities of the issuer or comparable companies; and the existence of a shelf registration for restricted securities. For each portfolio security that has been fair valued pursuant to the policies adopted by the Board of Directors/Trustees, the fair value price is compared against the last available and next available market quotations. The Valuation Committee reviews the results of such testing and fair valuation occurrences are reported to the Board of Directors/Trustees. 3. Derivative Instruments and Hedging Activities The Funds record derivative instruments at fair value, with changes in fair value recognized on the Statement of Operations, when applicable. Even though the Funds’ investments in derivatives may represent economic hedges, they are not considered to be hedge transactions for financial reporting purposes. The Funds did not invest in derivative instruments during the six months ended August 31, 2012. 88 Nuveen Investments 4. Fund Shares Common Shares Transactions in Common shares were as follows: Michigan Quality Income (NUM) Michigan Premium Income (NMP) Michigan Dividend Advantage (NZW) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Common shares: Issued to shareholders due to reinvestment of distributions — Repurchased and retired — ) — Weighted average Common share: Price per share repurchased and retired $ — $ $ — $ — $ — $ — Discount per share repurchased and retired — % % — % — % — % — % Ohio Quality Income (NUO) Ohio Dividend Advantage (NXI) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Common shares: Issued to shareholders due to reinvestment of distributions Repurchased and retired — Weighted average Common share: Price per share repurchased and retired $ — $ — $ — $ — Discount per share repurchased and retired — % — % — % — % Ohio Dividend Advantage 2 (NBJ) Ohio Dividend Advantage 3 (NVJ) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Common shares: Issued to shareholders due to reinvestment of distributions — — 81 Repurchased and retired — Weighted average Common share: Price per share repurchased and retired $ — $ — $ — $ — Discount per share repurchased and retired — % — % — % — % Preferred Shares Michigan Dividend Advantage (NZW) redeemed the remainder of its outstanding ARPS during the fiscal year ended February 28, 2011. Transactions in ARPS were as follows: Michigan Quality Income (NUM) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount ARPS redeemed: Series TH N/A N/A $ Series F N/A N/A Total N/A N/A $ N/A – As of February 29, 2012, the Fund redeemed all of its outstanding ARPS, at liquidation value. Nuveen Investments 89 Notes to Financial Statements (Unaudited) (continued) Michigan Premium Income (NMP) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount ARPS redeemed: Series M N/A N/A $ Series TH N/A N/A Total N/A N/A $ Ohio Quality Income (NUO) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount ARPS redeemed: Series M N/A N/A $ Series TH N/A N/A Series TH2 N/A N/A Total N/A N/A $ Ohio Dividend Advantage (NXI) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount ARPS redeemed: Series W N/A N/A $ Ohio Dividend Advantage 2 (NBJ) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount ARPS redeemed: Series F N/A N/A $ Ohio Dividend Advantage 3 (NVJ) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount ARPS redeemed: Series T N/A N/A $ N/A – As of February 29, 2012, the Fund redeemed all of its outstanding ARPS, at liquidation value. Transactions in MTP Shares were as follows: Ohio Dividend Advantage (NXI) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount MTP Shares issued: Series 2016 — $ — $ 90 Nuveen Investments Ohio Dividend Advantage 2 (NBJ) Ohio Dividend Advantage 3 (NVJ) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount Shares Amount Shares Amount MTP Shares issued: Series 2014 — $ — $ — $ — $ Transactions in VMTP Shares were as follows: Michigan Quality Income (NUM) Michigan Premium Income (NMP) Six Months Ended 8/31/12 Year Ended 2/29/12 Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount Shares Amount Shares Amount VMTP Shares issued: Series 2014 — $ — $ — $ — $ Ohio Quality Income (NUO) Six Months Ended 8/31/12 Year Ended 2/29/12 Shares Amount Shares Amount VMTP Shares issued: Series 2014 — $ — $ 5. Investment Transactions Purchases and sales (including maturities but excluding short-term investments, where applicable) during the six months ended August 31, 2012, were as follows: Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) Purchases $ $ $ Sales and maturities Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) Purchases $ Sales and maturities 6.Income Tax Information The following information is presented on an income tax basis. Differences between amounts for financial statement and federal income tax purposes are primarily due to timing differences in recognizing taxable market discount, timing differences in recognizing certain gains and losses on investment transactions and the treatment of investments in inverse floating rate securities reflected as financing transactions, if any. To the extent that differences arise that are permanent in nature, such amounts are reclassified within the capital accounts as detailed below. Temporary differences do not require reclassification. Temporary and permanent differences do not impact the net asset values of the Funds. Nuveen Investments 91 Notes to Financial Statements (Unaudited) (continued) At August 31, 2012, the cost and unrealized appreciation (depreciation) of investments, as determined on a federal income tax basis, were as follows: Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) Cost of investments $ $ $ Gross unrealized: Appreciation $ $ $ Depreciation ) ) ) Net unrealized appreciation (depreciation) of investments $ $ $ Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) Cost of investments $ Gross unrealized: Appreciation $ Depreciation ) Net unrealized appreciation (depreciation) of investments $ Permanent differences, primarily due to federal taxes paid, taxable market discount and nondeductible offering costs, resulted in reclassifications among the Funds’ components of Common share net assets at February 29, 2012, the Funds’ last tax year end, as follows: Michigan Quality Income (NUM ) Michigan Premium Income (NMP ) Michigan Dividend Advantage (NZW ) Paid-in surplus $ ) $ ) $ ) Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) Ohio Quality Income (NUO ) Ohio Dividend Advantage (NXI ) Ohio Dividend Advantage 2 (NBJ ) Ohio Dividend Advantage 3 (NVJ ) Paid-in surplus $ ) $ ) $ ) $ ) Undistributed (Over-distribution of) net investment income Accumulated net realized gain (loss) The tax components of undistributed net tax-exempt income, net ordinary income and net long-term capital gains at February 29, 2012, the Funds’ last tax year end, were as follows: Michigan Quality Income Michigan Premium Income Michigan Dividend Advantage (NUM ) (NMP ) (NZW ) Undistributed net tax-exempt income* $ $ $ Undistributed net ordinary income** — Undistributed net long-term capital gains — — — 92 Nuveen Investments Ohio Quality Income Ohio Dividend Advantage Ohio Dividend Advantage 2 Ohio Dividend Advantage 3 (NUO ) (NXI ) (NBJ ) (NVJ ) Undistributed net tax-exempt income* $ Undistributed net ordinary income** Undistributed net long-term capital gains — * Undistributed net tax-exempt income (on a tax basis) has not been reduced for the dividend declared on February 1, 2012, paid on March 1, 2012. ** Net ordinary income consists of taxable market discount income and net short-term capital gains, if any. The tax character of distributions paid during the Funds’ last tax year ended February 29, 2012, was designated for purposes of the dividends paid deduction as follows: Michigan Quality Income Michigan Premium Income Michigan Dividend Advantage (NUM ) (NMP ) (NZW ) Distributions from net tax-exempt income $ $ $ Distributions from net ordinary income** — — — Distributions from net long-term capital gains — — — Ohio Quality Income Ohio Dividend Advantage Ohio Dividend Advantage 2 Ohio Dividend Advantage 3 (NUO ) (NXI ) (NBJ ) (NVJ ) Distributions from net tax-exempt income $ Distributions from net ordinary income** — Distributions from net long-term capital gains — ** Net ordinary income consists of taxable market discount income and net short-term capital gains, if any. At February 29, 2012, the Funds’ last tax year end, the Funds had unused capital loss carryforwards available for federal income tax purposes to be applied against future capital gains, if any. If not applied, the carryforwards will expire as follows: Michigan Quality Income Michigan Premium Income Michigan Dividend Advantage Ohio Quality Income Ohio Dividend Advantage Ohio Dividend Advantage 2 Ohio Dividend Advantage 3 (NUM ) (NMP ) (NZW ) (NUO ) (NXI ) (NBJ ) (NVJ ) Expiration: February 28, 2017 $ — $ — $ $ February 28, 2018 — February 28, 2019 — — — Total $ During the Funds’ last tax year ended February 29, 2012, the following Funds utilized capital loss carryforwards as follows: Michigan Quality Income Michigan Premium Income Michigan Dividend Advantage Ohio Quality Income Ohio Dividend Advantage 2 (NUM ) (NMP ) (NZW ) (NUO ) (NBJ ) Utilized capital loss carryforwards $ Under the Regulated Investment Company Modernization Act of 2010, (the “Act”), capital losses incurred by the Fund after December 31, 2010 will not be subject to expiration. Capital losses incurred that will be carried forward under the provisions of the Act are as follows: Ohio Dividend Advantage Ohio Dividend Advantage 3 (NXI ) (NVJ ) Post-enactment losses: Short-term $ $ Long-term — — Nuveen Investments 93 Notes to Financial Statements (Unaudited) (continued) The Funds have elected to defer losses incurred from November 1, 2011 through February 29, 2012, the Funds’ last tax year end, in accordance with federal income tax rules. These losses are treated as having arisen on the first day of the current fiscal year. The following Fund has elected to defer losses as follows: Michigan Dividend Advantage (NZW ) Post-October capital losses $ Late-year ordinary losses — 7. Management Fees and Other Transactions with Affiliates Each Fund’s management fee consists of two components – a fund-level fee, based only on the amount of assets within the Fund, and a complex-level fee, based on the aggregate amount of all eligible fund assets managed by the Adviser. This pricing structure enables Fund shareholders to benefit from growth in the assets within their respective Fund as well as from growth in the amount of complex-wide assets managed by the Adviser. The annual fund-level fee for each Fund, payable monthly, is calculated according to the following schedule: Michigan Quality Income (NUM) Michigan Premium Income (NMP) Ohio Quality Income (NUO) Average Daily Managed Assets* Fund-Level Fee Rate For the first $125 million % For the next $125 million For the next $250 million For the next $500 million For the next $1 billion For the next $3 billion For managed assets over $5 billion Michigan Dividend Advantage (NZW) Ohio Dividend Advantage (NXI) Ohio Dividend Advantage 2 (NBJ) Ohio Dividend Advantage 3 (NVJ) Average Daily Managed Assets* Fund-Level Fee Rate For the first $125 million % For the next $125 million For the next $250 million For the next $500 million For the next $1 billion For managed assets over $2 billion 94 Nuveen Investments The annual complex-level fee for each Fund, payable monthly, is calculated according to the following schedule: Complex-Level Managed Asset Breakpoint Level* Effective Rate at Breakpoint Level $55 billion % $56 billion $57 billion $60 billion $63 billion $66 billion $71 billion $76 billion $80 billion $91 billion $125 billion $200 billion $250 billion $300 billion * For the fund-level and complex-level fees, managed assets include closed-end fund assets managed by the Adviser that are attributable to financial leverage. For these purposes, financial leverage includes the funds’ use of preferred stock and borrowings and certain investments in the residual interest certificates (also called inverse floating rate securities) in tender option bond (TOB) trusts, including the portion of assets held by a TOB trust that has been effectively financed by the trust’s issuance of floating rate securities, subject to an agreement by the Adviser as to certain funds to limit the amount of such assets for determining managed assets in certain circumstances. The complex-level fee is calculated based upon the aggregate daily managed assets of all Nuveen Funds that constitute “eligible assets.” Eligible assets do not include assets attributable to investments in other Nuveen Funds or assets in excess of $2 billion added to the Nuveen Fund complex in connection with the Adviser’s assumption of the management of the former First American Funds effective January 1, 2011. As of August 31, 2012, the complex-level fee rate for each of these Funds was .1702%. The management fee compensates the Adviser for overall investment advisory and administrative services and general office facilities. The Adviser is responsible for each Fund’s overall strategy and asset allocation decisions. The Adviser has entered into sub-advisory agreements with Nuveen Asset Management, LLC (the “Sub-Adviser”), a wholly-owned subsidiary of the Adviser, under which the Sub-Adviser manages the investment portfolios of the Funds. The Sub-Adviser is compensated for its services to the Funds from the management fees paid to the Adviser. The Funds pay no compensation directly to those of its directors/trustees who are affiliated with the Adviser or to its officers, all of whom receive remuneration for their services to the Funds from the Adviser or its affiliates. The Board of Directors/Trustees has adopted a deferred compensation plan for independent directors/trustees that enables directors/trustees to elect to defer receipt of all or a portion of the annual compensation they are entitled to receive from certain Nuveen-advised funds. Under the plan, deferred amounts are treated as though equal dollar amounts had been invested in shares of select Nuveen-advised funds. For the first ten years of Ohio Dividend Advantage 3’s (NVJ) operations, the Adviser has agreed to reimburse the Fund, as a percentage of average daily managed assets, for fees and expenses in the amounts and for the time periods set forth below: Year Ending Year Ending March 31, March 31, 2002* .30% % * From the commencement of operations. The Adviser has not agreed to reimburse Ohio Dividend Advantage 3 (NVJ) for any portion of its fees and expenses beyond March 31, 2012. 8. New Accounting Pronouncements Financial Accounting Standards Board (“FASB”) Balance Sheet (Topic 210): Disclosures about Offsetting Assets and Liabilities In December 2011, the FASB issued Accounting Standards Update (“ASU”) No. 2011-11 (“ASU No. 2011-11”) to enhance disclosures about financial instruments and derivative instruments that are subject to offsetting (“netting”) on the Statement of Assets and Liabilities. This information will enable users of the entity’s financial statements to evaluate the effect or potential effect of netting arrangements on the entity’s financial position. ASU No. 2011-11 is effective prospectively during interim or annual periods beginning on or after January 1, 2013. At this time, management is evaluating the implications of this guidance and the impact it will have to the financial statements amounts and footnote disclosures, if any. Nuveen Investments 95 Annual Investment Management Agreement Approval Process (Unaudited) The Board of Trustees or Directors (as the case may be) (each, a “Board” and each Trustee or Director, a “Board Member”) of the Funds, including the Board Members who are not parties to the Funds’ advisory or sub-advisory agreements or “interested persons” of any such parties (the “Independent Board Members”), is responsible for approving the advisory agreements (each, an “Investment Management Agreement”) between each Fund and Nuveen Fund Advisors, Inc. (the “Advisor”) and the sub-advisory agreements (each a “Sub-Advisory Agreement”) between the Advisor and Nuveen Asset Management, LLC (the “Sub-Advisor”) (the Investment Management Agreements and the Sub-Advisory Agreements are referred to collectively as the “Advisory Agreements”) and their periodic continuation. Pursuant to the Investment Company Act of 1940, as amended (the “1940 Act”), the Board is required to consider the continuation of the Advisory Agreements on an annual basis. Accordingly, at an in-person meeting held on May 21-23, 2012 (the “May Meeting”), the Board, including a majority of the Independent Board Members, considered and approved the continuation of the Advisory Agreements for the Funds for an additional one-year period. In preparation for its considerations at the May Meeting, the Board requested and received extensive materials prepared in connection with the review of the Advisory Agreements. The materials provided a broad range of information regarding the Funds, the Advisor and the Sub-Advisor (the Advisor and the Sub-Advisor are collectively, the “Fund Advisers” and each, a “Fund Adviser”). As described in more detail below, the information provided included, among other things, a review of Fund performance, including Fund investment performance assessments against peer groups and appropriate benchmarks, a comparison of Fund fees and expenses relative to peers, a description and assessment of shareholder service levels for the Funds, a summary of the performance of certain service providers, a review of product initiatives and shareholder communications and an analysis of the Advisor’s profitability with comparisons to comparable peers in the managed fund business. As part of its annual review, the Board also held a separate meeting on April 18-19, 2012, to review the Funds’ investment performance and consider an analysis provided by the Advisor of the Sub-Advisor which generally evaluated the Sub-Advisor’s investment team, investment mandate, organizational structure and history, investment philosophy and process, performance of the applicable Fund, and significant changes to the foregoing. As a result of its review of the materials and discussions, the Board presented the Advisor with questions and the Advisor responded. The materials and information prepared in connection with the annual review of the Advisory Agreements supplement the information and analysis provided to the Board 96 Nuveen Investments during the year. In this regard, throughout the year, the Board, acting directly or through its committees, regularly reviews the performance and various services provided by the Advisor and the Sub-Advisor. The Board meets at least quarterly as well as at other times as the need arises. At its quarterly meetings, the Board reviews reports by the Advisor which include, among other things, Fund performance, a review of the investment teams and reports on compliance, regulatory matters and risk management. The Board also meets with key investment personnel managing the Fund portfolios during the year. In October 2011, the Board also created two new standing committees (the Open-end Fund Committee and the Closed-end Fund Committee) to assist the full Board in monitoring and gaining a deeper insight into the distinctive issues and business practices of open-end and closed-end funds. In addition, the Board continues its program of seeking to have the Board Members or a subset thereof visit each sub-advisor to the Nuveen funds at least once over a multiple year rotation, meeting with key investment and business personnel. In this regard, the Board visited with the Sub-Advisor’s municipal team in Minneapolis in September 2011, and with the Sub-Advisor’s municipal team in Chicago in November 2011. Further, an ad hoc committee of the Board visited the then-current transfer agents of the Nuveen funds in 2011 and the audit committee of the Board visited the various pricing agents for the Nuveen funds in January 2012. The Board considers factors and information that are relevant to its annual consideration of the renewal of the Advisory Agreements at the meetings held throughout the year. Accordingly, the Board considers the information provided and knowledge gained at these meetings when performing its annual review of the Advisory Agreements. The Independent Board Members are assisted throughout the process by independent legal counsel who provided materials describing applicable law and the duties of directors or trustees in reviewing advisory contracts and met with the Independent Board Members in executive sessions without management present. In addition, it is important to recognize that the management arrangements for the Nuveen funds are the result of many years of review and discussion between the Independent Board Members and fund management and that the Board Members’ conclusions may be based, in part, on their consideration of fee arrangements and other factors developed in previous years. The Board considered all factors it believed relevant with respect to each Fund, including among other factors: (a) the nature, extent and quality of the services provided by the Fund Advisers, (b) the investment performance of the Fund and Fund Advisers, (c) the advisory fees and costs of the services to be provided to the Fund and the profitability of the Fund Advisers, (d) the extent of any economies of scale, (e) any benefits derived by the Fund Advisers from the relationship with the Fund and (f) other factors. Each Board Member may have accorded different weight to the various factors in reaching his or her conclusions with respect to a Fund’s Advisory Agreements. The Independent Board Members did not identify any single factor as all important or controlling. The Independent Board Members’ considerations were instead based on a Nuveen Investments 97 Annual Investment Management Agreement Approval Process (Unaudited) (continued) comprehensive consideration of all the information presented. The principal factors considered by the Board and its conclusions are described below. A. Nature, Extent and Quality of Services In considering renewal of the Advisory Agreements, the Independent Board Members considered the nature, extent and quality of the Fund Adviser’s services, including advisory services and the resulting Fund performance and administrative services. The Independent Board Members further considered the overall reputation and capabilities of the Advisor and its affiliates, the commitment of the Advisor to provide high quality service to the Funds, their overall confidence in the Advisor’s integrity and the Advisor’s responsiveness to questions and concerns raised by them. The Independent Board Members reviewed materials outlining, among other things, the Fund Adviser’s organization and business; the types of services that the Fund Adviser or its affiliates provide to the Funds; the performance record of the applicable Fund (as described in further detail below); and any initiatives Nuveen had taken for the applicable fund product line. In considering advisory services, the Board recognized that the Advisor provides various oversight, administrative, compliance and other services for the Funds and the Sub-Advisor generally provides the portfolio investment management services to the Funds. In reviewing the portfolio management services provided to each Fund, the Board reviewed the materials provided by the Nuveen Investment Services Oversight Team analyzing, among other things, the Sub-Advisor’s investment team and changes thereto, organization and history, assets under management, Fund objectives and mandate, the investment team’s philosophy and strategies in managing the Fund, developments affecting the Sub-Advisor or Fund and Fund performance. The Independent Board Members also reviewed portfolio manager compensation arrangements to evaluate each Fund Adviser’s ability to attract and retain high quality investment personnel, preserve stability, and reward performance but not provide an inappropriate incentive to take undue risks. In addition, the Board considered the Advisor’s execution of its oversight responsibilities over the Sub-Advisor. Given the importance of compliance, the Independent Board Members also considered Nuveen’s compliance program, including the report of the chief compliance officer regarding the Funds’ compliance policies and procedures; the resources dedicated to compliance; and the record of compliance with the policies and procedures. In addition to advisory services, the Board considered the quality and extent of administrative and other non-investment advisory services the Advisor and its affiliates provide to the Funds, including product management, investment services (such as oversight of investment policies and procedures, risk management, and pricing), fund administration, oversight of service providers, shareholder services and communications, administration of Board relations, regulatory and portfolio compliance, legal support, managing leverage and promoting an orderly secondary market for common shares. The Board further recognized Nuveen’s additional investments in personnel, including in compliance and risk management. 98 Nuveen Investments In reviewing the services provided, the Board also reviewed materials describing various notable initiatives and projects the Advisor performed in connection with the closed-end fund product line. These initiatives included completion of the refinancing of auction rate preferred securities; efforts to eliminate product overlap with fund mergers; elimination of the insurance mandate on several funds; ongoing services to manage leverage that has become increasingly complex; continued secondary market offerings, share repurchases and other support initiatives for certain funds; and continued communications efforts with shareholders, fund analysts and financial advisers. With respect to the latter, the Independent Board Members noted Nuveen’s continued commitment to supporting the secondary market for the common shares of its closed-end funds through a comprehensive secondary market communication program designed to raise investor and analyst awareness and understanding of closed-end funds. Nuveen’s support services included, among other things: continuing communications concerning the refinancing efforts related to auction rate preferred securities; supporting and promoting munifund term preferred shares (MTP) including by launching a microsite dedicated to MTP shares; sponsoring and participating in conferences; communicating with closed-end fund analysts covering the Nuveen funds throughout the year; providing marketing and product updates for the closed-end funds; and maintaining and enhancing a closed-end fund website. Based on their review, the Independent Board Members found that, overall, the nature, extent and quality of services provided to the respective Funds under each applicable Advisory Agreement were satisfactory. B. The Investment Performance of the Funds and Fund Advisers The Board, including the Independent Board Members, reviewed and considered the performance history of each Fund over various time periods. The Board reviewed, among other things, each Fund’s historic investment performance as well as information comparing the Fund’s performance information with that of other funds (the “Performance Peer Group”) based on data compiled by Nuveen that was provided by an independent provider of mutual fund data and with recognized and/or customized benchmarks (i.e., benchmarks derived from multiple recognized benchmarks). The Board reviewed reports, including a comprehensive analysis of the Funds’ performance and the applicable investment team. In this regard, the Board reviewed each Fund’s total return information compared to its Performance Peer Group for the quarter, one-, three- and five-year periods ending December 31, 2011, as well as performance information reflecting the first quarter of 2012. In addition, the Board reviewed each Fund’s total return information compared to recognized and/or customized benchmarks for the quarter, one- and three-year periods ending December 31, 2011, as well as performance information reflecting the first quarter of 2012. The Independent Board Members also reviewed historic premium and discount levels, including a summary of actions taken to address or discuss other developments affecting Nuveen Investments 99 Annual Investment Management Agreement Approval Process (Unaudited) (continued) the secondary market discounts of various funds. This information supplemented the fund performance information provided to the Board at each of its quarterly meetings. In reviewing performance comparison information, the Independent Board Members recognized that the usefulness of the comparisons of the performance of certain funds with the performance of their respective Performance Peer Group may be limited because the Performance Peer Group may not adequately represent the objectives and strategies of the applicable funds or may be limited in size or number. In this regard, the Independent Board Members noted that the Performance Peer Groups of the Nuveen Ohio Quality Income Municipal Fund, Inc. (the “Ohio Quality Fund”), the Nuveen Ohio Dividend Advantage Municipal Fund (the “Ohio Dividend Fund”), the Ohio Dividend Advantage Municipal Fund 2 (the “Ohio Dividend Fund 2”), and the Nuveen Ohio Dividend Advantage Municipal Fund 3 (the “Ohio Dividend Fund 3”) were classified as having significant differences from such Funds based on various considerations such as special fund objectives, potential investable universe and the composition of the peer set (e.g., the number and size of competing funds and number of competing managers). The Independent Board Members also noted that the investment experience of a particular shareholder in the Nuveen funds will vary depending on when such shareholder invests in the applicable fund, the class held (if multiple classes are offered in a fund) and the performance of the fund (or respective class) during that shareholder’s investment period. In addition, although the performance below reflects the performance results for the time periods ending as of the most recent calendar year end (unless otherwise indicated), the Board also recognized that selecting a different ending time period may derive different results. Furthermore, while the Board is cognizant of the relevant performance of a fund’s peer set and/or benchmark(s), the Board evaluated fund performance in light of the respective fund’s investment objectives, investment parameters and guidelines and recognized that the objectives, investment parameters and guidelines of peers and/or benchmarks may differ to some extent, thereby resulting in differences in performance results. Nevertheless, with respect to any Nuveen funds that the Board considers to have underperformed their peers and/or benchmarks from time to time, the Board monitors such funds closely and considers any steps necessary or appropriate to address such issues. In considering the results of the comparisons, the Independent Board Members observed, among other things, that the Nuveen Michigan Dividend Advantage Municipal Fund had satisfactory performance compared to its peers, performing in the third quartile over various periods. With respect to the Nuveen Michigan Quality Income Municipal Fund, Inc. and the Nuveen Michigan Premium Income Municipal Fund, Inc., the Independent Board Members observed that such Funds lagged their peers somewhat in the shorter one- and three-year periods, but demonstrated more favorable performance in the longer five-year period. As noted above, the Ohio Quality Fund, the Ohio Dividend Fund, the Ohio Dividend Fund 2 and the Ohio Dividend Fund 3 had significant differences from their respective Performance Peer Groups. Therefore, the Independent Board Members considered such Funds’ performance compared to their Nuveen Investments benchmarks and noted that each such Fund outperformed its respective benchmark in the one- and three-year periods. Based on their review, the Independent Board Members determined that each Fund’s investment performance had been satisfactory. C. Fees, Expenses and Profitability 1. Fees and Expenses The Board evaluated the management fees and expenses of each Fund reviewing, among other things, such Fund’s gross management fees, net management fees and net expense ratios in absolute terms as well as compared to the fee and expenses of a comparable universe of funds provided by an independent fund data provider (the “Peer Universe”) and any expense limitations. The Independent Board Members further reviewed the methodology regarding the construction of the applicable Peer Universe. In reviewing the comparisons of fee and expense information, the Independent Board Members took into account that in certain instances various factors such as: the limited size and particular composition of the Peer Universe (including the inclusion of other Nuveen funds in the peer set); expense anomalies; changes in the funds comprising the Peer Universe from year to year; levels of reimbursement or fee waivers; the timing of information used; the differences in the type and use of leverage; and differences in the states reflected in the Peer Universe may impact the comparative data, thereby limiting somewhat the ability to make a meaningful comparison with peers. In reviewing the fee schedule for a Fund, the Independent Board Members also considered the fund-level and complex-wide breakpoint schedules (described in further detail below) and any fee waivers and reimbursements provided by Nuveen (applicable, in particular, for certain closed-end funds launched since 1999). In reviewing fees and expenses (excluding leverage costs and leveraged assets), the Board considered the expenses and fees to be higher if they were over 10 basis points higher, slightly higher if they were approximately 6 to 10 basis points higher, in line if they were within approximately 5 basis points higher than the peer average and below if they were below the peer average of the Peer Universe. In reviewing the reports, the Board noted that the overwhelming majority of the Nuveen funds were at, close to or below their peer set average based on the net total expense ratio. The Independent Board Members noted that the Funds each had net management fees and net expense ratios (including fee waivers and expense reimbursements) below or in line with their peer averages. Based on their review of the fee and expense information provided, the Independent Board Members determined that each Fund’s management fees were reasonable in light of the nature, extent and quality of services provided to the Fund. 2. Comparisons with the Fees of Other Clients The Independent Board Members further reviewed information regarding the nature of services and range of fees offered by the Advisor to other clients, including municipal separately managed accounts and passively managed exchange traded Nuveen Investments Annual Investment Management Agreement Approval Process (Unaudited) (continued) funds (ETFs) sub-advised by the Advisor. In evaluating the comparisons of fees, the Independent Board Members noted that the fee rates charged to the Funds and other clients vary, among other things, because of the different services involved and the additional regulatory and compliance requirements associated with registered investment companies, such as the Funds. Accordingly, the Independent Board Members considered the differences in the product types, including, but not limited to, the services provided, the structure and operations, product distribution and costs thereof, portfolio investment policies, investor profiles, account sizes and regulatory requirements. The Independent Board Members noted, in particular, that the range of services provided to the Funds (as discussed above) is much more extensive than that provided to separately managed accounts. Given the inherent differences in the various products, particularly the extensive services provided to the Funds, the Independent Board Members believe such facts justify the different levels of fees. In considering the fees of the Sub-Advisor, the Independent Board Members also considered the pricing schedule or fees that the Sub-Advisor charges for similar investment management services for other Nuveen funds, funds of other sponsors (if any), and other clients (such as retail and/or institutional managed accounts). 3. Profitability of Fund Advisers In conjunction with its review of fees, the Independent Board Members also considered the profitability of Nuveen for its advisory activities and its financial condition. The Independent Board Members reviewed the revenues and expenses of Nuveen’s advisory activities for the last two calendar years, the allocation methodology used in preparing the profitability data and an analysis of the key drivers behind the changes in revenues and expenses that impacted profitability in 2011. The Independent Board Members noted this information supplemented the profitability information requested and received during the year to help keep them apprised of developments affecting profitability (such as changes in fee waivers and expense reimbursement commitments). In this regard, the Independent Board Members noted that they have an Independent Board Member serve as a point person to review and keep them apprised of changes to the profitability analysis and/or methodologies during the year. The Independent Board Members also considered Nuveen’s revenues for advisory activities, expenses, and profit margin compared to that of various unaffiliated management firms with comparable assets under management (based on asset size and asset composition). In reviewing profitability, the Independent Board Members recognized the Advisor’s continued investment in its business to enhance its services, including capital improvements to investment technology, updated compliance systems, and additional personnel in compliance, risk management, and product development as well as its ability to allocate resources to various areas of the Advisor as the need arises. In addition, in evaluating profitability, the Independent Board Members also recognized the subjective nature of determining profitability which may be affected by numerous factors including the allocation of expenses. Further, the Independent Board Members recognized the difficulties in making comparisons as the profitability of other advisers generally is not publicly available and the profitability Nuveen Investments information that is available for certain advisers or management firms may not be representative of the industry and may be affected by, among other things, the adviser’s particular business mix, capital costs, types of funds managed and expense allocations. Notwithstanding the foregoing, the Independent Board Members reviewed Nuveen’s methodology and assumptions for allocating expenses across product lines to determine profitability. In reviewing profitability, the Independent Board Members recognized Nuveen’s investment in its fund business. Based on their review, the Independent Board Members concluded that the Advisor’s level of profitability for its advisory activities was reasonable in light of the services provided. With respect to sub-advisers affiliated with Nuveen, including the Sub-Advisor, the Independent Board Members reviewed the sub-adviser’s revenues, expenses and profitability margins (pre- and post-tax) for its advisory activities and the methodology used for allocating expenses among the internal sub-advisers. Based on their review, the Independent Board Members were satisfied that the Sub-Advisor’s level of profitability was reasonable in light of the services provided. In evaluating the reasonableness of the compensation, the Independent Board Members also considered other amounts paid to a Fund Adviser by the Funds as well as any indirect benefits (such as soft dollar arrangements, if any) the Fund Adviser and its affiliates receive, or are expected to receive, that are directly attributable to the management of the Funds, if any. See Section E below for additional information on indirect benefits a Fund Adviser may receive as a result of its relationship with the Funds. Based on their review of the overall fee arrangements of each Fund, the Independent Board Members determined that the advisory fees and expenses of the respective Fund were reasonable. D. Economies of Scale and Whether Fee Levels Reflect These Economies of Scale With respect to economies of scale, the Independent Board Members have recognized the potential benefits resulting from the costs of a fund being spread over a larger asset base, although economies of scale are difficult to measure and predict with precision, particularly on a fund-by-fund basis. One method to help ensure the shareholders share in these benefits is to include breakpoints in the advisory fee schedule. Generally, management fees for funds in the Nuveen complex are comprised of a fund-level component and a complex-level component, subject to certain exceptions. Accordingly, the Independent Board Members reviewed and considered the applicable fund-level breakpoints in the advisory fee schedules that reduce advisory fees as asset levels increase. Further, the Independent Board Members noted that although closed-end funds may from time-to-time make additional share offerings, the growth of their assets will occur primarily through the appreciation of such funds’ investment portfolio. In addition to fund-level advisory fee breakpoints, the Board also considered the Funds’ complex-wide fee arrangement. Pursuant to the complex-wide fee arrangement, the fees of the funds in the Nuveen complex are generally reduced as the assets in the fund complex reach certain levels. The complex-wide fee arrangement seeks to provide the benefits of economies of scale to fund shareholders when total fund complex assets Nuveen Investments Annual Investment Management Agreement Approval Process (Unaudited) (continued) increase, even if assets of a particular fund are unchanged or have decreased. The approach reflects the notion that some of Nuveen’s costs are attributable to services provided to all its funds in the complex and therefore all funds benefit if these costs are spread over a larger asset base. In addition, with the acquisition of the funds previously advised by FAF Advisors, Inc., the Board noted that a portion of such funds’ assets at the time of acquisition were deemed eligible to be included in the complex-wide fee calculation in order to deliver fee savings to shareholders in the combined complex and such funds were subject to differing complex-level fee rates. Based on their review, the Independent Board Members concluded that the breakpoint schedules and complex-wide fee arrangement were acceptable and reflect economies of scale to be shared with shareholders when assets under management increase. E. Indirect Benefits In evaluating fees, the Independent Board Members received and considered information regarding potential “fall out” or ancillary benefits the respective Fund Adviser or its affiliates may receive as a result of its relationship with each Fund. In this regard, the Independent Board Members considered any revenues received by affiliates of the Advisor for serving as co-manager in initial public offerings of new closed-end funds as well as revenues received in connection with secondary offerings. In addition to the above, the Independent Board Members considered whether the Fund Advisers received any benefits from soft dollar arrangements whereby a portion of the commissions paid by a Fund for brokerage may be used to acquire research that may be useful to the Fund Adviser in managing the assets of the Funds and other clients. The Independent Board Members recognized that each Fund Adviser has the authority to pay a higher commission in return for brokerage and research services if it determines in good faith that the commission paid is reasonable in relation to the value of the brokerage and research services provided and may benefit from such soft dollar arrangements. Similarly, the Board recognized that the research received pursuant to soft dollar arrangements by a Fund Adviser may also benefit a Fund and shareholders to the extent the research enhances the ability of the Fund Adviser to manage the Fund. The Independent Board Members noted that the Fund Advisers’ profitability may be somewhat lower if they did not receive the research services pursuant to the soft dollar arrangements and had to acquire such services directly. Based on their review, the Independent Board Members concluded that any indirect benefits received by a Fund Adviser as a result of its relationship with the Funds were reasonable and within acceptable parameters. F. Other Considerations The Independent Board Members did not identify any single factor discussed previously as all-important or controlling. The Board Members, including the Independent Board Members, unanimously concluded that the terms of each Advisory Agreement are fair and reasonable, that the respective Fund Adviser’s fees are reasonable in light of the services provided to each Fund and that the Advisory Agreements be renewed. Nuveen Investments Reinvest Automatically, Easily and Conveniently Nuveen makes reinvesting easy. A phone call is all it takes to set up your reinvestment account. Nuveen Closed-End Funds Automatic Reinvestment Plan Your Nuveen Closed-End Fund allows you to conveniently reinvest distributions in additional Fund shares. By choosing to reinvest, you’ll be able to invest money regularly and automatically, and watch your investment grow through the power of compounding. Just like distributions in cash, there may be times when income or capital gains taxes may be payable on distributions that are reinvested. It is important to note that an automatic reinvestment plan does not ensure a profit, nor does it protect you against loss in a declining market. Easy and convenient To make recordkeeping easy and convenient, each month you’ll receive a statement showing your total distributions, the date of investment, the shares acquired and the price per share, and the total number of shares you own. How shares are purchased The shares you acquire by reinvesting will either be purchased on the open market or newly issued by the Fund. If the shares are trading at or above net asset value at the time of valuation, the Fund will issue new shares at the greater of the net asset value or 95% of the then-current market price. If the shares are trading at less than net asset value, shares for your account will be purchased on the open market. If the Plan Agent begins purchasing Fund shares on the open market while shares are trading below net asset value, but the Fund’s shares subsequently trade at or above their net asset value before the Plan Agent is able to complete its purchases, the Plan Agent may cease open-market purchases and may invest the uninvested portion of the distribution in newly-issued Fund shares at a price equal to the greater of the shares’ net asset value or 95% of the shares’ market value on the last business day immediately prior to the purchase date. Distributions received to purchase shares in the open market will normally be invested shortly after the distribution payment date. No interest will be paid on distributions awaiting reinvestment. Because the market price of the shares may increase before purchases are completed, the average purchase price per share may Nuveen Investments Reinvest Automatically, Easily and Conveniently (continued) exceed the market price at the time of valuation, resulting in the acquisition of fewer shares than if the distribution had been paid in shares issued by the Fund. A pro rata portion of any applicable brokerage commissions on open market purchases will be paid by Plan participants. These commissions usually will be lower than those charged on individual transactions. Flexible You may change your distribution option or withdraw from the Plan at any time, should your needs or situation change. You can reinvest whether your shares are registered in your name, or in the name of a brokerage firm, bank, or other nominee. Ask your investment advisor if his or her firm will participate on your behalf. Participants whose shares are registered in the name of one firm may not be able to transfer the shares to another firm and continue to participate in the Plan. The Fund reserves the right to amend or terminate the Plan at any time. Although the Fund reserves the right to amend the Plan to include a service charge payable by the participants, there is no direct service charge to participants in the Plan at this time. Call today to start reinvesting distributions For more information on the Nuveen Automatic Reinvestment Plan or to enroll in or withdraw from the Plan, speak with your financial advisor or call us at (800) 257-8787. Nuveen Investments Glossary of Terms Used in this Report ■ Auction Rate Bond: An auction rate bond is a security whose interest payments are adjusted periodically through an auction process, which process typically also serves as a means for buying and selling the bond. Auctions that fail to attract enough buyers for all the shares offered for sale are deemed to have “failed,” with current holders receiving a formula-based interest rate until the next scheduled auction. ■ Average Annual Total Return: This is a commonly used method to express an investment’s performance over a particular, usually multi-year time period. It expresses the return that would have been necessary each year to equal the investment’s actual cumulative performance (including change in NAV or market price and reinvested dividends and capital gains distributions, if any) over the time period being considered. ■ Average Effective Maturity: The market-value-weighted average of the effective maturity dates of the individual securities including cash. In the case of a bond that has been advance-refunded to a call date, the effective maturity is the date on which the bond is scheduled to be redeemed using the proceeds of an escrow account. In most other cases the effective maturity is the stated maturity date of the security. ■ Effective Leverage: Effective leverage is a Fund’s effective economic leverage, and includes both regulatory leverage (see leverage) and the leverage effects of certain derivative investments in the Fund’s portfolio. Currently, the leverage effects of Tender Option Bond (TOB) inverse floater holdings are included in effective leverage values, in addition to any regulatory leverage. ■ Inverse Floating Rate Securities: Inverse floating rate securities, also known as inverse floaters or tender option bonds (TOBs), are created by depositing a municipal bond, typically with a fixed interest rate, into a special purpose trust created by a broker-dealer. This trust, in turn, (a) issues floating rate certificates typically paying short-term tax-exempt interest rates to third parties in amounts equal to some fraction of the deposited bond’s par amount or market value, and (b) issues an inverse floating rate certificate (sometimes referred to as an “inverse floater”) to an investor (such as a Fund) interested in gaining investment exposure to a long-term municipal bond. The income received by the holder of the inverse floater varies inversely with the short-term rate paid to the floating rate certificates’ holders, and in most circumstances the holder of the inverse floater bears substantially all of the underlying bond’s downside investment risk. The holder of the inverse floater typically also benefits disproportionately from any potential appreciation of the underlying bond’s value. Hence, an inverse floater essentially represents an investment in the underlying bond on a leveraged basis. Nuveen Investments Glossary of Terms Used in this Report (continued) ■ Leverage: Using borrowed money to invest in securities or other assets, seeking to increase the return of an investment or portfolio. ■ Leverage-Adjusted Duration: Duration is a measure of the expected period over which a bond’s principal and interest will be paid, and consequently is a measure of the sensitivity of a bond’s or bond Fund’s value to changes when market interest rates change. Generally, the longer a bond’s or Fund’s duration, the more the price of the bond or Fund will change as interest rates change. Leverage-adjusted duration takes into account the leveraging process for a Fund and therefore is longer than the duration of the Fund’s portfolio of bonds. ■ Lipper Michigan Municipal Debt Funds Classification Average: Calculated using the returns of all closed-end funds in this category. Lipper returns account for the effects of management fees and assume reinvestment of distributions, but do not reflect any applicable sales charges. ■ Lipper Other States Municipal Debt Funds Classification Average: Calculated using the returns of all closed-end funds in this category. Lipper returns account for the effects of management fees and assume reinvestment of distributions, but do not reflect any applicable sales charges. ■ Market Yield (also known as Dividend Yield or Current Yield): An investment’s current annualized dividend divided by its current market price. ■ Net Asset Value (NAV): The net market value of all securities held in a portfolio. ■ Net Asset Value (NAV) Per Share: The market value of one share of a mutual fund or closed-end fund. For a Fund, the NAV is calculated daily by taking the Fund’s total assets (securities, cash, and accrued earnings), subtracting the Fund’s liabilities, and dividing by the number of shares outstanding. ■ Pre-Refunding: Pre-Refunding, also known as advanced refundings or refinancings, is a procedure used by state and local governments to refinance municipal bonds to lower interest expenses. The issuer sells new bonds with a lower yield and uses the proceeds to buy U.S. Treasury securities, the interest from which is used to make payments on the higher-yielding bonds. Because of this collateral, pre-refunding generally raises a bond’s credit rating and thus its value. ■ Regulatory Leverage: Regulatory leverage consists of preferred shares issued by or borrowings of a Fund. Both of these are part of a Fund’s capital structure. Regulatory leverage is sometimes referred to as “‘40 Act Leverage” and is subject to asset coverage limits set in the Investment Company Act of 1940. ■ S&P Municipal Bond Indexes for Michigan and Ohio: Unleveraged, market value-weighted indexes designed to measure the performance of the tax-exempt, investment-grade Michigan and Ohio municipal bond markets, respectively. Index returns assume reinvestment of distributions, but do not reflect any applicable sales charges or management fees. Nuveen Investments ■ S&P Municipal Bond Index: An unleveraged, market value-weighted index designed to measure the performance of the tax-exempt, investment- grade U.S. municipal bond market. Index returns assume reinvestment of distributions, but do not reflect any applicable sales charges or management fees. ■ Taxable-Equivalent Yield: The yield necessary from a fully taxable investment to equal, on an after-tax basis, the yield of a municipal bond investment. ■ Zero Coupon Bond: A zero coupon bond does not pay a regular interest coupon to its holders during the life of the bond. Tax-exempt income to the holder of the bond comes from accretion of the difference between the original purchase price of the bond at issuance and the par value of the bond at maturity and is effectively paid at maturity. The market prices of zero coupon bonds generally are more volatile than the market prices of bonds that pay interest periodically. Nuveen Investments Notes Nuveen Investments Additional Fund Information Board of Directors/Trustees John P. Amboian Robert P. Bremner Jack B. Evans William C. Hunter David J. Kundert William J. Schneider Judith M. Stockdale Carole E. Stone Virginia L. Stringer Terence J. Toth Fund Manager Nuveen Fund Advisors, Inc. 333 West Wacker Drive Chicago, IL 60606 Custodian State Street Bank & Trust Company Boston, MA Transfer Agent and Shareholder Services State Street Bank & Trust Company Nuveen Funds P.O. Box 43071 Providence, RI 02940-3071 (800) 257-8787 Legal Counsel Chapman and Cutler LLP Chicago, IL Independent Registered Public Accounting Firm Ernst & Young LLP Chicago, IL Quarterly Portfolio of Investments and Proxy Voting Information You may obtain (i) each Fund’s quarterly portfolio of investments, (ii) information regarding how each Fund voted proxies relating to portfolio securities held during the most recent twelve-month period ended June 30, and (iii) a description of the policies and procedures that each Fund used to determine how to vote proxies relating to portfolio securities without charge, upon request, by calling Nuveen Investments toll-free at (800) 257-8787 or on Nuveen’s website at www.nuveen.com. You may also obtain this and other Fund information directly from the Securities and Exchange Commission (SEC). The SEC may charge a copying fee for this information. Visit the SEC on-line at http://www.sec.gov or in person at the SEC’s Public Reference Room in Washington, D.C. Call the SEC at (202) 942-8090 for room hours and operation. You may also request Fund information by sending an e-mail request to publicinfo@sec.gov or by writing to the SEC’s Public References Section at treet NE, Washington, D.C. 20549. CEO Certification Disclosure Each Fund’s Chief Executive Officer (CEO) has submitted to the New York Stock Exchange (NYSE) the annual CEO certification as required by Section 303A.12(a) of the NYSE Listed Company Manual. Each Fund has filed with the SEC the certification of its Chief Executive Officer and Chief Financial Officer required by Section 302 of the Sarbanes-Oxley Act. Common Share Information Each Fund intends to repurchase of its own common stock in the future at such times and in such amounts as is deemed advisable. During the period covered by this report, the Funds repurchased shares of their common stock as shown in the accompanying table. Common Shares Fund Repurchased NUM — NMP — NZW — NUO — NXI — NBJ — NVJ — Any future repurchases will be reported to shareholders in the next annual or semi-annual report. Nuveen Investments Nuveen Investments: Serving Investors for Generations Since 1898, financial advisors and their clients have relied on Nuveen Investments to provide dependable investment solutions through continued adherence to proven, long-term investing principles. Today, we offer a range of high quality equity and fixed-income solutions designed to be integral components of a well-diversified core portfolio. Focused on meeting investor needs. Nuveen Investments provides high-quality investment services designed to help secure the long-term goals of institutional and individual investors as well as the consultants and financial advisors who serve them. Nuveen Investments markets a wide range of specialized investment solutions which provide investors access to capabilities of its high-quality boutique investment affiliates—Nuveen Asset Management, Symphony Asset Management, NWQ Investment Management Company, Santa Barbara Asset Management, Tradewinds Global Investors, Winslow Capital Management and Gresham Investment Management. In total, Nuveen Investments managed $212 billion as of June 30, 2012. Find out how we can help you. To learn more about how the products and services of Nuveen Investments may be able to help you meet your financial goals, talk to your financial advisor, or call us at (800) 257-8787. Please read the information provided carefully before you invest. Investors should consider the investment objective and policies, risk considerations, charges and expenses of any investment carefully. Where applicable, be sure to obtain a prospectus, which contains this and other relevant information. To obtain a prospectus, please contact your securities representative or Nuveen Investments, 333 W. Wacker Dr., Chicago, IL 60606. Please read the prospectus carefully before you invest or send money. Learn more about Nuveen Funds at: www.nuveen.com/cef Distributed by Nuveen Securities, LLC 333 West Wacker Drive Chicago, IL 60606 www.nuveen.com/cef ESA-C-0812D ITEM 2. CODE OF ETHICS. Not applicable to this filing. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable to this filing. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable to this filing. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable to this filing. ITEM 6. SCHEDULE OF INVESTMENTS. (a) See Portfolio of Investments in Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable to this filing. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable to this filing. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant's Board implemented after the registrant last provided disclosure in response to this Item. ITEM 11. CONTROLS AND PROCEDURES. (a) The registrant's principal executive and principal financial officers, or persons performing similar functions, have concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the "1940 Act") (17 CFR 270.30a-3(c))) are effective, as of a date within 90 days of the filing date of this report that includes the disclosure required by this paragraph, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as amended (the "Exchange Act")(17 CFR 240.13a-15(b) or 240.15d-15(b)). (b) There were no changes in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act (17 CFR 270.30a-3(d)) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 12. EXHIBITS. File the exhibits listed below as part of this Form. (a)(1) Any code of ethics, or amendment thereto, that is the subject of the disclosure required by Item 2, to the extent that the registrant intends to satisfy the Item 2 requirements through filing of an exhibit: Not applicable to this filing. (a)(2) A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) in the exact form set forth below: See Ex-99.CERT attached hereto. (a)(3) Any written solicitation to purchase securities under Rule 23c-1 under the 1940 Act (17 CFR 270.23c-1) sent or given during the period covered by thereport by or on behalf of the registrant to 10 or more persons: Not applicable. (b) If the report is filed under Section 13(a) or 15(d) of the Exchange Act, provide the certifications required by Rule 30a-2(b) under the 1940 Act (17 CFR 270.30a-2(b)); Rule 13a-14(b) or Rule 15d-14(b) under the Exchange Act (17 CFR 240.13a-14(b) or 240.15d-14(b)), and Section 1350 of Chapter 63 of Title 18 of the United States Code (18 U.S.C. 1350) as an exhibit. A certification furnished pursuant to this paragraph will not be deemed "filed" for purposes of Section 18 of the Exchange Act (15 U.S.C. 78r), or otherwise subject to the liability of that section. Such certification will not be deemed to be incorporated by reference into any filing under the Securities Act of 1933 or the Exchange Act, except to the extent that the registrant specifically incorporates it by reference: See Ex-99.906 CERT attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Nuveen Ohio Dividend Advantage Municipal Fund By (Signature and Title) /s/ Kevin J. McCarthy Kevin J. McCarthy Vice President and Secretary Date:November 8, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Gifford R. Zimmerman Gifford R. Zimmerman Chief Administrative Officer (principal executive officer) Date:November 8, 2012 By (Signature and Title) /s/ Stephen D. Foy Stephen D. Foy Vice President and Controller (principal financial officer) Date:November 8, 2012
